Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 1 of 122




                      EXHIBIT 14
                                                                                                       REDE Page 86 of 206
                     Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 2 of 122

Analyzed Business Checking
Account number:            2153   • January 1, 2016 -January 31, 2016 • Page 1 of 6




                                                                              Questions?
                                                                              Available by phone 24 hours a day, 7 days a week:
                                                                               1-8DO-CALL-WELLS (1-800-225-5935)

SOLVERDI WORLDWIDE CORPORATION                                                Online: wellsfargo.com
110814TH ST
                                                                              Write: Wells Fargo Bank, N.A. (038)
405
                                                                                     P.O. Box 6995
CODY WY 82414-3743                                                                   Portland, OR 97226-6995




Account summary
Analyzed Business Checking
Account number                Beginning balance               Total credits                Totat debits              Ending balance
      2153                              $986.96               $20,257.00                  -$17,312.28                     $3,931.68



Credits
 Electronic deposits/bank credits
 Effective     Posted
 date          date                   Amount      Transaction detail
               01104                 1,500.00     Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                  Ref #lber4J62Cg on 01102116
               01104                 1,200.00     Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                  Ref #lbe8M93Trrn on 01104116
               01105                   500.00     Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                  Ref #lbe5Q82H6K on 01105/16
               01105                 1,000.00     Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                  Ref #1be5QS53Qp on 01105116
               01106                 2,900.00     Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                  Ref #lbekbg9Gpv on 01106116
               01106                 2,100.00     Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                  Ref #lbekbgds6B on 01106116
 01112         01113                    55.00     Online Transfer Debit Reversal
               01114                   750.00     Edeposit IN Branch/Store 01114116 01 :21 :21 PM 10921 N Scottsdale Rd
                                                  Scottsdale AZ 2153
               01115                   112.00     Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                  Ref#lbe5Qc62Q7 on 01/15116
               01119                 1,000.00     Edeposit IN Branch/Store 01/16/1612:53:15 PM 8991 E Mountain View Rd
                                                  Scottsdale AZ 2153
               01119                   250.00     Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                  Ref #lbetzqbcts on 01119116
               01120                 1,500.00     Edeposit IN Branch/Store 01120116 09:02:17 Am 6015 N Scottsdale Rd
                                                  Scottsdale AZ 2153
               01120                   700.00     Deposit Made In A Branch/Store




    @8)
    Sheet Seq= 0011898
    Sheet 00001 of 00006
                                                                                                 REDE Page 87 of 206
                     Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 3 of 122
Account number:            2153   • January 1, 2016 -January 31, 2016 •   Page 2 of 6




 Electronic deposits/bank credits (continued)
 Effective     Posted
 date          date                   Amount     Transaction detail
               01125                 1,400.00    Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                 Ref #lber4Qdh26 on 01/25/16
               01128                 1,500.00    Edeposit IN Branch/Store 01/28/1610:16:44 Am 15760 N Frank Lloyd Wright
                                                 Blvd Scottsdale AZ 2153
               01129                   200.00    Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                 Rel #lbecjkhghr on 01/29/16
               01129                 3,590.00    Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                 Ref #lbe8Mj3Xfz on 01/29/16
                                  $20,257.00     Total electronic deposits/bank credits

                                  $20,257.00     Total credits



Debits
 Electronic debits/bank debits
 Effective     Posted
 date          date                   Amount     Transaction detail
               01104                    9.00     Purchase authorized on 01/01 Chevron 00207055 Scottsdale AZ
                                                 S586002058643225 Card 8821
               01104                   779.93    Purchase authorized on 01/02 Titlemax of Phoeni Phoenix AZ
                                                 S586002662692623 Card 8821
               01104                   300.00    ATM Withdrawal authorized on 01/02 Airpark Scottsdale AZ 0004266 ATM ID
                                                 5737P Card 8821
               01104                    93.41    Purchase authorized on 01/02 lpic Scottsdale F& Scottsdale AZ
                                                 S286003151297775 Card 8821
               01104                    59.61    Purchase authorized on 01/03 The Home Depot 472 Scottsdale AZ
                                                 P00386003560017004 Card 8821
               01104                    15.24    Purchase authorized on 01/03 The Home Depot 472 Scottsdale AZ
                                                 P00386003620907853 Card 8821
               01104                    22.30    Purchase authorized on 01/03 Circle K 09170 Scottsdale AZ
                                                 S306003799756168 Card 8821
               01104                   262.31    Purchase authorized on 01/03 Oreilly Auto Parts 254 Scottsdale AZ
                                                 P00000000335739690 Card 8821
               01104                 1,800.00    Cash eWithdrawal in Branch/Store 01/04/2016 3:22 PM 6015 N Scottsdale Rd
                                                 Scottsdale AZ 8821
               01105                    67.81    Purchase authorized on 01/05 The Home Depot 472 Scottsdale AZ
                                                 P00306005801728561 Card 8821
               01105                   300.00    ATM Withdrawal authorized on 01105 8675 N. Scottsdale Rd Scottsdale AZ
                                                 0009031 ATM ID 46552 Card 8821
               01105                    15.10    Purchase authorized on 01/05 Circle K09170 Scottsdale AZ
                                                 S306005037868271 Card 8821
               01105                 1,085.40    Gash eWithdrawal in Branch/Store 01/05/2016 4:04 PM 6015 N Scottsdale Rd
                                                 Scottsdale AZ 8821
               01106                   785.00    Gash eWithdrawal in Branch/Store 01/06/2016 4:39 PM 8675 N Scottsdale Rd
                                                 Scottsdale AZ 8821
               01107                   465.93    Purchase authorized on 01/06 Motion Industries 205-957-5264 AZ
                                                 S306006682186198 Card 8821




    Sheet Seq= 0011899
    Sheet 00002 of 00006
                                                                                                  REDE Page 88 of 206
                     Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 4 of 122
Account number:            2153   • January 1, 2016 -January 31, 2016 • Page 3 of 6




 Electronic debits/bank debits (continued)
 Effective     Posted
 date          date                   Amount     Transaction detail
               01107                   59.41     Purchase with Cash Back$ 40.00 authorized on 01/07 Lowe's #792 Scottsdale
                                                 AZ. P00306007676590887 Card 8821
               01107                    32.40    Purchase authorized on 01/07 Michaels Stores lnc200 Scottsdale AZ.
                                                 P00000000057115073 Card 8821
               01107                   300.00    ATM Withdrawal authorized on 01/07 8675 N. Scottsdale Rd Scottsdale AZ.
                                                 0009280 ATM ID 46552 Card 8821
               01108                    47.23    Purchase authorized on 01/06 Shell Oil 57442170 Scottsdale AZ
                                                 S466006784454300 Card 8821
               01108                   847.04    Purchase authorized on 01/07 Motion Industries 205-957-5264 AZ
                                                 S386007784353448 Card 8821
               01111                   207.54    Client Analysis Srvc Chrg 160108 Svc Chge 1215 000006274722153
               01111                     5.08    Purchase authorized on 01/07 Shell Oil 10006343 Scottsdale AZ
                                                 S466007686660503 Card 8821
               01111                    91.62    Purchase authorized on 01/07 Scottsdale Plaza R Scottsdale AZ
                                                 S386008107588080 Card 8821
               01111                   199.00    Purchase authorized on 01/08 Asurion Wireless I 866-6672535 TN
                                                 S466008099360969 Card 8821
               01111                    88.79    Purchase authorized on 01/09 Walgreens 10135 E Via Scottsdale AZ
                                                 P00586010117279734 Card 8821
               01111                    52.10    Purchase authorized on 01/09 Goldies Sports Caf Scottsdale AZ
                                                 8386010142614256 Card 8821
               01111                   124.17    Purchase with Cash Back$ 40.00 authorized on 01/10 The Home Depot 472
                                                 Scottsdale AZ. P00386010568556586 Card 8821
               01111                   172.50    Purchase authorized on 01/10 Sq 'Great White MO Scottsdale AZ
                                                 S306010605142706 Card 6621
               01111                    38.84    Purchase authorized on 01/11 Office Max/Offi 10100 Scottsdale AZ
                                                 P00306011559138332 Card 8821
               01111                   300.00    ATM Withdrawal authorized on 01/11 8675 N. Scottsdale Rd Scottsdale AZ
                                                 0009820 ATM ID 46552 Card 8821
               01112                    31.79    Purchase authorized on 01/10 Shell Oil 57442174 Scottsdale AZ
                                                 S466010510760846 Card 8821
               01112                     5.06    Purchase authorized on 01/11 McDonald's F20283 Scottsdale AZ.
                                                 8306011615419330 Card 6821
               01112                   735.84    Purchase authorized on 01/11 Verizon Wrls Myacc 800-9220204 CA
                                                 S386011657882769 Card 8821
               01112                   268.63    Purchase authorized on 01/12 Freightquote.Com 913-642-4700 MO
                                                 8306011601163964 Card 8821
               01112                   300.00    ATM Withdrawal authorized on 01/12 Airpark Scottsdale AZ. 0006352 ATM ID
                                                 5737P Card 8821
               01112                   156.25    Purchase authorized on 01/12 Batteries Plus #33 Scottsdale AZ
                                                 P00466012765326705 Card 6621
               01112                    55.00    Online Transfer to Danzik Applied Sciences Business Checking xxxxxx4350 Ref
                                                 #lbacjdwbrl on 01/12116
               01113                     3.64    Purchase authorized on 01/11 Shell Oil 57442174 Scottsdale AZ
                                                 8586011474268592 Card 8821
               01114                   475.00    Purchase authorized on 01/12 Egnyte Inc 650-968-4018 CA
                                                 8586013013335973 Card 8821




    Sheet Seq= 0011900
    Sheet 00003 of 00006
                                                                                                  REDE Page 89 of 206
                     Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 5 of 122
Account number:            2153   • January 1, 2016 -January 31, 2016 • Page 4 of 6




 Electronic debits/bank debits (continued)
 Effective     Posted
 date          date                   Amount     Transaction detail
               01115                   34.09     Purchase authorized on 01113 Shell Oil 57442174 Scottsdale AZ
                                                 S466013513498291 Card 8821
               01115                    51.66    Purchase authorized on 01114 Circle K05296 Scottsdale AZ
                                                 S386014811338194 Card 8821
               01115                    96.50    Purchase with Cash Back$ 40.00 authorized on 01115 Lowe's #792 Scottsdale
                                                 AZ P00466015782353461 Card 8821
               01115                   300.00    ATM Withdrawal authorized on 01115 90th & Mountainview Scottsdale AZ
                                                 0002385 ATM ID 5449H Card 8821
               01119                    50.00    Purchase authorized on 01114 lpic Theaters Scot 480-483-3232 AZ
                                                 S286015036203828 Card 8821
               01119                    50.00    Purchase authorized on 01/14 lpic Theaters Scot 480-483-3232 AZ
                                                 S086015037305585 Card 8821
               01119                    34.87    Purchase authorized on 01/16 Chevron 00207055 Scottsdale AZ
                                                 S00306017033854355 Card 8821
               01119                   183.96    Purchase authorized on 01117 The Home Depot 472 Scottsdale AZ
                                                 P00386017583310257 Card 8821
               01119                    22.32    Purchase authorized on 01/17 The Home Depot 472 Scottsdale AZ.
                                                 P00466017664630606 Card 8821
               01119                   153.06    Purchase authorized on 01/17 Tanzy Restaurant- Scottsdale AZ
                                                 S166017076994380 Card 8821
               01119                    80.71    Purchase authorized on 01/17 lpic Scottsdale F& Scottsdale AZ
                                                 SOB6018149886400 Card 8821
               01119                    55.55    Purchase authorized on 01/18 Ww Grainger 877-2022594 PA
                                                 $306018740014006 Card 8821
               01119                   300.00    ATM Withdrawal authorized on 01/18 Airpark Scottsdale AZ 0009929 ATM ID
                                                 5737H Card 8821
               01120                     5.00    Purchase authorized on 01119 Ace Parking 3457 Phoenix AZ
                                                 S306019717873791 Card 8821
               01120                     9.31    Purchase authorized on 01/20 The Home Depot 457 Scottsdale AZ
                                                 P00586020804857372 Card 8821
               01121                    54.55    Purchase authorized on 01/19 Professional Plast 714-4466500 CA
                                                 S466018848893594 Card 8821
               01121                   162.16    Purchase authorized on 01119 Professional Plast 714-4466500 CA
                                                 $466015666107922 Card 8821
               01121                    29.96    Purchase authorized on 01/20 Motion Industries 205-957-5264 AZ
                                                 S466020516954588 Card 8821
               01121                 1,187.01    Purchase authorized on 01/20 Paypal 'Ebay Inc 408-376-7400 CA
                                                 S306020681077510 Card 8821
               01121                    14.29    Purchase authorized on 01/21 The Home Depot 472 Scottsdale AZ
                                                 P00586021570712041 Card 8821
               01121                     8.83    Purchase authorized on 01/21 The Home Depot 457 Scottsdale AZ
                                                 P00466021639844505 Card 8821
               01121                   300.00    ATM Withdrawal authorized on 01/21 Airpark Scottsdale AZ 0008209 ATM ID
                                                 5737P Card 8821
               01122                    54.20    Purchase authorized on 01/22 Chevron 00207055 Scottsdale AZ
                                                 S00306023009289254 Card 8821




    Sheet Seq= 0011901
    Sheet 00004 of 00006
                                                                                                      REDE Page 90 of 206
                     Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 6 of 122
Account number:            2153   • January 1, 2016 -January 31, 2016 •      Page 5 of 6




 Electronic debits/bank debits (continued)
 Effective     Posted
 date          date                   Amount        Transaction detail
               01125                   42.36        Purchase authorized on 01121 Shell Oil 10006343 Scottsdale AZ
                                                    8386021600516303 Card 8821
               01125                    43.03       Purchase authorized on 01122 Scottsdale Plaza R Scottsdale AZ
                                                    S466022764521615 Card 8821
               01125                   195.44       Purchase authorized on 01/22 lpic Scottsdale F& Scottsdale AZ
                                                    8086023135886023 Card 8821
               01125                   149.73       Purchase with Cash Back$ 40.00 authorized on 01123 The Home Depot 472
                                                    Scottsdale AZ P00306023559987028 Card 8821
               01125                    65.35       Purchase with Cash Back $ 40.00 authorized on 01123 Lowe's #792 Scottsdale
                                                    AZ P00386023610488040 Card 8821
               01125                    65.24       Purchase with Cash Back$ 40.00 authorized on 01/23 The Home Depot 472
                                                    Scottsdale AZ P00466023745348374 Card 8821
               01125                    68.30       Purchase authorized on 01/23 lpic Scottsdale F& Scottsdale AZ
                                                    8006024139107723 Card 8821
               01126                    61.89       Purchase authorized on 01124 Scottsdale Plaza R Scottsdale AZ
                                                    8306024793006239 Card 8821
               01126                   300.00       ATM Withdrawal authorized on 01126 Airpark Scottsdale AZ 0009155 ATM ID
                                                    5737P Card 8821
               01127                    50.00       Purchase authorized on 01/25 lpic Theaters Scot 480-483-3232 AZ
                                                    8286026173446326 Card 8821
               01127                    50.00       Purchase authorized on 01/25 lpic Theaters Scot 480-483-3232 AZ
                                                    8006026174444086 Card 8821
               01127                 1,620.20       Purchase authorized on 01/26 Motion Industries 205-957-5264 AZ
                                                    S586026574457203 Card 8821
               01128                   215.00       Purchase authorized on 01128 Freightquote.Com 913-642-4700 MO
                                                    S486027797232180 Card 8821
               01128                    45.02       Purchase authorized on 01128 Circle K09174 Scottsdale AZ
                                                    8586028088530791 Card 8821
               01129                   204.72       Purchase authorized on 01/27 McMaster-Carr 630-834-9600 IL
                                                    8386028250141107 Card 8821
               01129                   240.00       Purchase authorized on 01/28 Allied Machine Wor 602-268-8873 AZ
                                                    8386028842704741 Card 8821
                                  $17,312.28        Total electronic debits/bank debits

                                  $17,312.28        Total debits



Daily ledger balance summary
 Date                               Balance Date                                Balance Date                              Balance
 12131                               986.96     01112                              7.63    01/22                           657.96
 01104                               345.16     01113                             58.99    01/25                         1,428.51
 01/05                               376.85     01/14                            333.99    01/26                         1,066.62
 01/06                             4,591.85     01/15                            -36.26    01/27                          -653.58
 01/07                             3,734.11     01/19                            283.27    01/28                           586.40
 01/08                             2,839.84     01/20                          2,468.96    01/29                         3,931.68
 01111                             1,560.20     01121                            712.16
               Average daily ledger balance         $1,356.78




    Sheet Seq= 0011902
    Sheet 00006 of 00006
                                                                                                                               REDE Page 91 of 206
                            Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 7 of 122
Account number:                     2153   • January 1, 2016 -January 31, 2016 • Page 6 of 6




~ IMPORTANT ACCOUNT INFORMATION
Effective January 1, 2016, Wells Fargo is updating the descriptions of its procedures for verifying transactions in the
existing agreements governing Company's deposit account In the event of a conflict between this update and the
existing agreements, this update will control.


The provisions in the existing agreements pertaining to verification of transactions are deleted and replaced
with the following:

"Verification of Transactions.

All transactions are subject to Bank's verification. This includes cash, items, or other funds offered for deposit for which
Bank has provided a receipt. Bank does not verify all transactions. Bank reserves the right to reverse or otheiwise adjust,
at any time without prior notice to Company, any debit or credit Bank believes Bank has erroneously made to
Company's Account.

It is Company's responsibility, and Bank has no obligation, to make sure the declared amount of funds offered for
deposit is accurate. 1f Bank determines a discrepancy exists between the declared and the actual amount of the funds,
Bank is permitted to adjust (debit or credit) Company's Account. Bank is also permitted to use the declared amount as
the correct amount to be deposited and to not adjust a discrepancy if it is less than Bank's standard adjustment amount.
Bank is permitted to vary its standard adjustment amount from time to time without notice to Company and to use
different amounts depending on account type.


If Company notifies Bank of an error in the amount of a deposit shown on Company's Account statement within 30 days
of the date Bank mails or otherwise makes the account statement available to Company, Bank will review the deposit
and make any adjustment Bank determines Is appropriate, subject to any applicable fees. If Company fans to notify Bank
during this timeframe, the deposit amount on Company's statement will be considered correct. This means that if the
actual amo.mt is less than the amount on the statement, the difference will become Company's property. If the actual
amount is more than the amount shown on the statement, the difference will become Bank's property.

If Company's account is a Commercial Deposit Account or an analyzed business deposit account, Company may arrange
for Bank to adjust all discrepancies identified during any verification without regard to Bank's standard adjustment
amount by contacting its relationship manager."

For questions, please contact your local banker or relationship manager or call the number listed on your
account statement.




NOTICE: Wells Fargo Bank, N.A. may furnish information about accounts belonging to individuals, including sole
proprietorships, to consumer reporting agencies, If this applies to you, you have the right to dispute the accuracy of
information that we have reported by writing to us at Overdraft Collections and Recovery PO Box 5058 Portland, OR.
97208-5058. You must describe the specific information that is inaccurate or in dispute and the basis for any dispute with
supporting documentation. In the case of information that relates to an identity theft, you will need to provide us with an
identity theft report




©2{)10 Wei!$ Fargo Bank, N.A.
All rights reserved. Member FDIC.




       Sheet Seq= 0011903
       Sheet 00006 of 00006
                                                                                                            REDE Page 92 of 206
                     Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 8 of 122

Analyzed Business Checking
Account number:            2153   • February 1, 2016 - February 29, 2016 • Page 1 of 8




                                                                                   Questions?
                                                                               Available by phone 24 hours a day, 7 days a week:
                                                                                    1-8DO-CALL-WELLS (1-800-225-5935)

SOLVERDI WORLDWIDE CORPORATION                                                     Online: wellsfargo.com
110814TH ST
                                                                                   Write: Wells Fargo Bank, N.A. (038)
405
                                                                                          P.O. Box 6995
CODY WY 82414-3743                                                                        Portland, OR 97226-6995




Account summary
Analyzed Business Checking
Account number                Beginning balance               Total credits                     Totat debits             Ending balance
6274722153                            $3,931.68               $25,918.22                       -$22,602.08                    $7,247.82



Credits
 Electronic deposits/bank credits
 Effective     Posted
 date          date                   Amount      Transaction detail
               02104                   500.00     Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                  Ref #lbetzw3Mkw on 02104116
               02105                   300.59     Purchase Return authorized on 02104 Freightquote.Com Kansas City MO
                                                  8616036552954738 Card 8821
               02105                 4,700.00     Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                  Ref #lbe2Thh9Kw on 02105116
               02105                 2,200.00     Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                  Ref #lbe8Mljykn on 02/05116
               02108                 2,500.00     Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                  Ref #lbekbrkbpd on 02/08116
               02109                   265.00     Purchase Return authorized on 02108 Freightquote.Com Kansas City MO
                                                  8616040555930994 Card 8821
               02116                 1,500.00     Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                  Ref #lber4Xnbd7 on 02115116
 02116         02117                 2,500.00     Online Transfer Debit Reversal
               02118                 2,600.00     Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                  Ref #lbe2Tm3Yb4 on 02118116
               02123                    20.00     Online Transfer From Danzik D Checking xxxxxx6456 Ref #lbe5Qpvztn on
                                                  02123116
               02123                    15.00     Online Transfer From Danzik Applied Science Business Checking xxxxxx2590
                                                  Ref #lbe5Qpw245 on 02/23116
               02123                    60.00     Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                  Ref #lbecjsv4Xk on 02123116




    @8)
    Sheet Seq = 0012531
    Sheet 00001 of 00008
                                                                                                   REDE Page 93 of 206
                     Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 9 of 122
Account number:            2153   • Febnuary 1, 2016 - Febnuary 29, 2016 • Page 2 of 8




 Electronic deposits/bank credits (continued)
 Effective     Posted
 date          date                   Amount     Transaction detail
               02124                 8,450.00    Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                 Ref #lbecjt5Bk3 on 02/24/16
               02125                   307.63    Purchase Return authorized on 02/24 Freightquote.Com Kansas City MO
                                                 S616056551983837 Card 8821
                                  $25,918.22     Total electronic deposits/bank credits

                                  $25,918.22     Total credits



Debits
 Electronic debits/bank debits
 Effective     Posted
 date          date                   Amount     Transaction detail
               02101                   25.00     Purchase authorized on 01128 Skype.Com Luxembourg Lu
                                                 S086028675214681 Card 8821
               02101                     6.50    Recurring Payment authorized on 01/28 Skype Subscription Luxembourg Lu
                                                 S086028677979190 Card 8821
               02101                    39.27    Purchase authorized on 01129 Scottsdale Plaza R Scottsdale AZ
                                                 S306029698154409 Card 8821
               02101                    59.94    Purchase authorized on 01129 Tanzy Restaurant- Scottsdale AZ
                                                 S166030063793604 Card 8821
               02101                    65.05    Purchase authorized on 01129 !pie Scottsdale F& Scottsdale AZ
                                                 $286030155554857 Card 8821
               02101                     7.41    Purchase authorized on 01130 Chevron 0206890 Scottsdale AZ
                                                 S466030537139235 Card 8821
               02101                    66.89    Purchase with Cash Back $ 40.00 authorized on 01130 The Home Depot 472
                                                 Scottsdale AZ P00306030648425371 Card 8821
               02101                   103.13    Purchase authorized on 01130 !pie Scottsdale F& Scottsdale AZ
                                                 $086031130443569 Card 8821
               02101                    85.22    Purchase with Cash Back$ 40.00 authorized on 01131 The Home Depot 472
                                                 Scottsdale AZ P00586031588415870 Card 8821
               02101                    75.00    Online Transfer to Danzik Applied Sciences Business Checking xxxxxx4350 Raf
                                                 #lbe5Qhmnm8 on 02/01116
               02101                    59.41    Purchase with Cash Back$ 40.00 authorized on 02101 The Home Depot 420
                                                 Scottsdale AZ P00586033025110304 Card 8821
               02101                 2,800.00    Withdrawal Made In A Branch/Store
               02102                   300.59    Purchase authorized on 02102 Freightquote.Com 913-642-4700 MO
                                                 S386032565454401 Card 8821
               02102                   100.00    Online Transfer to Danzik Applied Sciences Business Checking xxxxxx2590 Ref
                                                 #lbetzvbycy on 02102116
               02103                    42.39    Purchase authorized on 02101 Shell Oil 10006343 Scottsdale AZ
                                                 S386032793165867 Card 8821
               02103                     7.32    Purchase authorized on 02103 The Home Depot 472 Scottsdale AZ
                                                 P00586034567010166 Card 8821
               02103                    89.59    Purchase authorized on 02103 Staples, Inc Scottsdale AZ
                                                 P00306034637103066 Card 8821




    Sheet Seq = 0012532
    Sheet 00002 of 00008
                                                                                                    REDE Page 94 of 206
                    Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 10 of 122
Account number:            2153   • Febnuary 1, 2016 - Febnuary 29, 2016 • Page 3 of 8




 Electronic debits/bank debits (continued)
 Effective     Posted
 date          date                   Amount     Transaction detail
               02105                   50.00     Purchase authorized on 02103 lpic Theaters Scot 480-483-3232 AZ.
                                                 S166034811589214 Card 8821
               02105                   265.00    Purchase authorized on 02105 Freightquote.Com 913-642-4700 MO
                                                 S306035727608937 Card 8821
               02105                    20.57    Purchase authorized on 02/05 Chevron 0207055 Scottsdale AZ
                                                 S466036063755879 Card 8821
               02108                    19.39    Purchase authorized on 02104 Shell Oil 57442170 Scottsdale AZ
                                                 S386035810564388 Card 8821
               02108                    90.72    Purchase authorized on 02104 Scottsdale Plaza R Scottsdale AZ.
                                                 S306036106046591 Card 8821
               02108                 1,334.61    Purchase authorized on 02/05 Wings and Wheels I 909-9719583 CA
                                                 S306036788866138 Card 8821
               02108                    12.49    Purchase authorized on 02/05 Chevron 0207055 Scottsdale AZ
                                                 S386036829342118 Card 8821
               02108                    60.22    Purchase authorized on 02105 Chart House Scotts Scottsdale AZ
                                                 S386037079091589 Card 8821
               02108                    63.06    Purchase with Cash Back$ 40.00 authorized on 02/06 The Home Depot 472
                                                 Scottsdale AZ. P00586037703430187 Card 8821
               02108                    76.93    Purchase authorized on 02/06 lpic Scottsdale F& Scottsdale AZ.
                                                 S086038135350297 Card 8821
               02108                    87.24    Purchase authorized on 02/07 The Home Depot 472 Scottsdale AZ.
                                                 P00306038538043724 Card 8821
               02108                    30.00    Recurring Payment authorized on 02/07 Xero Inc 720-7391670 CA
                                                 S586039131030762 Card 8821
               02108                   750.00    Online Transfer to Danzik Applied Sciences Business Checking xxxxxx2590 Ref
                                                 #lbakbrmwvm on 02/08116
               02109                   400.00    Online Transfer to Danzik Applied Sciences Business Checking xxxxxx4350 Ref
                                                 #lben7T948G on 02/09/16
               02109                    58.29    Purchase with Cash Back$ 40.00 authorized on 02/09 The Home Depot 472
                                                 Scottsdale AZ. P00386040700747964 Card 8821
               02110                   199.00    Purchase authorized on 02/09 Asurion Wireless I 866-6672535 TN
                                                 S306040647464743 Card 8821
               02110                     1.99    Purchase authorized on 02109 Google 'Google Sto Google.Com/Ch CA
                                                 S466039719631782 Card 8821
               02110                   274.63    Purchase authorized on 02/09 Stor West Airpark Scottsdale AZ
                                                 S306040797592026 Card 8821
               02110                   265.00    Purchase authorized on 02/10 Freightquote.Com 913-642-4700 MO
                                                 S466040638207410 Card 8821
               02110                   300.00    Online Transfer to Danzik Applied Sciences Business Checking xxxxxx4350 Ref
                                                 #lbekbs6Zc4 on 02/10116
               02111                   154.39    Client Analysis Srvc Chrg 160210 Svc Chge 0116 000006274722153
               02111                    97.25    Purchase authorized on 02109 Scottsdale Plaza R Scottsdale AZ
                                                 S466041048331790 Card 8821
               02111                    80.00    Online Transfer to Danzik Applied Sciences Business Checking xxxxxx2590 Ref
                                                 #lben7Tyn7Q on 02/11/16
               02116                   471.20    Purchase authorized on 02/12 Api'Webstore.Stimp T9549463500 WA
                                                 S466043567095730 Card 8821




    Sheet Seq = 0012533
    Sheet 00003 of 00008
                                                                                                  REDE Page 95 of 206
                    Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 11 of 122
Account number:            2153   • Febnuary 1, 2016 - Febnuary 29, 2016 • Page 4 of 8




 Electronic debits/bank debits (continued)
 Effective     Posted
 date          date                   Amount     Transaction detail
               02116                   425.00    Purchase authorized on 02113 Freightquote.Com 913-642-4700 MO
                                                 8586043767334411 Card 8821
               02116                 1,811.92    Purchase authorized on 02112 Clear Edge Filtrat 815-7741205 OK
                                                 S466043799435830 Card 8821
               02116                   475.00    Purchase authorized on 02/12 Egnyte Inc 650-968-4018 CA
                                                 8586044011421496 Card 8821
               02116                   122.82    Purchase authorized on 02112 Scottsdale Plaza R Scottsdale AZ
                                                 8306044076871904 Card 8821
               02116                    27.78    Purchase authorized on 02113 Circle K03403 Phoenix AZ 8306044531402554
                                                 Gard 8821
               02116                   118.14    Purchase authorized on 02/13 Ewing Irrigation Prd 1 Scottsdale AZ
                                                 P00586044674391040 Card 8821
               02116                   300.00    ATM Withdrawal authorized on 02/13 Airpark Scottsdale AZ 0002273 ATM ID
                                                 5737H Card 8821
               02116                    91.03    Purchase authorized on 02113 The Home Depot 472 Scottsdale AZ
                                                 P00586044727338668 Card 8821
               02116                   131.19    Purchase authorized on 02/13 Tanzy Restaurant- Scottsdale AZ
                                                 8006045101468891 Card 8821
               02116                    62.38    Purchase with Cash Back$ 40.00 authorized on 02114 The Home Depot 472
                                                 Scottsdale AZ P00386045657443508 Card 8821
               02116                   215.25    Purchase authorized on 02/15 Staples, Inc Scottsdale AZ
                                                 P00586046600986025 Card 8821
               02116                   300.00    ATM Withdrawal authorized on 02/15 Airpark Scottsdale AZ 0003597 ATM ID
                                                 5737P Card 8821
               02116                 2,500.00    Online Transfer to Danzik Applied Sciences Business Checking xxxxxx4350 Ref
                                                 #lbakbtttdv on 02/15/16
               02116                    78.06    Purchase with Cash Back$ 40.00 authorized on 02116 The Home Depot 472
                                                 Scottsdale AZ P00466047717920429 Card 8821
               02116                    51.75    Purchase authorized on 02/16 The Home Depot 472 Scottsdale AZ
                                                 P00586047735345953 Card 8821
               02117                    48.48    Purchase authorized on 02/15 Scottsdale Plaza R Scottsdale AZ
                                                 8386046741037254 Card 8821
               02117                    93.00    Recuning Payment authorized on 02/15 Paypal ·Ebay Inc 402-935-7733 CA
                                                 8306047214734810 Card 8821
               02117                   307.63    Purchase authorized on 02/17 Freightquote.Com 913-642-4700 MO
                                                 8386047743971261 Card 8821
               02117                    29.76    Purchase authorized on 02/17 Safeway Fuel 1536 Payson AZ
                                                 P00000000355947330 Card 8821
               02118                    52.11    Purchase authorized on 02/16 Shell Oil 10006343 Scottsdale AZ
                                                 8306047741562881 Card 8821
               02118                    84.05    Purchase authorized on 02/16 Prestige Cleaners Scottsdale AZ
                                                 $386048052068712 Card 8821
               02118                    24.32    Purchase authorized on 02117 Circle K 2706282 Albuquerque NM
                                                 8306048801491311 Card 8821
               02118                   124.52    Purchase authorized on 02/18 Wal-Mart #0227 El Reno OK
                                                 P00000000151689786 Card 8821




    Sheet Seq = 0012534
    Sheet 00004 of 00008
                                                                                                  REDE Page 96 of 206
                    Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 12 of 122
Account number:            2153   • Febnuary 1, 2016 - Febnuary 29, 2016 • Page 5 of 8




 Electronic debits/bank debits (continued)
 Effective     Posted
 date          date                   Amount     Transaction detail
               02118                   84.86     Purchase authorized on 02118 Walgreens 1550 SW 27th El Reno OK
                                                 P00586049587687290 Card 8821
               02118                   550.00    Online Transfer to Danzik Applied Sciences Business Checking xxxxxx2590 Ref
                                                 #lbe5Qnmnmd on 02/18116
               02119                    22.28    Purchase authorized on 02/17 Love S CountryOOOO Panhandle TX
                                                 S466049116921141 Card 8821
               02119                    51.34    Purchase authorized on 02119 Autozone 2308 7405 Go Olive Branch MS
                                                 P00386050576210705 Card 8821
               02119                    27.23    Purchase authorized on 02119 Pilot NEW Albany MS S00306050612010798
                                                 Gard 8821
               02119                 2,000.00    Online Transfer to Danzik Applied Sciences Business Checking xxxxxx4350 Ref
                                                 #lben7Xfxgz on 02/19116
               02122                    16.82    Purchase authorized on 02118 Shell Oil 57445818 Calumet OK
                                                 S386049554472902 Card 8821
               02122                    23.57    Purchase authorized on 02118 Loves CountryOOOO Ozark AR
                                                 S586049807763427 Card 8821
               02122                    30.00    Recurring Payment authorized on 02119 Xero Inc 720-7391670 CA
                                                 S386050234993414 Card 8821
               02122                   150.00    Purchase authorized on 02120 Freightquote.Com 913-642-4700 MO
                                                 S306050653342562 Card 8821
               02122                   274.26    Purchase authorized on 02119 Capital Grille0008 Memphis TN
                                                 S306051086080642 Card 8821
               02122                    73.00    Purchase authorized on 02120 Hiltrn Hotels Memp Memphis TN
                                                 S586050120501041 Card 8821
               02122                    26.03    Purchase authorized on 02120 Pilot Marion IL S00306051768330874 Card
                                                 8821
               02122                    22.52    Purchase authorized on 02120 Pilot #595 Marion IL P00000000043746856
                                                 Gard 8821
               02122                   108.49    Purchase authorized on 02120 Pilot #595 Marion IL P00000000347339480
                                                 Card 8821
               02122                    22.38    Purchase authorized on 02120 Loves Travel SOOOO Kankakee IL
                                                 S466052042733655 Card 8821
               02122                    33.22    Purchase authorized on 02120 Petro #367 Monee R Monee IL
                                                 S586052093332769 Card 8821
               02122                    13.62    Purchase authorized on 02/21 Sophias House of Panca Kalamazoo Ml
                                                 P00386052679273399 Card 8821
               02122                    53.74    Purchase authorized on 02121 Wal-Mart Wal-Mart Sta Portage Ml
                                                 P00000000342606305 Card 8821
               02122                    31.78    Purchase authorized on 02121 Walgreens 7920 Shaver Portage Ml
                                                 P00306052728373623 Card 6621
               02122                   103.50    Non-WF ATM Withdrawal authorized on 02121 416 W. Centre !\portage LA
                                                 Kalamazoo Ml 00306052730437824 ATM ID 10003244 Card 6821
               02122                     2.50    Non-Wells Fargo ATM Transaction Fee
               02122                   203.50    Non-WF ATM Withdrawal authorized on 02121 416 W. Centre Aportage LA
                                                 Kalamazoo Ml 00386052731213248 ATM ID 10003244 Card 8821
               02122                     2.50    Non-Wells Fargo ATM Transaction Fee




    Sheet Seq = 0012535
    Sheet 00006 of 00008
                                                                                                   REDE Page 97 of 206
                    Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 13 of 122
Account number:            2153   • Febnuary 1, 2016 - Febnuary 29, 2016 • Page 6 of 8




 Electronic debits/bank debits (continued)
 Effective     Posted
 date          date                   Amount     Transaction detail
               02122                   77.91     Purchase authorized on 02122 Macy's 6666 S Westn Portage Ml
                                                 P00000000554619416 Card 8821
               02123                     3.00    Purchase authorized on 02121 Peregrine Realty P Kalamazoo Ml
                                                 S306052850463445 Card 8821
               02123                    67.17    Purchase authorized on 02/22 Olde Peninsula Bre Kalamazoo Ml
                                                 S586053013437063 Card 8821
               02123                    30.41    Purchase authorized on 02123 Pilot Bloomington IL S00466055006260849
                                                 Gard 8821
               02124                    59.93    Purchase authorized on 02122 Gallaghers Eatery Kalamazoo Ml
                                                 S466053822724685 Card 8821
               02124                    30.82    Purchase authorized on 02/22 Shell Oil 57443552 Kalamazoo Ml
                                                 S386053844069396 Card 8821
               02124                    70.00    Online Transfer to Danzik Applied Sciences Business Checking xxxxxx2590 Ref
                                                 #lber522Zj6 on 02/24/16
               02125                    16.95    Purchase authorized on 02124 Hampton Inn & Suit Kalamazoo Ml
                                                 S466052305228515 Card 8821
               02125                   172.38    Purchase authorized on 02/24 Carmines Steakhous Saint Louis MO
                                                 S386056031299895 Card 8821
               02125                    63.89    Purchase authorized on 02/25 Office Max/Offi 6585 N Fairview Hts IL
                                                 P00586056804189522 Card 8821
               02125                    18.28    Purchase authorized on 02/25 Wal-Mart #1418 O Fallon IL
                                                 P00000000443861580 Card 8821
               02125                   150.00    Online Transfer to Danzik Applied Sciences Business Checking xxxxxx2590 Ref
                                                 #lbe2Tnz6CC on 02/25116
               02126                   304.99    Non-WF ATM Withdrawal authorized on 02126 One Ameristar B60386Moasc
                                                 St Charles MO 00466057801618132 ATM ID Moasca19 Card 8821
               02126                     2.50    Non-Wells Fargo ATM Transaction Fee
               02126                     6.56    Purchase authorized on 02/26 Ta #175 St Louis West Foristell MO
                                                 P00586058006725359 Card 8821
               02129                     6.50    Recurring Payment authorized on 02/25 Skype Subscription Luxembourg Lu
                                                 S006056678166671 Card 8821
               02129                   322.15    Purchase authorized on 02/27 Hilton Hotels St L SI Louis MO
                                                 S386055028720210 Card 8821
               02129                   194.18    Purchase authorized on 02/28 Hilton Hotels St L St Louis MO
                                                 $306057644790855 Card 8821
               02129                    49.99    Purchase authorized on 02/26 Amrstr Amerisports SI Charles MO
                                                 S466057811880190 Card 8821
               02129                    21.08    Purchase authorized on 02/26 Bp#8668345SI Louis Foristell MO
                                                 S386058002776723 Card 8821
               02129                    28.67    Purchase authorized on 02/28 Hilton Garden Inn Columbia MO
                                                 S386058063489313 Card 8821
               02129                    29.65    Purchase authorized on 02127 Rock Port Conv0707 Rock Port MO
                                                 S306058781794779 Card 8821
               02129                     7.97    Purchase authorized on 02/27 Rock Port Conv0707 Rock Port MO
                                                 S586058788358490 Card 8821
               02129                   303.00    Non-WF ATM Withdrawal authorized on 02/27 810 Allen Drivefirst Nati Grand
                                                 Island NE 00466059066854041 ATM ID G48 Card 8821




    Sheet Seq = 0012536
    Sheet 00006 of 00008
                                                                                                                               REDE Page 98 of 206
                      Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 14 of 122
Account number:                  2153      •      Febnuary 1, 2016 - Febnuary 29, 2016        •   Page 7 of 8




  Electronic debits/bank debits (continued)
  Effective      Posted
  date           date                              Amount        Transaction detail
                 02129                               2.50        Non-Wells Fargo ATM Transaction Fee
                 02129                               44.83       Purchase authorized on 02127 Bandits Grand Island NE S306059120262311
                                                                 Gard 8821
                 02129                               20.75       Purchase authorized on 02128 Pilot #902 Grand Island NE
                                                                 P00386059558637783 Card 8821
                                           $22,602.08            Total electronic debits/bank debits

                                           $22,602.08            Total debits


Daily ledger balance summary
  Date                                         Balance Date                                        Balance Date                                  Balance
  01131                                        3,931.68      02109                                7,146.04      02122                             423.34
  02101                                          538.86      02110                                6,105.42      02/23                             417.76
  02/02                                          138.27      02/11                                5,773.78      02/24                           8,707.01
  02/03                                            -1.03     02/16                                   92.26      02/25                           8,593.14
  02104                                          498.97      02117                                2,113.39      02/26                           8,279.09
  02105                                        7,363.99      02118                                3,793.53      02129                           7,247.82
  02/08                                        7,339.33      02/19                                1,692.68
                 Average daily ledger balance                    $4,707.94




~ IMPORTANT ACCOUNT INFORMATION
Effective January 1, 2016, Wells Fargo is updating the descriptions of its procedures for verifying transactions in the
existing agreements governing Company's deposit account. In the event of a conflict between this update and the
existing agreements, this update will o::mtro!.

The provisions In the existing agreements pertaining to verification of transactions are deleted and replaced
with the following:

"Verification of Transactions.

All transactions are subject to Bank's verification. This includes cash, items, or other funds offered for deposit for which
Bank has provided a receipt. Bank does not verify al! transactions. Bank reserves the right to reverse or otherwise adjust,
at any time without prior notice to Company, any debit or credit Bank believes Bank has erroneously made to
Company's Account.

It is Company's responsibility, and Bank has no obligation, to make sure the declared amount of funds offered for
deposit is accurate. lf Bank determines a discrepancy exists between the declared and the actual amount of the funds,
Bank is permitted to adjust (debit or credit) Company's Account. Bank is also permitted to use the declared amount as
the correct amount to be deposited and to not adjust a discrepancy if it is less than Bank's standard adjustment amount.
Bank is permitted to vary its standard adjustment amount from time to time without notice to Company and to use
different amounts depending on account type.

If Company notifies Bank of an error in the amount of a deposit shown on Company's Account statement within 30 days
of the date Bank mails or otherwise makes the account statement available to Company, Bank will review the deposit
and make any adjustment Bank determines is appropriate, subject to any applicable fees. If Company fails to notify Bank




      Sheet Seq = 0012537
      Sheet 00007 of 00008
                                                                                                                       REDE Page 99 of 206
                           Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 15 of 122
Account number:                     2153   • Febnuary 1, 2016 - Febnuary 29, 2016 • Page 8 of 8




during this timeframe, the deposit amount on Company's statement will be considered correct. This means that if the
actual amoont is less than the amount on the statement, the difference will become Company's property. If the actual
amount is more than the amount shown on the statement, the difference will become Bank's property.

If Company's account is a Commercial Deposit Account or an analyzed business deposit account, Company may arrange
for Bank to adjust all discrepancies identified during any verification without regard to Bank's standard adjustment
amount by contacting its relationship manager."

For questions, please contact your local banker or relationship manager or call the number listed on your
account statement.




NOTICE: Wells Fargo Bank, NA may furnish information about accounts belonging to individuals, including sole
proprietorships, to consumer reporting agencies. If this applies to you, you have the right to dispute the accuracy of
information that we have reported by writing to us at Overdraft Collections and Recovery PO Box 5058 Portland, OR
97208-5058. You must describe the specific information that is inaccurate or in dispute and the basis for any dispute with
supporting documentation. In the case of information that relates to an identity theft, you will need to provide us with an
identity theft report.




©2{)10Wel!s Fargo Bank, NA
All rights reserved. Member FDIC.




       Sheet Seq = 0012538
       Sheet 00008 of 00008
                                                                                                        REDE Page 100 of 206
                    Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 16 of 122

Analyzed Business Checking
Account number:            2153   • March 1, 2016 - March 31, 2016 • Page 1 of 6




                                                                               Questions?
                                                                               Available by phone 24 hours a day, 7 days a week:
                                                                                 1-8DO-CALL-WELLS (1-800-225-5935)

SOLVERDI WORLDWIDE CORPORATION                                                 Online: wellsfargo.com
110814TH ST
                                                                               Write: Wells Fargo Bank, N.A. (038)
405
                                                                                      P.O. Box 6995
CODY WY 82414-3743                                                                    Portland, OR 97226-6995




Account summary
Analyzed Business Checking
Account number                Beginning balance                Total credits                Totat debits              Ending balance
      2153                            $7,247.82                $56,926.79                  -$46,119.19                   $18,055.42



Credits
 Electronic deposits/bank credits
 Effective     Posted
 date          date                   Amount      Transaction detail
               03103                 5,300.00     Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                  Ref #lbe2Trdgl8 on 03103116
               03104                  260.00      Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                  Ref #lber55F9Bs on 03104116
               03107                    60.00     ATM Cash Deposit on 03/07 90th & Mountainview Scottsdale AZ. 0005830
                                                  ATM ID 5449H Card 8821
               03107                     6.00     Online Transfer From Center Point Propertie Business Checking xxxxxx6590
                                                  Ref #lbexx95Vk5 on 03/07116
               03107                     9.00     Online Transfer From Danzik D Checking xxxxxx6456 Ref #lbe8Mwlzcm on
                                                  03107116
               03107                     9.00     Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                  Ref #lbev27Lz3T on 03107116
               03107                     5.00     Online Transfer From Danzik Applied Science Business Checking xxxxxx2582
                                                  Ref #lben84Ksjv on 03107116
               03108                  600.00      Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                  Ref #lbegfzs5Jm on 03/08116
               03109                   368.79     Purchase Return authorized on 03108 Freightquote.Com Kansas City MO
                                                  8616069552365616 Card 8821
               03109                   500.00     Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                  Ref #lbe8Mwzbjp on 03109116
               03114                  460.00      ATM   Cash Deposit on 03114 90th & Mountainview Scottsdale AZ. 0007554
                                                  ATM   ID 5449H Card 8821
               03114                    15.00     ATM   Cash Deposit on 03114 90th & Mountainview Scottsdale AZ. 0007555
                                                  ATM   ID 5449H Card 8821




    @8)
    Sheet Seq= 0011082
    Sheet 00001 of 00006
                                                                                                  REDE Page IOI of206
                    Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 17 of 122
Account number:            2153   • March 1, 2016 - March 31, 2016 • Page 2 of 6




 Electronic deposits/bank credits (continued)
 Effective     Posted
 date          date                   Amount     Transaction detail
               03115                32,334.00    Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                 Ref #lbe8Mywt58 on 03115/16
               03115                17,000.00    Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                 Ref#lbe5Qxjg59 on 03/15/16
                                  $56,926.79     Total electronic deposits/bank credits

                                  $56,926.79     Total credits



Debits
 Electronic debits/bank debits
 Effective     Posted
 date          date                  Amount      Transaction detail
               03101                  49.95      Purchase authorized on 02126 U-Haul Moving & St Saint Louis MO
                                                 S286057702587101 Card 8821
               03101                     4.95    Purchase authorized on 02/29 Hampton Inn Grand Island NE
                                                 S386059299261845 Card 8821
               03101                    31.32    Purchase authorized on 02128 Sapp Bros Sidney Sidney NE
                                                 S306059702453190 Card 8821
               03101                    96.66    Purchase authorized on 02129 Outback 5011 Cheyenne WY
                                                 S386060067134610 Card 8821
               03101                    50.00    Purchase authorized on 02129 NV Sos Portal 775-684-5780 NV
                                                 S466060505010463 Card 8821
               03101                    14.23    Purchase authorized on 03101 Flying J #759 Cheyenne WY
                                                 P00000000651100305 Card 8821
               03101                    13.45    Purchase authorized on 03101 Flying J #759 Cheyenne WY
                                                 P00306061724800862 Card 8821
               03102                    57.01    Purchase authorized on 03101 Outback 5011 Cheyenne WY
                                                 S586061063908171 Card 8821
               03102                    19.96    Purchase authorized on 03101 Mini! Mart Ta 649 Walsenburg GA
                                                 S586062010320466 Card 8821
               03102                   173.04    Purchase authorized on 03102 Freightquote.Com 913-642-4700 MO
                                                 S386062123206955 Card 8821
               03102                 3,000.00    Withdrawal Made In A Branch/Store
               03103                    23.61    Purchase authorized on 03102 Chevron 0206920 Heber AZ.
                                                 S586062677574176 Card 8821
               03104                    23.70    Purchase authorized on 03102 Comer Store 1243 Albuquerque NM
                                                 S586062511044712 Card 8821
               03104                   779.86    Purchase authorized on 03/02 Titlemax of Phoeni Phoenix ft2.
                                                 S386062770138598 Card 8821
               03104                 6,500.00    Online Transfer to Danzik Applied Sciences Business Checking xxxxxx4350 Ref
                                                 #lbekc2Br64 on 03104116
               03107                    50.00    Purchase authorized on 03103 lpic Scottsdale We 480-483-3232 AZ.
                                                 S286064071078199 Card 8821
               03107                    50.00    Purchase authorized on 03103 lpic Scottsdale We 480-483-3232 AZ.
                                                 S086064071975740 Card 8821




    Sheet Seq= 0011083
    Sheet 00002 of 00006
                                                                                                  REDE Page 102 of 206
                    Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 18 of 122
Account number:            2153   • March 1, 2016 - March 31, 2016 • Page 3 of 6




 Electronic debits/bank debits (continued)
 Effective     Posted
 date          date                   Amount     Transaction detail
               03107                    17.21    Purchase authorized on 03104 Chevron 0207055 Scottsdale AZ
                                                 $466064617645192 Card 8821
               03107                    86.64    Purchase authorized on 03104 lpic Scottsdale F& Scottsdale AZ
                                                 S006065123146424 Card 8821
               03107                   162.50    Purchase authorized on 03/05 Tanzy Restaurant- Scottsdale AZ
                                                 S286066057583105 Card 8821
               03107                   306.00    Non-WF ATM Withdrawal authorized on 03/05 15279 N Scottsdpai lso
                                                 Scottsdale AZ 00466066067033833 ATM ID TN65313 Card 8821
               03107                     2.50    Non-Wells Fargo ATM Transaction Fee
               03107                    15.80    Purchase authorized on 03/05 lpic Scottsdale F& Scottsdale AZ
                                                 S086066129387232 Card 8821
               03108                    82.75    Purchase authorized on 03/07 The UPS Store 1669 Scottsdale AZ
                                                 S586067657140355 Card 8821
               03108                   368.79    Purchase authorized on 03/08 Freightquote.Com 913-642-4700 MO
                                                 S386067775905335 Card 8821
               03108                   300.00    ATM Withdrawal authorized on 03108 90th & Mountainview Scottsdale AZ
                                                 0005970 ATM ID 5449H Card 8821
               03109                   866.43    Purchase authorized on 03107 Public Storage 080 Scottsdale AZ
                                                 S006067641128344 Card 8821
               03109                    58.62    Purchase authorized on 03/07 Scottsdale Plaza R Paradise Vall AZ
                                                 S006067734361623 Card 8821
               03109                     1.99    Purchase authorized on 03/09 Google ·Google Sta G.CO/Payhelp# CA
                                                 S386068719512385 Card 8821
               03109                  200.00     Online Transfer to Danzik Applied Sciences Business Checking xxxxxx4350 Ref
                                                 #lbe8Mx3Wg2 on 03/09/16
               03110                    39.98    Purchase authorized on 03/09 The UPS Store 2394 Cody WY
                                                 S586069857847858 Card 8821
               03110                   300.00    ATM Withdrawal authorized on 03/10 8675 N. Scottsdale Rd Scottsdale AZ
                                                 0007401 ATM ID 46552 Card 8821
               03111                   100.33    Client Analysis Srvc Chrg 160310 Svc Chge 0216 000006274722153
               03111                    29.99    Purchase authorized on 03/10 Legacy.Com Inc 847-570-3200 IL
                                                 S166070569655859 Card 8821
               03111                    28.25    Purchase authorized on 03/10 Circle K 05027 Scottsdale AZ
                                                 S586070714589075 Card 8821
               03111                  238.76     Purchase authorized on 03/11 Freightquote.Com 913-642-4700 MO
                                                 S386070718094670 Card 8821
               03114                  215.00     Online Transfer to Danzik Applied Sciences Business Checking xxxxxx4350 Ref
                                                 #lbexxbkngd on 03/12/16
               03114                  475.00     Purchase authorized on 03/12 Egnyte Inc 650-968-4018 CA
                                                 S466073010281120 Card 8821
               03115                   303.00    Non-WF ATM Withdrawal authorized on 03/15 14140 N 100th Pchase
                                                 Scottsdale AZ 00306075852746013 ATM ID AZ5441 Card 8821
               03115                     2.50    Non-Wells Fargo ATM Transaction Fee
               03116                 5,200.00    Withdrawal Made In A Branch/Store
               03117                   161.05    Recurring Payment authorized on 03/16 Paypal ·Ebay Inc 402-935-7733 CA
                                                 S586076359907183 Card 8821




    Sheet Seq= 0011084
    Sheet 00003 of 00006
                                                                                                  REDE Page I 03 of 206
                    Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 19 of 122
Account number:            2153   • March 1, 2016 - March 31, 2016 • Page 4 of 6




 Electronic debits/bank debits (continued)
 Effective     Posted
 date          date                   Amount     Transaction detail
               03118                   722.23    Purchase authorized on 03116 Verizon Wrls Myacc 800-9220204 CA
                                                 8386076840631223 Card 8821
               03118                   174.99    Purchase authorized on 03118 Ogio International 801-619-4100 UT
                                                 8386076862476681 Card 8821
               03121                 3,200.00    Purchase authorized on 03/17 Finkelstein & Feil 516-280-3660 NY
                                                 8386077635530017 Card 8821
               03121                    82.93    Purchase authorized on 03118 Staples Direct 800-3333330 MA
                                                 8586077723299458 Card 8821
               03121                    30.00    Recurring Payment authorized on 03/19 Xero Inc 720-7391670 CA
                                                 8586079285023180 Card 8821
               03121                   303.00    Non-WF ATM Withdrawal authorized on 03/1911355 E Via Linchase
                                                 Scottsdale AZ 00306079627657955 ATM ID AZ0930 Card 8821
               03121                     2.50    Non-Wells Fargo ATM Transaction Fee
               03121                    77.17    Purchase authorized on 03/19 Prestige Cleaners Scottsdale AZ
                                                 8386079631139466 Card 8821
               03121                    49.25    Purchase authorized on 03/19 Chevron 0207055 Scottsdale AZ
                                                 S466079802280600 Card 8821
               03121                   300.00    ATM Withdrawal authorized on 03/20 McDowell Mountain Scottsdale A2
                                                 0003003 ATM ID 9827 A Card 8821
               03121                 6,500.00    Withdrawal Made In A Branch/Store
               03123                 1,300.00    Online Transfer to Danzik Applied Sciences Business Checking xxxxxx4350 Ref
                                                 #lbexxfnc9H on 03/23/16
               03123                   303.00    Non-WF ATM Withdrawal authorized on 03/23 11355 E Via Linchase
                                                 Scottsdale AZ 00466084017950511 ATM ID AZ0930 Card 8821
               03123                     2.50    Non-Wells Fargo ATM Transaction Fee
               03124                    77.35    Purchase authorized on 03/24 Freightquote.Com 913-642-4700 MO
                                                 8586084087386098 Card 8821
               03124                    68.42    Purchase authorized on 03/24 Walgreens 7011 E Shea Scottsdale AZ
                                                 P00386084743735554 Card 8821
               03124                 1,200.00    Gash eWithdrawal in Branch/Store 03/24/2016 2:53 PM 8991 E Mountain
                                                 View Rd Scottsdale AZ 8821
               03128                   117.58    Purchase authorized on 03/25 Scottsdale Plaza R Paradise Vall AZ
                                                 $286085697775816 Card 8821
               03128                  446.59     Purchase authorized on 03/25 Purvis Industries Phoenix AZ
                                                 8086085719318554 Card 8821
               03128                    95.92    Purchase authorized on 03125 Bearing Belt and C Phoenix AZ
                                                 8386085754434168 Card 8821
               03128                    43.36    Purchase authorized on 03/26 The Home Depot 472 Scottsdale A2.
                                                 POOOOOOOD947290519 Card 8821
               03128                    71.95    Purchase authorized on 03127 The Home Depot 472 Scottsdale A2.
                                                 P00000000243237233 Card 8821
               03129                    49.95    Purchase authorized on 03126 U-Haul Moving & St Saint Louis MO
                                                 8006086270496156 Card 8821
               03129                   300.00    Purchase authorized on 03/28 Asurion Wireless I 866-6672535 TN
                                                 S466088370444808 Card 8821
               03129                 1,000.00    Online Transfer to Danzik Applied Sciences Business Checking xxxxxx4350 Ref
                                                 #lbexxh66F5 on 03/29/16




    Sheet Seq= 0011085
    Sheet 00004 of 00006
                                                                                                                           REDE Page 104 of 206
                      Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 20 of 122
Account number:                22153      • March 1, 2016 - March 31, 2016 •                 Page 5 of 6




  Electronic debits/bank debits (continued)
  Effective      Posted
  date           date                           Amount          Transaction detail
                 03130                            6.50          Recurring Payment authorized on 03/25 Skype 4400000000 Gb
                                                                S006085678117715 Card 8821
                 03130                           468.72         Purchase authorized on 03/29 Motion Industries 205-957-5264 fl;z.
                                                                $466089822950920 Card 8821
                 03130                         3,000.00         Online Transfer to Danzik Applied Sciences Business Checking xxxxxx4350 Ref
                                                                #lbexxhc2L6 on 03130116
                 03130                           300.00         Online Transfer to Danzik Applied Sciences Business Checking xxxxxx2590 Ref
                                                                #lbe8N4Rzm6 on 03/30/16
                 03130                         4,500.00         Online Transfer to Danzik Applied Sciences Business Checking xxxxxx4350 Ref
                                                                #lber5DC5J6 on 03/30/16
                 03130                           150.00         Online Transfer to Danzik Applied Sciences Business Checking xxxxxx2590 Ref
                                                                #lbe2Tzxmbs on 03130116
                 03131                           674.45         Purchase authorized on 03130 Verizon Wrls Myacc 800-9220204 CA
                                                                $306090554844482 Card 8821
                                           $46,119.19           Total electronic debits/bank debits

                                          $46,119.19            Total debits


Daily ledger balance summary
  Date                                       Balance Date                                            Balance Date                            Balance
  02/29                                     7,247.82      03/10                                      618.66       03121                    32,231.71
  03/01                                     6,987.26      03/11                                      221.33       03/23                    30,626.21
  03/02                                     3,737.25      03/14                                        6.33       03/24                    29,280.44
  03103                                     9,013.64      03115                                   49,034.83       03128                    28,505.04
  03104                                     1,970.08      03116                                   43,834.83       03/29                    27,155.09
  03/07                                     1,368.43      03/17                                   43,673.78       03130                    18,729.87
  03108                                     1,216.89      03118                                   42,776.56       03131                    18,055.42
  03109                                       958.64
                 Average dally ledger balance                   $19,355.20




~ IMPORTANT ACCOUNT INFORMATION
Overdraft Fee Waiver Clarification: We will waive any overdraft fees if both your ending daily account balance (posted
balance} and your available balance (which includes pending transactklns) are overdrawn by $5 or less and there are no
items returned for insufficient funds at the end of our nightly processing. This fee waiver is associated with the total
overdrawn balance, not the dollar size of the transactlon(s) contributing to the overdrawn balance. To find out more
about on!ine banking tools that Wells Fargo offers to help you manage and track your spending, visit
wellsfargo.com!biz/on!ine_banking. For additional information, see your Account Agreement, speak with a local banker,
or call the phone number on the top of your statement




      Sheet Seq= 0011086
      Sheet 00006 of 00006
                                                                                                           REDE Page 105 of 206
                           Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 21 of 122
Account number:                     2153   •   March 1, 2016 - March 31, 2016   •   Page 6 of 6




NOTICE: Wells Fargo Bank, NA may furnish information about accounts belonging to individuals, including sole
proprietorships, to consumer reporting agencies. If this applies to you, you have the right to dispute the accuracy of
information that we have reported by writing to us at Overdraft Collections and Recovery PO Box 5058 Portland, OR
97208-5058. You must describe the specific information that is inaccurate or in dispute and the basis for any dispute with
supporting documentation. In the case of information that relates to an identity theft, you will need to provide us with an
identity theft report.




©2{)10Wel!s Fargo Bank, NA
All rights reserved. Member FDIC.




       Sheet Seq= 0011087
       Sheet 00006 of 00006
                                                                                                            REDE Page 106 of 206
                    Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 22 of 122

Analyzed Business Checking
Account number:            2153   •   April 1, 2016 -Apnl 30, 2016   •   Page 1 of 4




                                                                                   Questions?

                                                                                   Available by phone 24 hours a day, 7 days a week:
                                                                                       1-8DO-CALL-WELLS (1-800-225-5935)

SOLVERDI WORLDWIDE CORPORATION                                                     Online: wellsfargo.com
110814TH ST
                                                                                   Write: Wells Fargo Bank, N.A. (038)
405
                                                                                          P.O. Box 6995
CODY WY 82414-3743                                                                        Portland, OR 97226-6995




Account summary
Analyzed Business Checking
Account number                Beginning balance                 Total credits                    Totat debits             Ending balance
       2153                           $18,055.42                   $23,000.00                   -$38,087.57                     $2,967.85



Credits
 Electronic deposits/bank credits
 Effective     Posted
 date          date                     Amount      Transaction detail
               04111                   7,000.00     Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                    Ref #lbexxlsnfq on 04109116
               04118                  16,000.00     Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                    Ref #lbeggfpmtd on 04117116
                                  $23,000.00       Total electronic deposits/bank credits

                                  $23,000.00       Total credits



Debits
 Electronic debits/bank debits
 Effective     Posted
 date          date                    Amount      Transaction detail
               04101                    259.38     Purchase authorized on 03131 Cox'Phoenix Comm S 602-277-1000 J>:Z.
                                                   8586091708217360 Card 8821
               04101                    150.00     Online Transfer to Danzik Applied Sciences Business Checking xxxxxx2590 Ref
                                                   #lbev2Gsr68 on 04101116
               04101                      15.00    Online Transfer to Center Point Properties Business Checking xxxxxx6590 Ref
                                                   #lbev2Gsrfx on 04101116
               04101                     25.00      Online Transfer to SOlverdi Worldwide Corpo Business Checking xxxxxx3530
                                                    Ref #lbe2V2V8Qb on 04101/16
               04104                    220.00      Purchase authorized on 03131 National Society O 703-6844816 VA
                                                    S466091597302792 Card 8821
               04104                    340.16      Purchase authorized on 03131 Public Storage 080 Scottsdale AZ.
                                                    8166092061096437 Card 8821




    @8)
    Sheet Seq = 0010923
    Sheet 00001 of 00004
                                                                                                    REDE Page 107 of 206
                    Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 23 of 122
Account number:            2153   • April 1, 2016 -April 30, 2016   •   Page 2 of 4




 Electronic debits/bank debits (continued)
 Effective     Posted
 date          date                   Amount       Transaction detail
               04104                   331.62      Purchase authorized on 03131 Public Storage 080 Scottsdale AZ
                                                   8166092063178520 Card 8821
               04104                   347.32      Purchase authorized on 03131 Public Storage 080 Scottsdale AZ
                                                   8086092064854883 Card 8821
               04104                   223.09      Purchase authorized on 03/31 Public Storage 080 Scottsdale AZ
                                                   8286092065975995 Card 8821
               04104                      5.43     Purchase authorized on 04101 Dnh·Godaddy.Com 480-5058855 AZ
                                                   S466092553135650 Card 8821
               04104                   300.00      Purchase authorized on 04101 Valley Wide Moving 480-834-4474 AZ
                                                   8086092789943416 Card 8821
               04104                   300.00      Purchase authorized on 04/02 IN ·Rh Farms LLC 307-2581571 WY
                                                   8386092845803585 Card 8821
               04104                   779.93      Purchase authorized on 04/02 Titlemax of Phoeni Phoenix AZ
                                                   8586093620426016 Card 8821
               04104                   100.00      Online Transfer to Danzik Applied Sciences Business Checking xxxxxx4350 Ref
                                                   #lbe5R59Q5S on 04104/16
               04104                 5,500.00      Online Transfer to Danzik Applied Sciences Ref #lben8Drknq Business
                                                   Checking Loan
               04105                 1,860.00      Online Transfer to Danzik D Ref #lbeck8K8M6 Checking Invoice
               04105                   300.00      ATM Withdrawal authorized on 04/05 McDowell Mountain Scottsdale AZ
                                                   0005318 ATM ID 9827ACard 8821
               04106                    50.00      Purchase authorized on 04/04 !pie Scottsdale We 480-483-3232 AZ
                                                   8086096080754227 Card 8821
               04106                      9.99     Purchase authorized on 04106 Think Computer Cor415-670-9350 CA
                                                   S466097123363914 Card 8821
               04111                    32.46      Client Analysis Srvc Chrg 160408 Svc Chge 0316 000006274722153
               04111                    32.63      Recurring Payment authorized on 04/08 Linkedin-267*66576 Linkedin.Com
                                                   CA S466099125535116 Card 8821
               04111                      1.99     Purchase authorized on 04/09 Google 'Google Sto G.CO/Payhelp# CA
                                                   S466099719308232 Card 8821
               04112                   300.00      Purchase authorized on 04/11 Native Resources I 623-869-6757 AZ
                                                   S466102795242445 Card 8821
               04112                 3,500.00      Online Transfer to Danzik Applied Sciences Business Checking xxxxxx4350 Ref
                                                   #lbe2V64Hxl on 04112/16
               04113                    26.95      Purchase authorized on 04/12 J2 Efax Services 323-817-3205 CA
                                                   S466102674081425 Card 8821
               04114                   475.00      Purchase authorized on 04/12 Egnyte Inc 650-968-4018 CA
                                                   S466103839953194 Card 8821
               04118                   299.30      Recurring Payment authorized on 04/15 Paypal 'Ebay Inc 402-935-7733 CA
                                                   S466107089277706 Card 8821
               04118                 2,000.00      Online Transfer to Danzik Applied Sciences Business Checking xxxxxx4350 Ref
                                                   #lbev2Mvl49 on 04/18116
               04120                    52.97      Recurring Payment authorized on 04/19 Gotocitrix.Com 855-837-1750 CA
                                                   S466109272561830 Card 8821
               04120                    32.90      Recurring Payment authorized on 04/19 Xero Inc 720-7391670 CA
                                                   S586110412145705 Card 8821




    Sheet Seq = 0010924
    Sheet 00002 of 00004
                                                                                                      REDE Page 108 of 206
                    Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 24 of 122
Account number:            2153   • April 1, 2016 -April 30, 2016    •    Page 3 of 4




 Electronic debits/bank debits (continued)
 Effective     Posted
 date          date                   Amount         Transaction detail
               04120                 6,500.00        Online Transfer to Danzik Applied Sciences Business Checking xxxxxx4350 Ref
                                                     #lbe8Ncjchg on 04120116
               04120                 1,000.00        Transfer to Conner Renee Ref #Pper5M2Xkw Prepaid Expenses
               04122                   199.95        Purchase authorized on 04121 Business-IN-A-Box 866-3834100 DE
                                                     S306112633745842 Card 8821
               04122                 1,245.00        Online Transfer to Danzik Applied Sciences Business Checking xxxxxx4350 Ref
                                                     #lbe2V96958 on 04122116
               04122                 3,500.00        Online Transfer to Danzik Applied Sciences Business Checking xxxxxx4350 Ref
                                                     #lbekcjnsgn on 04122116
               04122                 1,500.00        Online Transfer to Danzik Applied Sciences Business Checking xxxxxx:4350 Ref
                                                     #lbe8ND4Mzl on 04/22116
               04125                   191.97        Purchase authorized on 04121 Prestige Cleaners Scottsdale AZ.
                                                     S586112651243178 Card 8821
               04125                   181.55        Purchase authorized on 04122 Gyroscope.Com Gloucester Gb
                                                     SOD6113160635741 Card 8821
               04125                 3,122.95        Purchase authorized on 04123 Evi*Wynn Las Veg Las Vegas NV
                                                     P00586115101688370 Card 8821
               04125                      1.72       Purchase authorized on 04124 Rebel #2169 Boulder City NV
                                                     P00000000957432112 Card 8821
               04125                    15.86        Purchase authorized on 04124 Chevron/Wikieup Wikieup AZ.
                                                     P00000000447327848 Card 8821
               04126                 1,740.00        Online Transfer to Danzik D Ref #lber5Nltpq Checking Auth Expenses
               04127                   225.00        Purchase authorized on 04127 Freightquote.Com 913-642-4700 MO
                                                     S586117622917231 Card 8821
               04128                    50.00        Purchase authorized on 04126 !pie Scottsdale We 480-483-3232 AZ
                                                     3006118100800802 Card 8821
               04128                    50.00        Purchase authorized on 04126 !pie Scottsdale We 480-483-3232 AZ.
                                                     S166118101407655 Card 8821
               04129                      6.50       Recuning Payment authorized on 04125 Skype.Com Skype.Com NV
                                                     S616120548766505 Card 8821
               04129                    49.95        Recuning Payment authorized on 04126 U-Haul Moving & St Saint Louis MO
                                                     S166117280027115 Card 8821
               04129                   636.00        Online Transfer to Danzik D Ref #lbeggjzccw Checking Apprv Expenses
                                  $38,087.57         Total electronic debits/bank debits

                                  $38,087.57         Total debits



Daily ledger balance summary
 Date                               Balance      Date                              Balance   Date                          Balance
 03131                            18,055.42      04112                           10,071.42   04125                        5,725.30
 04101                            17,606.04      04113                           10,044.47   04126                        3,985.30
 04104                             9,158.49      04114                            9,569.47   04127                        3,760.30
 04105                             6,998.49      04118                           23,270.17   04128                        3,660.30
 04106                             6,938.50      04120                           15,684.30   04129                        2,967.85
 04111                            13,871.42      04122                            9,239.35
               Average daily ledger balance          $10,154.22




    Sheet Seq = 0010925
    Sheet 00003 of 00004
                                                                                                                           REDE Page 109 of 206
                           Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 25 of 122
Account number:                     2153   • April 1, 2016 -April 30, 2016           •   Page 4 of 4




~ IMPORTANT ACCOUNT INFORMATION
Overdraft Fee Waiver Clarification: We will waive any overdraft fees if both your ending daily account balance (posted
balance) and your available balance (which includes pending transacUons) are overdrawn by $5 or less and there are no
Items returned for insufficient funds at the end of our nightly processing. This fee waiver is associated with the total
overdrawn balance, not the dollar size of the transaction(s) contributing to the overdrawn balance. To find out more
about on!ine banking tools that Wells Fargo offers to help you manage and track your spending, visit
wellsfargo.com/biz/on!ine_banking. FO" additional information, see your Account Agreement speak with a local banker,
or call the phone number on the top of your statement.




NOTICE: Wells Fargo Bank, N.A. may furnish information about accounts belonging to individuals, including sole
proprietorships, to consumer reporting agencies. If this applies to you, you have the right to dispute the accuracy of
information that we have reported by writing to us at: Overdraft Collections and Recovery PO Box 5058 Portland, OR.
97208-5058. You must describe 1he specific information that is inaccurate or in dispute and 1he basis for any dispute with
supporting documentation. In the case of information that relates to an identity theft, you will need to provide us with an
identity theft report.




©2{)10Wel!s Fargo Bank, NA
All rights reserved. Member FDIC.




       Sheet Seq = 0010926
       Sheet 00004 of 00004
                                                                                                        REDE Page 110 of 206
                    Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 26 of 122

Analyzed Business Checking
Account number:            2153   • May 1, 2016 -May 31, 2016 • Page 1 of 5




                                                                               Questions?
                                                                              Available by phone 24 hours a day, 7 days a week:
                                                                                1-8DO-CALL-WELLS (1-800-225-5935)

SOLVERDI WORLDWIDE CORPORATION                                                 Online: wellsfargo.com
110814TH ST
                                                                               Write: Wells Fargo Bank, N.A. (038)
405
                                                                                      P.O. Box 6995
CODY WY 82414-3743                                                                    Portland, OR 97226-6995




Account summary
Analyzed Business Checking
Account number                Beginning balance               Total credits                 Totat debits             Ending balance
      2153                            $2,967.85               $13,174.00                   -$12,626.52                    $3,515.33



Credits
 Electronic deposits/bank credits
 Effective     Posted
 date          date                  Amount       Transaction detail
               05103                  74.00       Purchase Return authorized on 05102 United 016292 800-932-2732 TX
                                                  8626124544693110 Card 8821
               05105                  600.00      Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                  Ref #lbe2Vf7Vh7 on 05/05116
               05109                  800.00      Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                  Ref #1ber5Sk2Bs on 05108116
               05109                 1,500.00     Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                  Ref #1be5Rhsm2S on 05/09116
               05116                 1,500.00     Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                  Ref #lben8T7Lh7 on 05116/16
               05123                 1,200.00     Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                  Ref #lbe2Vl6TII on 05123116
               05124                 1,500.00     Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                  Ref #lbev2Zgpcx on 05/24116
               05125                  500.00      Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                  Ref #1ben8WM5SC on 05125/16
               05131                 1,500.00     Online Transfer From Danzik Applied Science Business Checking xxxxxx:4350
                                                  Ref #lber5Z7Phs on 05128116




    @8)
    Sheet Seq = 0010278
    Sheet 00001 of 00005
                                                                                                    REDE Page 111 of 206
                    Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 27 of 122
Account number:            2153   •   May 1, 2016 -May 31, 2016 •   Page 2 of 5




 Electronic deposits/bank credits (continued)
 Effective     Posted
 date          date                    Amount     Transaction detail
               05131                  1,500.00    Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                  Ref #lbe2Vn3x78 on 05/30/16
               05131                  2,500.00    Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                  Ref #lbe8Nrbjbp on 05/31/16
                                  $13,174.00      Total electronic deposits/bank credits

                                  $13,174.00      Total credits



Debits
 Electronic debits/bank debits
 Effective     Posted
 date          date                    Amount     Transaction detail
               05102                    818.96    Purchase authorized on 04129 United 016249 800-932-2732 TX
                                                  S466120226260906 Card 8821
               05102                     74.00    Purchase authorized on 04/29 United 016292 800-932-2732 TX
                                                  S306120226298820 Card 8821
               05102                     84.92    Purchase authorized on 04129 Scottsdale Plaza R Paradise Vall AZ.
                                                  S286120753056009 Card 8821
               05102                    111.77    Purchase authorized on 04129 lpic Scottsdale F& Scottsdale AZ
                                                  S286121035673062 Card 8821
               05102                    818.96    Purchase authorized on 04130 United 016249 800-932-2732 TX
                                                  $466121836101680 Card 8821
               05102                     59.00    Purchase authorized on 04130 United 016292 800-932-2732 TX
                                                  S466121836124316 Card 8821
               05102                     79.00    Purchase authorized on 04130 United 016292 800-932-2732 TX
                                                  S306121836123668 Card 8821
               05102                      5.43    Recurring Payment authorized on 05101 Dnh*Godaddy.Com 480-5058855 AZ
                                                  S306122485873406 Card 8821
               05102                     51.69    Purchase authorized on 05101 Dnh·Godaddy.Com 480-5058855 AZ
                                                  S586122839687711 Card 8821
               05103                     79.00    Purchase authorized on 05101 United 016292 800-932-2732 TX
                                                  S386122775184745 Card 8821
               05104                     50.00    Purchase authorized on 05/02 lpic Scottsdale We 480-483-3232 AZ.
                                                  S166124166870652 Card 8821
               05104                    660.23    Purchase authorized on 05103 Verizon Wrls Myacc 800-9220204 CA
                                                  S386124682206162 Card 8821
               05106                    150.64    Purchase authorized on 05104 McMaster-Carr 630-834-9600 IL
                                                  S466126209244487 Card 8821
               05106                      9.99    Purchase authorized on 05105 Think Computer Cor 415-670-9350 CA
                                                  S466126468452867 Card 8821
               05109                    540.00    Purchase authorized on 05104 Valley Wide Moving 480-834-4474 AZ.
                                                  S086125797666035 Card 8821
               05109                    134.38    Recurring Payment authorized on 05/06 Cox'Phoenix Comm S 602-277-1000
                                                  AZ. S586127435613255 Card 8821
               05109                     32.63    Recurring Payment authorized on 05108 Linkedin.Com 650-687-3555 CA
                                                  S386129125559048 Card 8821




    Sheet Seq = 0010279
    Sheet 00002 of 00005
                                                                                                   REDE Page 112 of 206
                    Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 28 of 122
Account number:            2153   • May 1, 2016 -May 31, 2016 • Page 3 of 5




 Electronic debits/bank debits (continued)
 Effective     Posted
 date          date                  Amount      Transaction detail
               05109                   1.99     Purchase authorized on 05109 Google 'Google Sto G.CO/Payhelp# CA
                                                S306129719446235 Card 8821
               05109                  400.00    Purchase authorized on 05108 Sq 'Procare Surfac Scottsdale AZ.
                                                S586130059722918 Card 8821
               05111                   29.99    Client Analysis Srvc Chrg 160510 Svc Chge 0416 000006274722153
               05111                  139.90    Purchase authorized on 05110 Anc'Newspapers.Com 877-5190129 UT
                                                S586130187652953 Card 8821
               05111                    16.00   Purchase authorized on 05110 Gogoair.Com 877-350-0038 IL
                                                $466131217597876 Card 8821
               05111                  139.36    Purchase authorized on 05109 McMaster-Carr 630-834-9600 IL
                                                S386131242311738 Card 8821
               05111                     3.99   Purchase authorized on 05110 lnflight WI-Fl - L 321-216-3303 FL
                                                S386131502377460 Card 8821
               05112                    50.00   Purchase authorized on 0511 O lpic Scottsdale We 480-483-3232 AZ.
                                                S286131393264139 Card 8821
               05112                    88.68   Purchase authorized on 05110 U-Haul Center Hyd Scottsdale AZ.
                                                S086131541517616 Card 8821
               05112                     4.55   Purchase authorized on 05110 U-Haul Center Hyd Scottsdale AZ.
                                                S006131813672144 Card 8821
               05112                    16.95   Recuning Payment authorized on 05111 J2 Efax Services 323-817-3205 CA
                                                $466132609216334 Card 8821
               05113                  200.00    Online Transfer to Danzik Applied Sciences Business Checking xxxxxx4350 Ref
                                                #lbeckmnlfl on 05112/16
               05116                    88.29   Purchase authorized on 05112 U-Haul Center Hyd Scottsdale AZ.
                                                S286132570590771 Card 8821
               05116                    15.95   Purchase authorized on 05112 U-Haul Center Hyd Scottsdale AZ.
                                                S166133575853201 Card 8821
               05116                  475.00    Purchase authorized on 05112 Egnyte Inc 650-968-4018 CA
                                                S586133838904801 Card 8821
               05116                    89.00   Purchase authorized on 05112 Adams Locksmith Scottsdale AZ
                                                S306134016105661 Card 8821
               05116                    30.00   Purchase authorized on 05113 Adams Locksmith Scottsdale AZ.
                                                S586134542437545 Card 8821
               05116                  113.48    Purchase authorized on 05/13 Prestige Cleaners Scottsdale AZ.
                                                S306134820875236 Card 8821
               05116                  450.00    Purchase authorized on 05114 Valley Wide Moving 480-834-4474 AZ.
                                                S166135758189728 Card 8821
               05116                  303.00    Non-WF ATM Withdrawal authorized on 05116 11355 E Via Linchase
                                                Scottsdale AZ. 00586137483518532 ATM ID AZ.0930 Card 8821
               05116                    2.50    Non-Wells Fargo ATM Transaction Fee
               05117                  199.54    Purchase authorized on 05116 Thecoverstore 866-889-8896 TX
                                                S586134793836234 Card 8821
               05118                  601.47    Purchase authorized on 05116 Vern Lewis Ws McDo 6022520341 AZ
                                                S386137552264539 Card 8821
               05119                  451.07    Purchase authorized on 05119 Dmi' Dell SM Bus 800-456-3355 TX
                                                S306133791316904 Card 8821




    Sheet Seq = 0010280
    Sheet 00003 of 00005
                                                                                                 REDE Page 113 of 206
                    Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 29 of 122
Account number:            2153   • May 1, 2016 -May 31, 2016 • Page 4 of 5




 Electronic debits/bank debits (continued)
 Effective     Posted
 date          date                  Amount      Transaction detail
               05120                  52.97     Recurring Payment authorized on 05/19 Gotocitrix.Com 855-837-1750 CA
                                                8306139264763234 Card 8821
               05120                    33.15   Recurring Payment authorized on 05/19 Xero Inc 720-7391670 CA
                                                S466140287513058 Card 8821
               05123                    17.52   Purchase authorized on 05/21 Maverik#363 Cody WY 8306142682802653
                                                Card 8821
               05123                    55.13   Purchase authorized on 05122 Flying J #761 Evanston WY
                                                P00586143563902467 Card 8821
               05123                    38.11   Purchase authorized on 05122 Chevron 0306012 Beaver UT
                                                S466143709685931 Card 8821
               05124                  150.75    Purchase authorized on 05/23 Hampton Inn Evanston WY
                                                8586143023875259 Card 8821
               05124                    10.93   Purchase authorized on 05123 Circle K 03379 Tempe AZ. S466144731486236
                                                Gard 8821
               05125                    78.85   Purchase authorized on 05123 Scottsdale Plaza R Paradise Vall AZ
                                                8166145055749266 Card 8821
               05125                    34.00   Purchase authorized on 05/23 lpic Scottsdale We 480-483-3232 AZ
                                                8286145138986911 Card 8821
               05125                  795.00    Purchase authorized on 05124 Corporations Today 307-6321800 WY
                                                8386145828375326 Card 8821
               05126                  422.10    Purchase authorized on 05125 United 016249 800-932-2732 TX
                                                8586146193212751 Card 8821
               05127                  379.60    Purchase authorized on 05/24 Delta Air 006234 Delta.Com CA
                                                S386146177370463 Card 8821
               05127                  521.46    Purchase authorized on 05125 American Air001237 Fort Worth TX
                                                8086146269627546 Card 8821
               05127                  200.00    Purchase authorized on 05125 Della Air 006234 Delta.Com CA
                                                8306146562380093 Card 8821
               05127                    55.00   Purchase authorized on 05/26 Corporations Today 307-6321800 WY
                                                8586147722435103 Card 8821
               05127                  450.00    Purchase authorized on 05126 Valley Wide Moving 480-834-4474 AZ.
                                                8086147820990529 Card 8821
               05127                  204.00    Non-WF ATM Withdrawal authorized on 05127 15279 N Scottsdpai lso
                                                Scottsdale AZ. 00386149033913742 ATM ID TN65313 Card 5751
               05127                     2.50   Non-Wells Fargo ATM Transaction Fee
               05131                     6.50   Recurring Payment authorized on 05/25 Skype.Com Skype.Com NV
                                                8616150549149767 Card 8821
               05131                   49.95    Recurring Payment authorized on 05/26 U-Haul Moving & St Saint Louis MO
                                                8086147274303971 Card 8821
               05131                  162.69    Purchase authorized on 05/26 Public Storage 070 Scottsdale AZ
                                                $166147793847796 Card 8821
               05131                    50.00   Purchase authorized on 05127 lpic Scottsdale We 480-483-3232 AZ
                                                8006148571925458 Card 8821
               05131                    79.09   Purchase authorized on 05127 lpic Scottsdale F& Scottsdale AZ.
                                                8286149118025532 Card 5751
               05131                    63.98   Purchase authorized on 05129 Scottsdale Plaza R Paradise Vall AZ
                                                8286150085862611 Card 5751




    Sheet Seq= 0010281
    Sheet 00004 of 00005
                                                                                                             REDE Page 114 of 206
                           Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 30 of 122
Account number:                     2153   • May 1, 2016 -May 31, 2016 •         Page 5 of 5




   Electronic debits/bank debits (continued)
   Effective         Posted
   date              date                     Amount        Transaction detail
                     05131                     80.20        Purchase authorized on 05129 Aj's #118 Scottsdale Jl:Z P00306150673363288
                                                            Gard 5751
                     05131                     547.10       Purchase authorized on 05129 Delta Air 006234 Delta.Com CA
                                                            S306150842704775 Card 5751
                     05131                     414.63       Purchase authorized on 05/29 American Air001237 Fort Worth TX
                                                            S166151146696640 Card 5751
                                           $12,626.52       Total electronic debits/bank debits

                                           $12,626.52       Total debits


Daily ledger balance summary
   Date                                      Balance Date                                  Balance Date                          Balance
   04/30                                    2,967.85    05/11                             1,450.02   05120                       -315.58
   05102                                      864.12    05112                             1,289.84   05/23                        773.66
   05103                                      859.12    05113                             1,089.84   05/24                      2,111.98
   05/04                                      148.89    05/16                             1,022.62   05/25                      1,704.13
   05/05                                      748.89    05/17                               823.08   05/26                      1,282.03
   05/06                                      588.26    05/18                               221.61   05/27                       -530.53
   05109                                    1,778.26    05119                              -229.46   05/31                      3,515.33
                     Average daily ledger balance           $808.95


NOTICE: Wells Fargo Bank, N.A. may furnish information about accounts belonging to individuals, including sole
proprietorships, to consumer reporting agencies. If this applies to you, you have the right to dispute the accuracy of
information that we have reported by writing to us at: Overdraft Collections and Recovery PO Box 5058 Portland, OR.
97208-5058. You must describe the specific information that is inaccurate or in dispute and the basis for any dispute with
supporting documentation. In the case of information that relates to an identity theft, you will need to provide us with an
identity theft report.




©2{)10Wel!s Fargo Bank, NA
All rights reserved. Member FDIC.




       Sheet Seq = 0010282
       Sheet 00006 of 00005
                                                                                                       REDE Page 115 of 206
                    Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 31 of 122

Analyzed Business Checking
Account number:            2153   • June 1, 2016 - June 30, 2016 • Page 1 of 8




                                                                              Questions?
                                                                              Available by phone 24 hours a day, 7 days a week:
                                                                                 1-8DO-CALL-WELLS (1-800-225-5935)

SOLVERDI WORLDWIDE CORPORATION                                                Online: wellsfargo.com
110814TH ST
                                                                              Write: Wells Fargo Bank, N.A. (038)
405
                                                                                     P.O. Box 6995
CODY WY 82414-3743                                                                   Portland, OR 97226-6995




Account summary
Analyzed Business Checking
Account number                Beginning balance               Total credits                Total debits              Ending balance
6274722153                            $3,515.33               $20,631.95                  -$22,332.13                     $1,815.15



Credits
 Electronic deposits/bank credits
 Effective     Posted
 date          date                   Amount      Transaction detail
               06106                 1,000.00     Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                  Ref #lbeckvmmrl on 06104116
               06106                 2,700.00     Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                  Ref #lbexy6Tbw6 on 06105116
               06108                 3,500.00     Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                  Ref #lbeckwlskd on 06108116
               06113                 2,500.00     Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                  Ref #lber65Lw95 on 06112116
               06120                 1,000.00     Online Transfer From Danzik Applied Science Ref #lbegh3592F Business
                                                  Checking Travel June 18
               06120                 1,500.00     Online Transfer From Danzik Applied Science Ref #lbegh3Ps98 Business
                                                  Checking Travel June 18
               06121                     0.35     Purchase Return authorized on 06115 Homewood Suites Joplin MO
                                                  S616173545520240 Can:I 5751
               06122                 2,500.00     Online Transfer From Danzik Applied Science Ref #lbe8Nz2Fbb Business
                                                  Checking Travel Cod Phx
               06123                   396.60     Purchase Return authorized on 06121 Delta Air 006234 Atlanta GA
                                                  S626175546399786 Can:I 5751
               06127                 2,500.00     Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                  Ref #lbekd6Yj4C on 06127116
               06128                   125.00     Online Transfer From Danzik Applied Science Business Checking xxxxxx2582
                                                  Ref #lbecl47Sqb on 06128116
 06128         06129                   150.00     Online Transfer Debit Reversal




    @8)
    Sheet Seq = 0010106
    Sheet 00001 of 00008
                                                                                                    REDE Page 116 of 206
                    Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 32 of 122
Account number:            2153   • June 1, 2016 - June 30, 2016 • Page 2 of 8




 Electronic deposits/bank credits (continued)
 Effective     Posted
 date          date                   Amount     Transaction detail
               06129                   60.00     Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                 Ref #lbecl4Hnjw on 06/29/16
               06129                   200.00    Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                 Ref #lbe8P2Yfxy on 06/29/16
               06130                 2,500.00    Online Transfer From Danzik Applied Science Ref #lbe8P3C7H3 Business
                                                 Checking Travel July 8
                                  $20,631.95     Total electronic deposits/bank credits

                                  $20,631.95     Total credits



Debits
 Electronic debits/bank debits
 Effective     Posted
 date          date                   Amount     Transaction detail
               06101                    41.78    Purchase authorized on 05/31 Scottsdale Plaza R Paradise Vall AZ.
                                                 S086151686196048 Card 5751
               06101                   170.00    Purchase authorized on 05/31 Google 'Domains G.CO/Payhelp# CA
                                                 S386152092539464 Card 5751
               06101                   665.34    Purchase authorized on 05130 Verizon Wrls Myacc 800-9220204 CA
                                                 S586152117805677 Card 5751
               06102                    53.60    Purchase authorized on 06/01 Rafferty's #78 Cordova TN S466153644559014
                                                 Card 5751
               06102                    84.15    Purchase authorized on 06102 The Home Depot 4624 Mechanicsvill VA
                                                 P00306154441724631 Card 5751
               06103                   252.30    Purchase authorized on 06/01 Rbd Memphis, LLC Memphis TN
                                                 S386153214973344 Card 5751
               06103                     3.99    Purchase authorized on 06/03 lnflight WI-Fl - L 321-216-3303 FL
                                                 S586155069717300 Card 5751
               06103                     7.98    Purchase authorized on 06103 lnflight WI-Fl - L 321-216-3303 FL
                                                 S306155110505648 Card 5751
               06106                   353.10    Purchase authorized on 06104 Hilton Garden Inn Sandston VA
                                                 S386154114454747 Card 5751
               06106                   363.00    Purchase authorized on 06/04 Hilton Garden Inn Sandston VA
                                                 S586154114709829 Card 5751
               06106                    83.76    Purchase authorized on 06/02 United 016249 800-932-2732 TX
                                                 S466154717695212 Card 5751
               06106                   200.00    Purchase authorized on 06102 United 016292 800-932-2732 TX
                                                 S466154717695212 Card 5751
               06106                    66.28    Purchase authorized on 06/04 Scottsdale Plaza R Paradise Vall AZ
                                                 S166155718738566 Card 5751
               06106                    28.38    Purchase authorized on 06/04 Scottsdale Plaza R Paradise Vall AZ.
                                                 S006155792755744 Card 5751
               06106                   966.00    Purchase authorized on 06/04 U-Haul Moving & 15455 Scottsdale AZ
                                                 P00586156532410766 Card 5751
               06106                   380.20    Purchase authorized on 06/04 The Home Depot 472 Scottsdale AZ
                                                 P00466156545748718 Card 5751




    Sheet Seq = 0010107
    Sheet 00002 of 00008
                                                                                                   REDE Page 11 7 of 206
                    Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 33 of 122
Account number:            2153   • June 1, 2016 - June 30, 2016 • Page 3 of 8




 Electronic debits/bank debits (continued)
 Effective     Posted
 date          date                   Amount     Transaction detail
               06106                   47.45     Purchase authorized on 06104 Public Storage 080 Scottsdale AZ
                                                 8086156631368573 Card 5751
               06106                    24.80    Purchase authorized on 06104 The Home Depot 472 Scottsdale AZ
                                                 P00586156657104356 Card 5751
               06106                     5.16    Purchase authorized on 06/04 Shell Oil 10015726 Scottsdale AZ
                                                 8306156660640492 Card 5751
               06106                   300.00    ATM Withdrawal authorized on 06/04 Airpark Scottsdale AZ 0001774 ATM ID
                                                 5737H Card 5751
               06106                   430.00    Purchase authorized on 06/04 Arizona Movers and Phoenix AZ
                                                 S466156679268345 Card 5751
               06106                   110.00    Purchase authorized on 06/04 Pop-A-Lock of Grea Payson AZ
                                                 8166156713905182 Card 5751
               06106                   542.10    Purchase authorized on 06/04 Delta Air 006234 Delta.Com CA
                                                 8386156844816791 Card 5751
               06106                    15.00    Purchase authorized on 06104 Delta Air Seat F Delta.Com CA
                                                 8386156844894108 Card 5751
               06106                   100.00    Purchase authorized on 06/04 Circle K 05030 Fountain Hill AZ
                                                 S466156861551636 Card 5751
               06106                    85.00    Purchase authorized on 06/04 Shell Oil 57444841 Milan NM
                                                 S466157197056113 Card 5751
               06106                    20.49    Purchase authorized on 06/04 Petro #313 Milan Milan NM
                                                 P00306157204831764 Card 5751
               06106                    88.58    Purchase authorized on 06/05 Better Stop Las Vegas NM S466157500968262
                                                 Card 5751
               06107                    83.67    Purchase authorized on 06105 Loves Country 0000 Fountain CO
                                                 8386157632040224 Card 5751
               06107                 1,160.06    Purchase authorized on 06105 American Air001237 Fort Worth TX
                                                 8286157849125525 Card 5751
               06107                    54.61    Purchase authorized on 06/06 Fedexoffice 0001 Cheyenne WY
                                                 8306158588078466 Card 5751
               06107                     8.60    Purchase authorized on 06/06 Fedexoffice 0001 Cheyenne WY
                                                 8586158595469032 Card 5751
               06107                   400.00    Purchase authorized on 06106 Courts/Usdc WY-S Cheyenne WY
                                                 8006158617857507 Card 5751
               06107                    78.44    Purchase authorized on 06/06 Pump N Pack Douglas WY S586158767281332
                                                 Card 5751
               06108                   176.02    Purchase authorized on 06/07 Hampton Inn Cheyenne WY
                                                 8006157768663299 Card 5751
               06108                    46.84    Purchase authorized on 06/07 Qts Restaurant Cod Cody WY
                                                 8306159134038140 Card 5751
               06109                    83.60    Purchase authorized on 06/08 Proud Cut Saloon Cody WY
                                                 S466160103856099 Card 5751
               06109                   178.20    Purchase authorized on 06108 Expedia'1137354834 Expedia.Com WA
                                                 8386160824498092 Card 5751
               06110                   347.96    Purchase authorized on 06/08 Americinn-Cody Cody WY 8386158591498677
                                                 Gard 5751




    Sheet Seq = 0010108
    Sheet 00003 of 00008
                                                                                                   REDE Page 118 of 206
                    Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 34 of 122
Account number:            2153   • June 1, 2016 - June 30, 2016 • Page 4 of 8




 Electronic debits/bank debits (continued)
 Effective     Posted
 date          date                   Amount     Transaction detail
               06110                   601.10    Purchase authorized on 06108 American Air001237 Fort Worth TX
                                                 8286160507789796 Card 5751
               06110                   542.10    Purchase authorized on 06108 Delta Air 006234 Delta.Com CA
                                                 S466160856351506 Card 5751
               06110                    15.00    Purchase authorized on 06/08 Delta Air Seat F Delta.Com CA
                                                 8306160856435647 Card 5751
               06110                    98.93    Purchase authorized on 06108 lnma Hotel Cody WY S466161053234228 Card
                                                 5751
               06110                    40.38    Purchase authorized on 06109 Irma Hotel Cody WY S306161176322546 Card
                                                 5751
               06110                   303.00    Non-WF ATM Withdrawal authorized on 06/10 3400 E Sky Harbchase Phoenix
                                                 AZ. 00586162396299452 ATM ID AZ2104 Card 5751
               06110                     2.50    Non-Wells Fargo ATM Transaction Fee
               06110                   719.54    Purchase authorized on 06/10 Best Buy 00014472 Southaven MS
                                                 P00000000552251619 Card 5751
               06113                   205.16    Client Analysis Srvc Chrg 160610 Svc Chge 0516 000006274722153
               06113                     7.78    Purchase authorized on 06/09 Uhi'U-Haulkatie MA Cody WY
                                                 8286161577679174 Card 5751
               06113                     7.37    Purchase authorized on 06/09 Wall Street Jo3232 Sall Lake Cit UT
                                                 8586162057354465 Card 5751
               06113                    26.00    Purchase authorized on 06/09 AAA Taxi 0393 Phoenix AZ. 8306162159031610
                                                 Card 5751
               06113                   121.66    Purchase authorized on 06/11 Hilton Garden Inn Phoenix AZ.
                                                 S466162160510437 Card 5751
               06113                    79.42    Purchase authorized on 06110 Walgreens #7130 Olive Branch MS
                                                 S466162676748527 Card 5751
               06113                     5.26    Purchase authorized on 06/10 McDonald's F25361 Southaven MS
                                                 8306162703787341 Card 5751
               06113                   107.40    Purchase authorized on 06/11 Homewood Suites Joplin MO
                                                 8586163064417393 Card 5751
               06113                    20.06    Purchase authorized on 06/11 Pilot West Memphis AR 800386163805186769
                                                 Gard 5751
               06113                    20.38    Purchase authorized on 06/11 Caseys Gen Store 3 Joplin MO
                                                 8586164169468446 Card 5751
               06114                   150.02    Purchase authorized on 06/13 Homewood Suites Joplin MO
                                                 S466164186390315 Card 5751
               06114                   255.36    Purchase authorized on 06/13 Hampton Inn NEW Albany MS
                                                 8586162760057925 Card 5751
               06114                    14.95    Purchase authorized on 06/13 Gogoair.Com 877~50-0038 IL
                                                 8586165128919621 Card 5751
               06114                   124.12    Purchase authorized on 06/13 Best Buy 00008706 Scottsdale AZ.
                                                 P00000000547793088 Card 5751
               06115                    58.62    Purchase authorized on 06114 Scottsdale Plaza R Paradise Vall AZ
                                                 8166165758308326 Card 5751
               06115                   172.48    Purchase authorized on 06/13 Staples 0010 Scottsdale AZ.
                                                 8586166044842629 Card 5751




    Sheet Seq = 0010109
    Sheet 00004 of 00008
                                                                                                  REDE Page 119 of 206
                    Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 35 of 122
Account number:            2153   • June 1, 2016 - June 30, 2016 • Page 5 of 8




 Electronic debits/bank debits (continued)
 Effective     Posted
 date          date                   Amount     Transaction detail
               06115                   100.00    Purchase authorized on 06114 Sq •Kelley Servers Neosho MO
                                                 8386166731791206 Card 5751
               06116                   110.41    Purchase authorized on 06115 Scottsdale Plaza R Paradise Vall AZ
                                                 8006166712150385 Card 5751
               06116                   106.60    Purchase authorized on 06/16 The Home Depot 420 Scottsdale AZ
                                                 P00386169012255850 Card 5751
               06116                    56.58    Purchase authorized on 06116 Walgreens 11250 E Via Scottsdale AZ
                                                 P00466169023213404 Card 5751
               06117                    32.63    Recurring Payment authorized on 06/16 Linkedin-280.39481 Linkedin.Com
                                                 CAS386168175512952 Card 5751
               06117                    72.34    Purchase authorized on 06/16 Dnh'Godaddy.Com 480-5058855 AZ
                                                 8386168460792623 Card 5751
               06120                   475.00    Purchase authorized on 06/16 Egnyte Inc 650-968-4018 CA
                                                 S466168839158029 Card 5751
               06120                   167.92    Purchase authorized on 06117 Dnh'Godaddy.Com 480-5058855 AZ
                                                 8386169510257011 Card 5751
               06120                   104.14    Purchase authorized on 06/18 Scottsdale Plaza R Paradise Vall AZ
                                                 8086169696601240 Card 5751
               06120                   396.60    Purchase authorized on 06/17 Delta Air 006234 Delta.Com CA
                                                 8586170018548233 Card 5751
               06120                    98.52    Purchase authorized on 06/17 lpic Scottsdale F& Scottsdale AZ
                                                 8166170140190143 Card 5751
               06120                    64.64    Recurring Payment authorized on 06/18 Dnh*Godaddy.Com 480-5058855 AZ
                                                 S586170580945440 Card 5751
               06120                   246.24    Purchase authorized on 06118 U-Haul Moving & 15455 Scottsdale AZ
                                                 P00306170595608628 Card 5751
               06120                    66.48    Purchase authorized on 06118 Shell Oil 57444841 Milan NM
                                                 8306171007999635 Card 5751
               06120                    19.93    Purchase authorized on 06/18 Russell's Endee Tr Glenrio NM
                                                 8586171171131400 Card 5751
               06120                   107.64    Purchase authorized on 06/19 My Place Hotel Arna Amarillo TX
                                                 8386171214815800 Card 5751
               06120                   107.64    Purchase authorized on 06119 My Place Hotel Arna Amarillo TX
                                                 8586171216193290 Card 5751
               06120                    33.15    Recurring Payment authorized on 06119 Xero Inc 720-7391670 CA
                                                 S466171250171447 Card 5751
               06120                     4.99    Recurring Payment authorized on 06/19 Dnh'Godaddy.Com 480-5058855 AZ
                                                 8386171399566835 Card 5751
               06120                    19.30    Purchase authorized on 06/19 Arby's 7536 Roland OK S466171723272849
                                                 Gard 5751
               06120                    13.21    Purchase authorized on 06/20 Walgreens 225 State HI NEW Albany MS
                                                 P00586172845429661 Card 5751
               06121                    49.68    Purchase authorized on 06119 Exxonmobil 4537 Amarillo TX
                                                 8306171487015544 Card 5751
               06121                    57.02    Purchase authorized on 06/19 Shell Oil 93002684 Roland OK
                                                 8306171731384397 Card 5751




    Sheet Seq= 0010110
    Sheet 00006 of 00008
                                                                                                 REDE Page 120 of 206
                    Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 36 of 122
Account number:            2153   • June 1, 2016 - June 30, 2016 • Page 6 of 8




 Electronic debits/bank debits (continued)
 Effective     Posted
 date          date                   Amount     Transaction detail
               06121                   337.10    Purchase authorized on 06120 United 016249 800-932-2732 TX
                                                 8306172102204861 Card 5751
               06121                    59.01    Purchase authorized on 06120 Chevron 0046406 NEW Albany MS
                                                 8586172538773185 Card 5751
               06121                     9.99    Purchase authorized on 06/20 Google 'Google Sto G.CO/Payhelp# CA
                                                 8306172564600664 Card 5751
               06121                    29.42    Purchase authorized on 06120 Tallahatchie Gourm NEW Albany MS
                                                 8306172665025635 Card 5751
               06122                   121.27    Purchase authorized on 06121 Hampton Inn & Suit Lit!le Rock AR
                                                 8306171846633202 Card 5751
               06122                   116.32    Purchase authorized on 06/21 Hampton Inn & Suit Little Rock AR
                                                 8586171846832207 Card 5751
               06122                     3.98    Purchase authorized on 06/21 McDonald's F36399 Bloomsdale MO
                                                 8306174000815075 Card 5751
               06122                     1.87    Purchase authorized on 06122 Pilot #238 Percival IA P00466174823106446
                                                 Gard 5751
               06122                    63.03    Purchase authorized on 06/22 Pilot Percival IA S00586174817964935 Card
                                                 5751
               06123                   107.91    Purchase authorized on 06/22 Hampton Inn NEW Albany MS
                                                 8386172798967882 Card 5751
               06123                   112.86    Purchase authorized on 06/22 Hampton Inn NEW Albany MS
                                                 S466172798790407 Card 5751
               06123                    50.89    Purchase authorized on 06/21 Loves Travel SOOOO Bloomsdale MO
                                                 S466173863805822 Card 5751
               06123                    60.76    Recurring Payment authorized on 06/22 Dnh'Godaddy.Com 480-5058855 AZ.
                                                 8306174578735214 Card 5751
               06123                     5.09    Purchase authorized on 06122 McDonald's F18757 Weldon Spring MO
                                                 8586174616276061 Card 5751
               06123                   129.14    Purchase with Cash Back$ 100.00 authorized on 06/22 Wal-Mart Super
                                                 Center North Platte NE P00000000945047796 Card 5751
               06123                   272.16    Purchase authorized on 06/23 Sports Authority 0122 Cheyenne WY
                                                 P00386175841319761 Card 5751
               06124                 2,152.20    Purchase authorized on 06122 Delta Air 006234 Delta.Com CA
                                                 8586174500398113 Card 5751
               06124                     3.69    Purchase authorized on 06/22 Fast N Friendly Dq Nelson MO
                                                 8386174693240724 Card 5751
               06124                     7.79    Purchase authorized on 06/22 Wendy's 10680 Percival IA 8086174826047512
                                                 Gard 5751
               06124                    16.95    Purchase authorized on 06/23 J2 Efax Services 323-817-3205 CA
                                                 8386175500390674 Card 5751
               06124                    44.79    Purchase authorized on 06/23 Fedexoffice 0001 Cheyenne WY
                                                 $586175740709778 Card 5751
               06124                    97.73    Purchase authorized on 06124 Wal-Mart Super Center Cheyenne WY
                                                 P00000000059647615 Card 5751
               06127                   185.59    Purchase authorized on 06/23 Home 2 Suites By H St. Louis MO
                                                 8306174068784915 Card 5751




    Sheet Seq = 0010111
    Sheet 00006 of 00008
                                                                                                  REDE Page 121 of206
                    Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 37 of 122
Account number:            2153   • June 1, 2016 - June 30, 2016 • Page 7 of 8




 Electronic debits/bank debits (continued)
 Effective     Posted
 date          date                   Amount     Transaction detail
               06127                   222.79    Purchase authorized on 06124 Hampton Inn North Platte NE
                                                 8306175102661750 Card 5751
               06127                   190.85    Purchase authorized on 06125 Hampton Inn Cheyenne WY
                                                 8006175765045951 Card 5751
               06127                    66.80    Purchase authorized on 06/23 Exxonmobil 4773 Cheyenne WY
                                                 8306175820324950 Card 5751
               06127                    30.27    Purchase authorized on 06124 Fedexoffice 0001 Cheyenne WY
                                                 S466176595812728 Card 5751
               06127                    11.64    Purchase authorized on 06124 Fedexoffice 0001 Cheyenne WY
                                                 8386176602248886 Card 5751
               06127                     6.52    Purchase authorized on 06/24 Fedexoffice 0001 Cheyenne WY
                                                 8586176605813668 Card 5751
               06127                    83.25    Purchase authorized on 06/25 Fedex 783438134560 Memphis TN
                                                 8386176615652797 Card 5751
               06127                     3.71    Purchase authorized on 06124 Fedexoffice 0001 Cheyenne WY
                                                 8586176617026282 Card 5751
               06127                    35.64    Purchase authorized on 06/24 Fedexoffice 0001 Cheyenne WY
                                                 8306176637845776 Card 5751
               06127                     8.01    Purchase authorized on 06/24 McDonald's F226 Cheyenne WY
                                                 8586176679946223 Card 5751
               06127                     3.99    Purchase authorized on 06/24 Wandering Wifi LLC 404-478-7400 GA
                                                 8386176718718686 Card 5751
               06127                   262.47    Purchase authorized on 06/26 Homewood Suites Denver CO
                                                 $386177007575786 Card 5751
               06127                     4.00    Purchase authorized on 06125 Dia Parking Operat 303-342-4633 CO
                                                 8306177115387543 Card 5751
               06127                    40.77    Purchase authorized on 06125 Outback 0624 Denver CO 8586177146259311
                                                 Gard 5751
               06127                     0.38    Purchase authorized on 06/24 Fedexoffice 0001 Cheyenne WY
                                                 8616177553001548 Card 5751
               06127                    17.09    Purchase authorized on 06/25 McDonald's F23516 Aurora CO
                                                 8306177601875823 Card 5751
               06127                    19.98    Purchase authorized on 06125 Taco John's #9310 Mills WY
                                                 S466177770877470 Card 5751
               06127                    66.34    Purchase authorized on 06/25 Exxonmobil 4594 Mills WY 8306177773409845
                                                 Card 5751
               06127                   202.00    Non-WF ATM Withdrawal authorized on 06/25 1192 Sheridan Apai lso Cody
                                                 WY 00306178124338702 ATM ID TX27116 Card 5751
               06127                     2.50    Non-Wells Fargo ATM Transaction Fee
               06127                    18.70    Purchase authorized on 06/26 Sunset House Rstr Cody WY
                                                 $466178619945218 Card 5751
               06127                 1,000.00    Online Transfer to Danzik Applied Sciences Business Checking xxxxxx4350 Ref
                                                 #lba2Vxh2Xn on 06/27116
               06128                   743.62    Purchase authorized on 06/27 Verizon Wrls Myacc 800-9220204 CA
                                                 S466179620608286 Card 5751
               06128                    53.96    Purchase authorized on 06/28 Office Max/Offi 10100 Scottsdale AZ.
                                                 P00586180615058475 Card 5751




    Sheet Seq= 0010112
    Sheet 00007 of 00008
                                                                                                              REDE Page 122 of 206
                           Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 38 of 122
Account number:                     2153   • June 1, 2016 - June 30, 2016 • Page 8 of 8




   Electronic debits/bank debits (continued)
   Effective         Posted
   date              date                      Amount        Transaction detail
                     06128                      150.00       Online Transfer to Danzik D Ref #lber6B733M Checking Expense Cover
                     06129                        6.95       Purchase authorized on 06122 Dairy Queen #43263 Nelson MO
                                                             S466174692355898 Card 5751
                     06129                      179.82       Purchase authorized on 06127 Best Western Cody Cody WY
                                                             S466179167871586 Card 5751
                     06130                      522.60       Purchase authorized on 06128 Delta Air 006234 Delta.Com CA
                                                             S386180724869482 Card 5751
                     06130                       15.00       Purchase authorized on 06128 Delta Air Seat F Delta.Com CA
                                                             S386180724958657 Card 5751
                     06130                       52.25       Purchase authorized on 06/29 Scottsdale Plaza R Paradise Vall AZ
                                                             S166181032574802 Card 5751
                     06130                        5.00       Purchase authorized on 06129 Sky Harbor Parking Phoenix AZ
                                                             S306181152316128 Card 5751
                                           $22,332.13        Total electronic debits/bank debits

                                           $22,332.13        Total debits


Daily ledger balance summary
   Date                                      Balance Date                                Balance Date                             Balance
   05131                                    3,515.33     06110                            286.34   06/22                          3,158.00
   06/01                                    2,638.21     06/13                          2,185.65   06123                          2,815.79
   06/02                                    2,500.46     06/14                          1,641.40   06124                            492.64
   06/03                                    2,236.19     06/15                          1,310.30   06/27                            509.35
   06106                                    1,726.89     06116                          1,036.71   06128                           -313.23
   06107                                      -58.49     06117                            931.74   06129                             -90.00
   06108                                    3,218.65     06120                          1,506.34   06/30                          1,815.15
   06109                                    2,956.85     06121                            964.47
                     Average daily ledger balance            $1,383.78


NOTICE: Wells Fargo Bank, NA may furnish information about accounts belonging to individuals, including sole
proprietorships, lo consumer reporting agencies. If this applies to you, you have the right to dispute the accuracy of
infonmation that we have reported by writing to us at: Overdraft Collections and Recovery PO Box 5058 Portland, OR.
97208-5058. You must describe 1he specific infonmation that is inaccurate or in dispute and 1he basis for any dispute with
supporting documentation. In the case of information that relates to an identity theft, you will need to provide us with an
identity 1heft report.




©2{)10Wel!s Fargo Bank, NA
All rights reserved. Member FDIC.




       Sheet Seq= 0010113
       Sheet 00008 of 00008
                                                                                                        REDE Page 123 of 206
                    Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 39 of 122

Analyzed Business Checking
Accountnumber:             2153   • July1,2016-July31,2016 • Page1of5




                                                                               Questions?
                                                                               Available by phone 24 hours a day, 7 days a week:
                                                                                1-8DO-CALL-WELLS (1-800-225-5935)

SOLVERDI WORLDWIDE CORPORATION                                                 Online: wellsfargo.com
110814TH ST
                                                                               Write: Wells Fargo Bank, N.A. (038)
405
                                                                                      P.O. Box 6995
CODY WY 82414-3743                                                                    Portland, OR 97226-6995




Account summary
Analyzed Business Checking
Account number                Beginning balance               Total credits                 Totat debits              Ending balance
      2153                            $1,815.15               $31,696.10                   -$21,364.26                   $12,146.99



Credits
 Electronic deposits/bank credits
 Effective     Posted
 date          date                   Amount      Transaction detail
               07106                 1,100.00     Online Transfer From Danzik D Ref #lbexyhwrzt Checking Credit Card
                                                  Payment
               07106                  400.00      Online Transfer From Danzik Applied Science Ref #lbe5S42Zz8 Business
                                                  Checking Travel
               07107                 2,000.00     Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                  Ref #lbekdb7Xtn on 07107116
               07112                 1,200.00     Online Transfer From Danzik Applied Science Ref #lbe2W3Wvc7 Business
                                                  Checking Travel July 23
               07113                 5,000.00     Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                  Ref #lben9F789F on 07113116
               07115                 1,250.00     Online Transfer From Danzik D Ref #lbev3K6Yss Checking Credit Card
                                                  Payment
               07118                  746.10      Online Transfer From Danzik D Ref #lbe8P8Yvt2 Checking Flight Memphis
                                                  072416
               07119                 1,500.00     Online Transfer From Danzik D Ref #lben9H2574 Checking Travel
               07121                 5,000.00     Purchase Return authorized on 07/19 Rowley Chapman & B Mesa AZ.
                                                  3616203549858941 Card 5751
               07127                13,500.00     Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                  Ref #lbe5S9Wkl5 on 07127116
                                  $31,696.10      Total electronic deposits/bank credits
                                  $31,696.10      Total credits




    @8)
    Sheet Seq = OOC0057
    Sheet 00001 of 00005
                                                                                                   REDE Page 124 of 206
                    Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 40 of 122
Account number:            2153   • July 1, 2016 -July 31, 2016 • Page 2 of 5




Debits
 Electronic debits/bank debits
 Effective     Posted
 date          date                   Amount     Transaction detail
               07101                   209.97    Recuning Payment authorized on 06/30 Dnh'Godaddy.Com 480-5058855 AZ.
                                                 S386182362572793 Carel 5751
               07101                    42.87    Purchase authorized on 06/30 Fedex 806481091308 800-4633339 TN
                                                 S586182472548950 Carel 5751
               07101                    24.00    Purchase authorized on 06/30 Shell Service Station Page AZ.
                                                 P00386183157195286 Card 5751
               07101                     4.92    Purchase authorized on 06/30 Shell Service Station Page AZ.
                                                 P00586183161627817 Card 5751
               07101                    42.41    Purchase authorized on 07/01 Bealls #791 Cedar City UT
                                                 P00586183600207076 Card 5751
               07101                     1.68    Purchase authorized on 07/01 Maverik#538 Filmore UT
                                                 P00000000053298184 Card 5751
               07105                    47.43    Purchase authorized on 06/30 Shell Oil 60541220 Camp Verde AZ
                                                 S586183039080949 Carel 5751
               07105                   173.43    Purchase authorized on 07/02 Cedar City Hamp1on Cedar City UT
                                                 S386183287279100 Card 5751
               07105                   165.83    Purchase authorized on 07/02 Cedar City Holiday Cedar City UT
                                                 S586183289813686 Carel 5751
               07105                     5.39    Recuning Payment authorized on 07/01 Dnh'Godaddy.Com 480-5058855 AZ.
                                                 S586183508419496 Carel 5751
               07105                    32.24    Purchase authorized on 07/01 Maverik#538 Filmore UT $466183658582234
                                                 Card 5751
               07105                   173.43    Purchase authorized on 07/02 Cedar City Hampton Cedar City UT
                                                 S306183677654376 Carel 5751
               07105                    38.06    Purchase authorized on 07/01 Gardner Village Afton WY S586184009730306
                                                 Gard 5751
               07105                     2.88    Purchase authorized on 07/01 Gardners Country V Afton WY
                                                 S466184014239822 Card 5751
               07105                    80.00    Purchase authorized on 07/01 Grand Teton Np-Mor Moose \/VY
                                                 S006184096042062 Carel 5751
               07105                    23.01    Purchase authorized on 07/01 Cltr Bay Vyhy Stat Moran WY
                                                 S386184109061326 Carel 5751
               07105                   155.52    Purchase authorized on 07/02 Best Western Cody Cody WY
                                                 S306184280402567 Card 5751
               07105                   155.52    Purchase authorized on 07/02 Best Western Cody Cody WY
                                                 S466184260827025 Carel 5751
               07105                   155.52    Purchase authorized on 07/02 Best Western Cody Cody WY
                                                 S466184261177139 Carel 5751
               07105                   145.21    Purchase authorized on 07/02 Montanaribandchopc Cody WY
                                                 S386185100508925 Card 5751
               07105                    55.73    Purchase authorized on 07/03 Walgreens 1585 Sherida Cody \/VY
                                                 P00306185811967862 Card 5751
               07105                   300.00    ATM Withdrawal authorized on 07103 1401 Sheridan Ave Cody WY 0009973
                                                 ATM ID 9918F Card 5751
               07105                   115.86    Purchase authorized on 07/03 Irma Hotel Cody WY $306186120826795 Card
                                                 5751




    Sheet Seq = OOC0058
    Sheet 00002 of 00005
                                                                                                  REDE Page 125 of 206
                      Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 41 of 122
Account number:             2153   • July 1, 2016 -July 31, 2016 • Page 3 of 5




 Electronic debits/bank debits (continued)
 Effective       Posted
 date            date                  Amount      Transaction detail
                 07107                  34.42     Purchase authorized on 07105 Millstone Pizza CO Cody WY
                                                  8386187699894919 Card 5751
                 07107                   31.35    Recurring Payment authorized on 07106 Gotocitrix.Com 855-837-1750 CA
                                                  8306187824443751 Card 5751
                 07108                  600.00    Purchase authorized on 07106 United 016292 800-932-2732 TX
                                                  8306188759160360 Card 5751
                 07108                    2.00    Purchase authorized on 07107 305 Parking Garage Phoenix AZ.
                                                  8306189701302112 Card 5751
                 07111                  205.17    Client Analysis Srvc Chrg 160708 Svc Chge 0616 000006274722153
                 07111                   32.63    Recurring Payment authorized on 07108 Linkedin-284*36640 Unkedin.Com
                                                  CA8306190125627048 Card 5751
                 07111                   65.54    Purchase authorized on 07109 Scottsdale Plaza R Paradise Vall AZ
                                                  8006191022314397 Card 5751
                 07111                   16.18    Recurring Payment authorized on 07109 Dnh*Godaddy.Com 480-5058855 AZ.
                                                  8586191551462329 Card 5751
                 07111                   34.88    Purchase authorized on 07109 Wal-Mart Super Center Cody WY
                                                  P00000000644837226 Card 5751
                 07111                   50.66    Purchase authorized on 07109 Cody Ace Hdwe Cody WY 8386191715952076
                                                  Gard 5751
                 07111                  300.00    ATM Withdrawal authorized on 071091401 Sheridan Ave Cody WY 0001553
                                                  ATM ID 9918F Card 5751
                 07111                   73.40    Purchase authorized on 07109 Montanaribandchopc Cody WY
                                                  8386192093368032 Card 5751
                 07112                   16.95    Recurring Payment authorized on 07111 J2 Efax Services 323-817-3205 CA
                                                  8386193588399009 Card 5751
                 07112                  280.71    Purchase authorized on 07112 Wal-Mart Super Center Cody WY
                                                  P00000000946301188 Card 5751
                 07112                  300.00    ATM Withdrawal authorized on 07112 1401 Sheridan Ave Cody WY 0002090
                                                  ATM ID 9918F Card 5751
                 07114                  445.00    Purchase authorized on 07113 Nike.Com 800-806-6453 OR
                                                  S466194107800846 Card 5751
                 07114                  365.10    Purchase authorized on 07111 Delta Air 006235 Delta.Com CA
                                                  8306194148208953 Card 5751
                 07114                  365.10    Purchase authorized on 07111 Delta Air 006235 Delta.Com CA
                                                  8306194148208953 Card 5751
                 07114                  475.00    Purchase authorized on 07112 Egnyte Inc 650-968-4018 CA
                                                  8586194838398407 Card 5751
                 07115                5,000.00    Purchase authorized on 07113 Rowley Chapman & B 480-833-1113 AZ
                                                  8166195580455442 Card 5751
                 07115                   76.50    Purchase authorized on 07113 lm,a Hotel Cody WY S586196101587311 Card
                                                  5751
                 07115                  478.14    Purchase authorized on 07114 Cox'Phoenix Comm S 602-277-1000 AZ
                                                  S466196675179287 Card 5751
                 07115                  318.76    Purchase authorized on 07114 Cox'Phoenix Comm 8 602-277-1000 AZ
                                                  8586196675810451 Card 5751
                 07118                   51.31    Purchase authorized on 07114 Exxonmobil 4765 Shoshoni WY
                                                  S466197009166861 Card 5751




    Sheet Seq   = OOC0059
    Sheet 00003 of 00005
                                                                                                     REDE Page 126 of 206
                    Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 42 of 122
Account number:            2153   • July 1, 2016 -July 31, 2016 • Page 4 of 5




 Electronic debits/bank debits (continued)
 Effective     Posted
 date          date                   Amount      Transaction detail
               07118                   245.27    Purchase authorized on 07116 Hilton Ft. Collins Fort Collins CO
                                                 8386197187800782 Card 5751
               07118                     4.00    Purchase authorized on 07116 Hilton Ft. Collins Fort Collins CO
                                                 S466198030013588 Card 5751
               07118                    65.11    Purchase authorized on 07/16 Conoco United PA Colrdo Spmgs CO
                                                 8306198063023303 Card 5751
               07118                    44.78    Purchase authorized on 07115 Applebees Foun4824 Fountain CO
                                                 S586198102286764 Card 5751
               07118                    27.60    Purchase authorized on 07117 Buffett 66 Albuquerque NM
                                                 S466198631847458 Card 5751
               07118                    13.72    Purchase authorized on 07/16 Route 66 Travel Ce Albuquerque NM
                                                 8306198678392263 Card 5751
               07118                    39.49    Purchase authorized on 07/16 Route 66 Travel Ce Albuquerque NM
                                                 8386198682266824 Card 5751
               07118                    21.57    Recurring Payment authorized on 07/17 Dnh'Godaddy.Com 480-5058855 AZ
                                                 8306199441597239 Card 5751
               07119                   149.16    Purchase authorized on 07/16 Best Western Plus- Raton NM
                                                 8306198178513203 Card 5751
               07119                     7.00    Purchase authorized on 07/18 Chevron 0207055 Scottsdale AZ
                                                 S466200614874112 Card 5751
               07119                   632.10    Purchase authorized on 07/18 Delta Air 006235 Delta.Com CA
                                                 8306201131598993 Card 5751
               07120                   746.10    Purchase authorized on 07/18 American Air001238 Fort Worth TX
                                                 $166200770685934 Card 5751
               07120                    59.00    Purchase authorized on 07118 United 016292 800-932-2732 TX
                                                 8386200774933257 Card 5751
               07120                    79.02    Purchase authorized on 07119 Scottsdale Plaza R Paradise Vall AZ
                                                 8086201048625167 Card 5751
               07120                   905.60    Purchase authorized on 07/18 United 016231 800-932-2732 TX
                                                 8386200774933257 Card 5751
               07121                     9.99    Purchase authorized on 07/20 Google 'Google Sto G.CO/Payhelp# CA
                                                 8306202565195362 Card 5751
               07122                    72.25    Recurring Payment authorized on 07/21 Xero Inc 720-7391670 CA
                                                 8306201270077841 Card 5751
               07122                    78.16    Purchase authorized on 07/22 Walgreens 7011 E Shea Scottsdale AZ.
                                                 P00386204832282342 Card 5751
               07125                   306.00    Non-WF ATM Withdrawal authorized on 07/23 15279 N Scottsdpai lso
                                                 Scottsdale AZ 00386206019860462 ATM ID TN65313 Card 5751
               07125                     2.50    Non-Wells Fargo ATM Transaction Fee
               07125                   100.00    Purchase authorized on 07/24 Wpy'Help Juan Fini 855-469-3729 CA
                                                 $006206617233535 Card 5751
               07125                   512.10    Purchase authorized on 07124 Delta Air 006235 Delta.Com CA
                                                 8586206726996013 Card 5751
               07125                    15.00    Purchase authorized on 07/24 Delta Air Servic Atlanta GA S466206727048715
                                                 Gard 5751
               07125                    15.00    Purchase authorized on 07/24 Delta Air Servic Atlanta GA S466206727048715
                                                 Card 5751




    Sheet Seq = OOC0060
    Sheet 00004 of 00005
                                                                                                                  REDE Page 127 of 206
                           Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 43 of 122
Account number:                     2153   •    July 1, 2016 -July 31, 2016 •    Page 5 of 5




   Electronic debits/bank debits (continued)
   Effective         Posted
   date              date                        Amount         Transaction detail
                     07125                        512.10        Purchase authorized on 07124 Delta Air 006235 Delta.Com CA
                                                                8586206726996013 Card 5751
                     07125                        487.20        Purchase authorized on 07125 Office Depot 00 5510 P Memphis TN
                                                                P00386207781144058 Card 5751
                     07126                        200.00        Purchase authorized on 07/24 United 016292 800-932-2732 TX
                                                                8306206730636155 Card 5751
                     07126                          60.26       Purchase authorized on 07125 Scottsdale Plaza R Paradise Vall AZ.
                                                                8006207009021093 Card 5751
                     07126                          14.95       Purchase authorized on 07125 Gogoair.Com 877-350-0038 IL
                                                                8386207141047548 Card 5751
                     07126                           9.94       Purchase authorized on 07/25 Fedexoffice 0000 Memphis TN
                                                                8586207768660349 Card 5751
                     07127                        161.20        Purchase authorized on 07/25 Rbd Memphis, LLC Memphis TN
                                                                S466207208046044 Card 5751
                     07127                          29.71       Purchase authorized on 07126 Dnh'Godaddy.Com 480-5058855 AZ.
                                                                8586208201387051 Card 5751
                     07128                          16.95       Recurring Payment authorized on 07127 J2 Efax Services 323-817-3205 CA
                                                                8586209588439267 Card 5751
                     07129                        251.72        Purchase authorized on 07/28 Hampton Inn NEW Albany MS
                                                                S466208004532806 Card 5751
                     07129                       1,700.00       Online Transfer to Danzik Applied Sciences Business Checking xx=2590 Ref
                                                                #lben9Kz3Fn on 07/29/16
                     07129                       2,000.00       Online Transfer to Danzik Applied Sciences Business Checking xxxxxx4350 Ref
                                                                #1be5Sblr4G on 07/29116
                                           $21,364.26           Total electronic debits/bank debits

                                           $21,364.26           Total debits



Daily ledger balance summary
   Date                                        Balance Date                                    Balance Date                          Balance
   06/30                                       1,815.15     07/12                          2,320.35    07121                         5,192.03
   07101                                       1,489.30     07113                          7,320.35    07/22                         5,041.62
   07/05                                        -335.76     07/14                          5,670.15    07/25                         3,091.72
   07/06                                       1,164.24     07/15                          1,046.75    07/26                         2,806.57
   07/07                                       3,098.47     07/18                          1,280.00    07/27                        16,115.66
   07/08                                       2,496.47     07/19                          1,991.74    07/28                        16,098.71
   07/11                                       1,718.01     07/20                            202.02    07129                        12,146.99
                     Average dally ledger balance               $4,383.45


NOTICE: Wells Fargo Bank, NA may furnish information about accounts belonging to individuals, including sole
proprietorships, to consumer reporting agencies. If this applies to you, you have the right to dispute the accuracy of
information that we have reported by writing to us at: Overdraft Collections and Recovery PO Box 5058 Portland, OR.
97208-5058. You must describe the specific information that is inaccurate or in dispute and the basis for any dispute with
supporting documentation. In the case of information that relates to an identity theft, you will need to provide us with an
identity theft report.



©2{)10Wel!s Fargo Bank, NA
All rights reserved. Member FDIC.




       Sheet Seq = OOC0061
       Sheet 00006 of 00005
                                                                                                         REDE Page 128 of 206
                    Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 44 of 122

Analyzed Business Checking
Account number:            2153   • August1,2016-August31,2016         •   Page 1 of6




                                                                                Questions?
                                                                                Available by phone 24 hours a day, 7 days a week:
                                                                                 1-8DO-CALL-WELLS (1-800-225-5935)

SOLVERDI WORLDWIDE CORPORATION                                                  Online: wellsfargo.com
110814TH ST
                                                                                Write: Wells Fargo Bank, N.A. (038)
405
                                                                                       P.O. Box 6995
CODY WY 82414-3743                                                                      Portland, OR 97226-6995




Account summary
Analyzed Business Checking
Account number                Beginning balance               Total credits                  Totat debits              Ending balance
      2153                          $12,146.99                $32,975.24                    -$44,837.01                      $285.22



Credits
 Electronic deposits/bank credits
 Effective     Posted
 date          date                  Amount       Transaction detail
               08101                   17.10      Recurring Payment Reversal on 07131 Dnh'Godaddy.Com 480-5058855 AZ
                                                  8616214547797476 Card 5751
               08101                   29.98      Recurring Payment Reversal on 07131 Dnh*Godaddy.Com 480-5058855 AZ
                                                  8616214547797417 Card 5751
               08101                1,775.76      Recurring Payment Reversal on 07131 Dnh*Godaddy.Com 480-5058855 AZ
                                                  8616214547797501 Card 5751
               08104                1,000.00      Online Transfer From Danzik D Ref #lbe2Wc6Xrl Checking Travel
               08105                   59.00      Purchase Return authorized on 08/04 United 016292 800-932-2732 TX
                                                  8626218546176027 Card 5751
               08105               16,000.00      Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                  Rel #lbev3Rljjy on 08105116
               08110                  400.00      Online Transfer From Danzik D Checking xxxxxx6456 Ref #lbe2Wds7Wr on
                                                  08/10/16
               08110               12,200.00      Online Transfer From Danzik Applied Science Business Checking XXX)()()(4350
                                                  Ref #lbe8Phttn2 on 08110/16
               08115                  218.10      Purchase Return authorized on 08/10 American Air001238 Fort Worth TX
                                                  3616228549444170 Card 5751
               08115                  389.10      Purchase Return authorized on 08/10 American Air001238 Fart Worth TX
                                                  8616226552584413 Card 5751




    @8)
    Sheet Seq = 0010299
    Sheet 00001 of 00006
                                                                                                   REDE Page 129 of 206
                    Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 45 of 122
Accountnumber:             2153   •   August1,2016-August31,2016      •   Page2of6




 Electronic deposits/bank credits (continued)
 Effective     Posted
 date          date                    Amount    Transaction detail
               08115                    389.10   Purchase Return authorized on 08/10 American Ain001238 Fort Worth TX
                                                 8616227549397838 Card 5751
               08115                   497.10    Purchase Return authorized on 08/11 United 016231 800-932-2732 TX
                                                 8626226549115769 Card 5751
                                  $32,975.24     Total electronic deposits/bank credits

                                  $32,975.24     Total credits



Debits
 Electronic debits/bank debits
 Effective     Posted
 date          date                    Amount    Transaction detail
               08101                  1,111.00   Purchase authorized on 07/29 Biltmore Loan & Je Scottsdale AZ.
                                                 S466211846201911 Card 5751
               08101                     64.19   Purchase authorized on 07/30 Scottsdale Plaza R Paradise Vall AZ.
                                                 8006212074562026 Card 5751
               08101                     21.56   Purchase authorized on 07/30 The Home Depot #0472 Scottsdale AZ
                                                 P00586212616095888 Card 5751
               08101                  2,345.38   Recurring Payment authorized on 07/31 Dnh•Godaddy.Com 480-5058855 AZ.
                                                 8586213372727937 Card 5751
               08101                  5,500.00   Online Transfer to Danzik Applied Sciences Business Checking xxxxxx4350 Ref
                                                 #lbeghj82T2 on 08101/16
               08102                    900.00   Online Transfer to Danzik Applied Sciences Business Checking xx:xxxx4350 Ref
                                                 #lbexyrzmzl on 08/02/16
               08102                    300.00   Online Transfer to Danzik Applied Sciences Business Checking xxxxxx2590 Ref
                                                 #lbeghjhfn7 on 08/02116
               08102                  1,000.00   Online Transfer to Danzik Applied Sciences Business Checking xxxxxx4350 Ref
                                                 #lbe8Pfgmps on 08/02/16
               08102                    177.18   Purchase authorized on 08102 The Home Depot #0472 Scottsdale AZ
                                                 P00306215825684828 Card 5751
               08103                     20.00   Purchase authorized on 08/01 Pdf-Filler 5083191 Pdffiller.Com MA
                                                 8306215150524545 Card 5751
               08104                  2,000.00   Online Transfer to Danzik Applied Sciences Business Checking xxxxxx4350 Ref
                                                 #lbe2Wc5Ljn on 08104/16
               08105                     86.37   Purchase authorized on 08/04 Scottsdale Plaza R Paradise Vly AZ
                                                 8286217042993130 Card 5751
               08105                  5,000.00   Online Transfer to Danzik Applied Sciences Business Checking xxxxxx4350 Ref
                                                 #1be6Pgns9S on 08105116
               08105                  1,000.00   Online Transfer to Danzik Applied Sciences Business Checking xxxxxx4350 Ref
                                                 #1be5SF8J2V on 08/05/16
               08108                    544.50   Purchase authorized on 08/04 United 016231 800-932-2732 TX
                                                 8386217785043377 Card 5751
               08108                    544.50   Purchase authorized on 08/04 United 016231 800-932-2732 TX
                                                 8386217785043377 Card 5751
               08108                     71.10   Purchase authorized on 08/06 Scottsdale Plaza R Paradise Vly AZ
                                                 3006219088666801 Card 5751




    Sheet Seq = 0010300
    Sheet 00002 of 00006
                                                                                                 REDE Page 130 of 206
                    Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 46 of 122
Account number:            2153   • August 1, 2016-August31, 2016   •   Page 3 of6




 Electronic debits/bank debits (continued)
 Effective     Posted
 date          date                   Amount    Transaction detail
               08108                 2,000.00   Online Transfer to Danzik Applied Sciences Business Checking xxxxxx4350 Ref
                                                #lbeclj8N46 on 08105116
               08108                    31.35   Recurring Payment authorized on 08107 Gotocitrix.Com 855-837-1750 CA
                                                S386219269346239 Card 5751
               08108                    27.78   Purchase authorized on 08106 lcm'lnstantcheckma 866-4905980 CA
                                                S586219849142143 Card 5751
               08108                  131.20    Purchase authorized on 08107 Carlsbad Tavern & Scottsdale AZ
                                                S306220107586661 Card 5751
               08108                    96.87   Purchase authorized on 08108 Wal-Mart Super Center Scottsdale N AZ
                                                P00000000755110545 Card 5751
               08108                 2,000.00   Online Transfer to Danzik Applied Sciences Business Checking xxxxxx4350 Ref
                                                #lbev3S8H2T on 08108116
               08109                  200.00    Purchase authorized on 08107 United 016292 800-932-2732 TX
                                                S466221109161193 Card 5751
               08109                    32.63   Recurring Payment authorized on 08108 Linkedin-289'16048 Linkedin.Com
                                                CAS386221125539711 Card 5751
               08109                  497.10    Purchase authorized on 08108 United 016231 800-932-2732 TX
                                                S586221172857675 Card 5751
               08109                  200.00    Purchase authorized on 08107 United 016292 800-932-2732 TX
                                                S466221109161193 Card 5751
               08109                 3,000.00   Online Transfer to Danzik D Checking XX)()()()(6456 Ref #lbev3Shhjy on
                                                08109116
               08109                  250.00    Online Transfer to Danzik Applied Sciences Business Checking xxxxxx4350 Ref
                                                #1be5Sg3Lh4 on 08109116
               08110                  389.10    Purchase authorized on 08108 American Air001238 Fort Worth TX
                                                S006221268708522 Card 5751
               08110                  218.10    Purchase authorized on 08108 American Air001238 Fort Worth TX
                                                S286221276807905 Card 5751
               08110                    17.36   Purchase authorized on 08109 Chevron 0206369 Scottsdale AZ
                                                $466222788579570 Card 5751
               08110                   49.25    Purchase authorized on 08110 Chevron/Jackson Food S Scottsdale AZ
                                                P00386224004089330 Card 5751
               08111                   100.09   Client Analysis Srvc Chrg 160810 Svc Chge 0716 000006274722153
               08111                 1,818.38   Purchase authorized on 08110 IN 'Dalton Bearing 865-9335031 TN
                                                S386223708960275 Card 5751
               08111                 2,500.00   Online Transfer to Danzik Applied Sciences Business Checking xxxxxx4350 Ref
                                                #lbekdnmdr7 on 08111116
               08111                  300.00    ATM Withdrawal authorized on 08111 Ninethieth St&Mountain Scottsdale AZ
                                                0007837 ATM ID 2632K Card 5751
               08112                  389.10    Purchase authorized on 08110 American Air001238 Fort Worth TX
                                                $166223729320298 Card 5751
               08112                    75.50   Purchase authorized on 08111 Scottsdale Plaza R Paradise Vly AZ
                                                S086224043307076 Card 5751
               08112                    16.95   Recurring Payment authorized on 08111 J2 Efax Services 323-817-3205 CA
                                                S466224585229135 Card 5751
               08112                  524.30    Purchase authorized on 08112 Metro Fluid Power586-493-7990 Ml
                                                S586224741242457 Card 5751




    Sheet Seq= 0010301
    Sheet 00003 of 00006
                                                                                                 REDE Page 131 of 206
                    Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 47 of 122
Accountnumber:             2153   • August1,2016-August31,2016      •   Page4of6




 Electronic debits/bank debits (continued)
 Effective     Posted
 date          date                  Amount    Transaction detail
               08112                  261.33   Purchase authorized on 08112 Msc 800-645-7270 NY S586224746134941
                                               Gard 5751
               08112                   42.81   Purchase authorized on 08112 Msc 800-645-7270 NY S586224771100583
                                               Gard 5751
               08112                  300.00   Online Transfer to Danzik Applied Sciences Business Checking xxxxxx2590 Ref
                                               #lbev3Tkmz on 08112116
               08115                  202.27   Purchase authorized on 0811 o Hilton Garden Inn Reno NV
                                               S306223561486638 Card 5751
               08115                  210.31   Purchase authorized on 08111 Staples 0010 Scottsdale AZ
                                               S466224575443825 Card 5751
               08115                  475.00   Purchase authorized on 08/12 Egnyte Inc 650-968-4018 CA
                                               S386225838348041 Card 5751
               08115                   79.57   Purchase authorized on 08/13 Scottsdale Plaza R Paradise Vly AZ
                                               SOB6226111169458 Card 5751
               08115                  150.54   Purchase authorized on 08113 The Home Depot #0472 Scottsdale AZ
                                               P00586226639653229 Card 5751
               08115                   19.18   Purchase authorized on 08/13 The Home Depot #0472 Scottsdale AZ
                                               P00386226659495590 Card 5751
               08115                  127.56   Purchase authorized on 08/13 lpic Scottsdale F& Scottsdale AZ
                                               S166227037696266 Card 5751
               08115                   26.59   Purchase authorized on 08/13 lpic Scottsdale F& Scottsdale AZ
                                               S166227118613468 Card 5751
               08115                   32.32   Purchase authorized on 08/14 Wal-Mart Super Center Scottsdale NAZ
                                               P00000000346616659 Card 5751
               08115                  423.36   Purchase authorized on 08114 The Home Depot #0472 Scottsdale AZ
                                               P00586227599429156 Card 5751
               08115                   62.46   Purchase authorized on 08114 Lowes #00792' Scottsdale AZ
                                               S306227656839966 Card 5751
               08115                   19.30   Purchase authorized on 08/14 The Home Depot #0472 Scottsdale AZ
                                               P00466227675386035 Card 5751
               08115                1,000.00   Online Transfer to Danzik Applied Sciences Business Checking xxxxxx4350 Ref
                                               #lbekdq2Mq9 on 08115116
               08116                   21.04   Purchase authorized on 08114 Burger King -1182 Scottsdale AZ
                                               S466227671181652 Card 5751
               08116                   79.84   Purchase authorized on 08/15 Scottsdale Plaza R Paradise Vly AZ.
                                               S006228028939757 Card 5751
               08116                  130.17   Purchase authorized on 08/15 Dnh'Godaddy.Com 480-5058855 AZ
                                               S586228573323709 Card 5751
               08116                   18.66   Purchase authorized on 08/15 Lowes #00792' Scottsdale AZ
                                               S386228705517953 Card 5751
               08116                1,000.00   Online Transfer to Danzik Applied Sciences Business Checking xxxxxx4350 Ref
                                               #lbeclm3Lmg on 08115/16
               08118                  200.00   Purchase authorized on 08116 United 016292 800-932-2732 TX
                                               S466230051962356 Card 5751
               08118                  200.00   Purchase authorized on 08/16 United 016292 800-932-2732 TX
                                               S466230051962356 Card 5751




    Sheet Seq = 0010302
    Sheet 00004 of 00006
                                                                                                 REDE Page 132 of206
                    Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 48 of 122
Account number:            2153   • August 1, 2016-August31, 2016    •   Page 5 of6




 Electronic debits/bank debits (continued)
 Effective     Posted
 date          date                  Amount     Transaction detail
               08118                  366.02    Purchase authorized on 08117 Phillips 66 -Avia Reno NV S306230841728927
                                                Gard 5751
               08122                   43.14    Purchase authorized on 08118 Dnh'Godaddy.Com 480-5058855 AZ
                                                S466232073091943 Card 5751
               08122                     5.39   Purchase authorized on 08/18 Dnh'Godaddy.Com 480-5058855 AZ
                                                S586232074785828 Card 5751
               08122                   50.00    Purchase authorized on 08119 Wpy·oave Heberts C 855-469-3729 CA
                                                S166232148901294 Card 5751
               08122                  746.15    Purchase authorized on 08119 Verizon Wrls Myacc 800-9220204 CA
                                                S306232618258820 Card 5751
               08122                     9.99   Purchase authorized on 08/20 Google 'Google Sto G.CO/Payhelp# CA
                                                S586233564992432 Card 5751
               08122                   52.23    Purchase authorized on 08/20 WM Superc Wal-Mart Sup Scottsdale N AZ
                                                P00000000557863283 Card 5751
               08122                   15.52    Purchase authorized on 08120 Lowes #00792' Scottsdale AZ
                                                S386233648902312 Card 5751
               08122                  300.00    ATM Withdrawal authorized on 08120 Airpark Scottsdale AZ 0008099 ATM ID
                                                5737H Card 5751
               08122                   75.60    Purchase authorized on 08/20 Carlsbad Tavern & Scottsdale AZ
                                                S466234054447558 Card 5751
               08122                   24.25    Purchase authorized on 08/20 Carlsbad Tavern & Scottsdale AZ
                                                S386234064477101 Card 5751
               08122                   37.95    Purchase authorized on 08/21 Scottsdale Plaza R Paradise Vly AZ
                                                S166234108135456 Card 5751
               08122                   12.61    Purchase authorized on 08121 The Home Depot #0472 Scottsdale AZ
                                                P00306234574473198 Card 5751
               08124                   84.15    Recurring Payment authorized on 08/23 Xero Inc 720-7391670 CA
                                                S466232252886929 Card 5751
               08125                   53.51    Purchase authorized on 08/24 Scottsdale Plaza R Paradise Vly AZ
                                                S006236748230153 Card 5751
               08125                  413.10    Purchase authorized on 08/24 Mercotac, Inc 760-4317723 CA
                                                S386237761035021 Card 5751
               08125                  600.00    Online Transfer to Danzik Applied Sciences Business Checking xxxxxx2590 Ref
                                                #lbe8Pn4Fty on 08/25116
               08125                  100.00    Online Transfer to Danzik Applied Sciences Business Checking xxxxxx2590 Ref
                                                #lbe8Pn7Frj on 08/25/16
               08126                  300.00    ATM Withdrawal authorized on 08/26 McDowell Mountain Scottsdale AZ
                                                0009565 ATM ID 5740M Gard 5751
               08129                  120.00    Recurring Payment authorized on 08/25 P.D.F.Filler 617-275-2628 MA
                                                S386239120323796 Card 5751
               08129                  118.24    Purchase authorized on 08/26 lpic Scottsdale F& Scottsdale AZ
                                                S586240050518541 Card 5751
               08129                   49.94    Purchase authorized on 08126 lpic Scottsdale F& Scottsdale AZ.
                                                S466240122862816 Card 5751
               08129                   16.95    Recurring Payment authorized on 08/27 J2 Efax Services 323-817-3205 CA
                                                S466240589222273 Card 5751




    Sheet Seq = 0010303
    Sheet 00006 of 00006
                                                                                                                    REDE Page 133 of 206
                           Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 49 of 122
Account number:                     2153   • August 1, 2016-August31, 2016         •   Page 6 of6




   Electronic debits/bank debits (continued)
   Effective         Posted
   date              date                     Amount         Transaction detail
                     08129                     50.00         Purchase authorized on 08127 Shell Oil 10006343 Scottsdale AZ
                                                             8586240616638258 Card 5751
                     08129                       62.33       Purchase authorized on 08127 The Home Depot #0472 Scottsdale AZ
                                                             P00586240626587173 Card 5751
                     08129                       23.19       Purchase authorized on 08/27 Staples 0010 Scottsdale AZ
                                                             8586240632764010 Card 5751
                     08129                       90.17       Purchase authorized on 08127 lpic Scottsdale F& Scottsdale AZ
                                                             8586241123068270 Card 5751
                     08130                      207.04       Purchase authorized on 08128 Best Western Scott Scottsdale AZ
                                                             8386239821702786 Card 5751
                     08130                       21.98       Purchase authorized on 08/29 Encirca Domain Nam 781-942-9975 CA
                                                             S466242460565987 Card 5751
                     08131                      102.52       Purchase authorized on 08/29 Best Western Scott Scottsdale AZ
                                                             8386242017114094 Card 5751
                     08131                       51.89       Purchase authorized on 08131 The Home Depot #0472 Scottsdale AZ
                                                             P00466244848130116 Card 5751
                                           $44,837.01        Total electronic debits/bank debits

                                           $44,837.01        Total debits



Daily ledger balance summary
   Date                                     Balance      Date                               Balance    Date                            Balance
   07131                                   12,146.99     08109                            1,876.12     08/22                           2,750.23
   08/01                                    4,927.70     08/10                           13,802.31     08124                           2,666.08
   08/02                                    2,550.52     08/11                            9,083.84     08/25                           1,499.47
   08/03                                    2,530.52     08/12                            7,473.85     08/26                           1,199.47
   08/04                                    1,530.52     08/15                            6,138.79     08/29                             668.65
   08105                                   11,503.15     08116                            4,889.08     08/30                             439.63
   08108                                    6,055.85     08118                            4,123.06     08/31                             285.22
                     Average daily ledger balance            $4,721.14


NOTICE: Wells Fargo Bank, N.A. may furnish information about accounts belonging to individuals, including sole
proprietorships, lo consumer reporting agencies. If this applies to you, you have the right to dispute the accuracy of
information that we have reported by writing to us at: Overdraft Collections and Recovery PO Box 5058 Portland, OR.
97208-5058. You must describe the specific information that is inaccurate or in dispute and the basis for any dispute with
supporting documentation. In          the case of information that relates to an identity theft, you will need to provide us with an
identity theft report.




©2{)10Wel!s Fargo Bank, NA
All rights reserved. Member FDIC.




       Sheet Seq = 0010304
       Sheet 00006 of 00006
                                                                                                        REDE Page 134 of 206
                    Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 50 of 122

Analyzed Business Checking
Account number:            2153   • September 1, 2016 - September 30, 2016    •    Page 1 of 6




                                                                               Questions?
                                                                              Available by phone 24 hours a day, 7 days a week:
                                                                                  1-8DO-CALL-WELLS (1-800-225-5935)

SOLVERDI WORLDWIDE CORPORATION                                                 Online: wellsfargo.com
110814TH ST
                                                                               Write: Wells Fargo Bank, N.A. (038)
405
                                                                                      P.O. Box 6995
CODY WY 82414-3743                                                                    Portland, OR 97226-6995




Account summary
Analyzed Business Checking
Account number                Beginning balance               Total credits                 Totat debits             Ending balance
      2153                              $285.22               $31,290.98                   -$30,154.69                    $1,421.51



Credits
 Electronic deposits/bank credits
 Effective     Posted
 date          date                   Amount      Transaction detail
               09101                   150.00     Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                  Ref #lbe2Wmf7R6 on 09101116
               09101                   200.00     Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                  Ref #lbev42Ht26 on 09/01/16
               09102                 2,000.00     Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                  Ref #lbev42Rkct on 09/02116
               09106                   500.00     ATM Check Deposit on 09105 McDowell Mountain Scottsdale AZ 0004532
                                                  ATM ID 5740A Card 5751
               09107                   400.00     Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                  Ref #lbev44B5Z5 on 09/07116
               09109                 8,500.00     Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                  Ref #lbe8Pswk8C on 09109/16
               09113                 7,800.00     Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                  Ref#lbe8P!slv4 on 09113/16
               09115                11,500.00     Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                  Ref#lber757MG3 on 09/15/16
               09119                   240.98     Punchase Return authorized on 09/16 Southwes 526244 800-435-9792 TX
                                                  8626262547754393 Card 5751
                                  $31,290.98      Total electronic deposits/bank credits

                                  $31,290.98      Total credits




    @8)
    Sheet Seq = 0000848
    Sheet 00001 of 00006
                                                                                                  REDE Page 135 of 206
                    Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 51 of 122
Account number:            2153   • September 1, 2016 - September 30, 2016   •   Page 2 of 6




Debits
 Electronic debits/bank debits
 Effective     Posted
 date          date                  Amount      Transaction detail
               09101                   39.95     Purchase authorized on 08130 Legaltemp-80024266 800-242-6680 MD
                                                 S286243180431349 Carel 5751
               09101                    55.19    Purchase authorized on 08130 PF Changs #5300 Scottsdale AZ
                                                 S466243684253993 Carel 5751
               09101                   249.00    Purchase authorized on 08131 8887898466 Corpfil 8887898466 WY
                                                 S386244569148124 Carel 5751
               09101                   100.00    ATM Withdrawal authorized on 09101 McDowell Mountain Scottsdale AZ.
                                                 0000109 ATM ID 5740M Gard 5751
               09102                    83.10    Purchase authorized on 09101 SCottsdale Plaza R Paradise Vly AZ
                                                 S086245077726732 Carel 5751
               09102                     9.10    Purchase authorized on 09101 Chevron 0206369 Scottsdale AZ
                                                 S386245682977679 Carel 5751
               09102                   300.00    ATM Withdrawal authorized on 09102 Airpark Scottsdale AZ 0005461 ATM ID
                                                 5737P Card 5751
               09102                 1,300.00    Online Transfer to Danzik Applied Sciences Business Checking xxxxxx4350 Ref
                                                 #lbeclsly39 on 09102/16
               09106                     1.00    ATM Statement Fee 09105 McDowell Mou Scottsdale AZ ATM ID 5740A Card
                                                 5751
               09106                     0.96    Purchase authorized on 09101 Shell Oil 10006343 Scottsdale AZ
                                                 S386245791891177 Carel 5751
               09106                    44.59    Purchase authorized on 09101 Shell Oil 10006343 SCottsdale AZ
                                                 S306245848092991 Carel 5751
               09106                    20.00    Recurring Payment authorized on 09102 Pdf-Filler 5083191 617-870-4200 MA
                                                 S306246261905148 Carel 5751
               09106                     8.49    Purchase authorized on 09102 Shell Oil 10006343 Scottsdale AZ
                                                 S466246717415402 Carel 5751
               09106                   126.59    Purchase authorized on 09102 lpic Scottsdale F& Scottsdale AZ
                                                 S466247131111485 Card 5751
               09106                   222.98    Purchase authorized on 09103 The Home Depot #0472 Scottsdale AZ
                                                 P00466247549300759 Card 5751
               09106                    24.88    Purchase authorized on 09104 Chevron 0207055 Scottsdale AZ.
                                                 S586248046286699 Carel 5751
               09106                    87.86    Purchase authorized on 09104 SCottsdale Plaza R Paradise Vly AZ
                                                 S086248100957615 Card 5751
               09106                    51.59    Purchase authorized on 09104 The Home Depot #0472 Scottsdale AZ
                                                 P00586248570232844 Card 5751
               09106                    69.04    Purchase authorized on 09104 The Home Depot #0472 Scottsdale AZ
                                                 P00466248714137843 Card 5751
               09107                    31.35    Recurring Payment authorized on 09107 Gotocitrix.Com 855-837-1750 CA
                                                 S306250279859449 Card 5751
               09107                    69.20    Purchase authorized on 09107 Lowe's #792 Scottsdale AZ
                                                 P00586251824505817 Card 5751
               09108                   230.75    Purchase authorized on 09108 Msc 800-645-7270 NY S586251821955306
                                                 Gard 5751
               09109                    11.20    Purchase authorized on 09108 United 016231 800-932-2732 TX
                                                 S466252068282193 Card 5751




    Sheet Seq = 0000849
    Sheet 00002 of 00006
                                                                                                  REDE Page 136 of 206
                    Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 52 of 122
Account number:            2153   • September 1, 2016 - September 30, 2016   •   Page 3 of 6




 Electronic debits/bank debits (continued)
 Effective     Posted
 date          date                   Amount     Transaction detail
               09109                   32.63     Recurring Payment authorized on 09/08 Unkedin-293'62030 Unkedin.Com
                                                 CA S466252125545157 Card 5751
               09109                    59.00    Purchase authorized on 09/07 United 016292 800-932-2732 TX
                                                 S466252068282193 Card 5751
               09109                    75.00    Purchase authorized on 09/07 United 016292 800-932-2732 TX
                                                 S466252068282193 Card 5751
               09109                    30.39    Purchase authorized on 09108 Chevron 0207055 Scottsdale /lZ
                                                 S466252818198971 Card 5751
               09109                    92.80    Purchase authorized on 09109 Walgreens Store 6501 E Scottsdale AZ.
                                                 P00586253524398024 Card 5751
               09109                   250.00    Online Transfer to Danzik Applied Sciences Business Checking xxxxxx2590 Ref
                                                 #lben9ZXfz4 on 09109116
               09109                   500.00    Online Transfer to Danzik Applied Sciences Business Checking xxxxxx4350 Ref
                                                 #lbekdyhw3M on 09109/16
               09109                   250.00    Online Transfer to Danzik Applied Sciences Business Checking xxxxxx2590 Ref
                                                 #lben9Zxh2x on 09109116
               09109                 1,000.00    Online Transfer to Danzik Applied Sciences Business Checking xxxxxx4350 Ref
                                                 #lben9Zxxx5 on 09109116
               09112                    30.08    Client Analysis Srvc Chrg 160909 Svc Chge 0816 000006274722153
               09112                    30.01    Purchase authorized on 09108 Shell Oil 10006343 Scottsdale AZ
                                                 S306252749886593 Card 5751
               09112                     5.39    Purchase authorized on 09108 Dnh'Godaddy.Com 480-5058855 AZ
                                                 S306253018578741 Card 5751
               09112                   101.79    Purchase with Cash Back$ 40.00 authorized on 09110 The Home Depot
                                                 #0472 Scottsdale AZ P00466254558560737 Card 5751
               09112                 2,000.00    Online Transfer to Danzik Applied Sciences Business Checking xxxxxx4350 Ref
                                                 #lbekdyr3Ww on 09/10116
               09112                   218.91    Purchase authorized on 09110 Tanzy Restaurant- Scottsdale AZ
                                                 S386255090867534 Card 5751
               09112                    16.95    Recurring Payment authorized on 09/11 J2 Efax Services 323-817-3205 CA
                                                 S466255584280729 Card 5751
               09112                     9.75    Purchase authorized on 09111 The Home Depot #0464 Phoenix AZ
                                                 P00306255672994645 Card 5751
               09112                    51.40    Purchase with Cash Back$ 40.00 authorized on 09111 The Home Depot
                                                 #0472 Scottsdale AZ. P00306255684496430 Card 5751
               09112                    12.82    Purchase authorized on 09111 Lowe's #792 Scottsdale AZ
                                                 P00586255741295807 Card 5751
               09112                    55.02    Purchase with Cash Back $ 40.00 authorized on 09112 The Home Depot
                                                 #0472 Scottsdale AZ P00466256798701729 Card 5751
               09113                   250.00    Purchase authorized on 09/12 Partner Warehouse Phoenix AZ
                                                 $386256663330182 Card 5751
               09113                 7,000.00    Online Transfer to Danzik Applied Sciences Business Checking xxxxxx4350 Ref
                                                 #lba8Ptvzxg on 09/13116
               09113                    41.46    Purchase authorized on 09113 The Home Depot #0472 Scottsdale AZ
                                                 P00466257769068875 Card 5751
               09114                    50.30    Purchase authorized on 09112 PF Changs #5300 Scottsdale AZ
                                                 S386256676813875 Card 5751




    Sheet Seq = 0000850
    Sheet 00003 of 00006
                                                                                                   REDE Page 137 of206
                    Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 53 of 122
Account number:            2153   • September 1, 2016 - September 30, 2016    •   Page 4 of 6




 Electronic debits/bank debits (continued)
 Effective     Posted
 date          date                   Amount     Transaction detail
               09114                   475.00    Purchase authorized on 09112 Egnyte Inc 650-968-4018 CA
                                                 S466256839915974 Card 5751
               09114                   252.87    Purchase authorized on 09113 Automationdirect.C 770-889-7588 GA
                                                 S306257753238097 Card 5751
               09114                   750.00    Online Transfer to Danzik Applied Sciences Business Checking xxxxxx4350 Ref
                                                 #lbe8Pv5Fds on 09114/16
               09115                   101.83    Purchase authorized on 09115 The Home Depot #0472 Scottsdale AZ
                                                 P00466259600345302 Card 5751
               09115                    22.10    Purchase authorized on 09115 Autozone 325014760 N Scottsdale AZ
                                                 P00586259629440341 Card 5751
               09116                    77.66    Purchase authorized on 09/15 Scottsdale Plaza R Paradise Vly AZ
                                                 S006259112771749 Card 5751
               09116                    45.26    Purchase authorized on 09/16 Chevron 0206890 Scottsdale AZ
                                                 8586260028327244 Card 5751
               09116                   420.97    Purchase authorized on 09116 Best Buy 00008706 Scottsdale AZ
                                                 P00000000041759995 Card 5751
               09116                 3,500.00    Online Transfer to Danzik D Ref #lbekf2Pxj9 Checking Royalty Payment
               09119                   240.98    Purchase authorized on 09115 Soulhwes 526244 800-435-9792 TX
                                                 8586259815722372 Card 5751
               09119                     3.95    Purchase authorized on 09/16 Shell Oil 10006343 Scottsdale AZ
                                                 8586260512644307 Card 5751
               09119                     9.16    Purchase authorized on 09/16 McDonald's F16274 Scottsdale AZ
                                                 8386261060337608 Card 5751
               09119                   300.00    ATM Withdrawal authorized on 09/17 Airpark Scottsdale AZ 0008492 ATM ID
                                                 5737P Card 5751
               09119                    32.32    Purchase authorized on 09/17 The Home Depot #0472 Scottsdale AZ
                                                 P00586261502296776 Card 5751
               09119                    15.09    Purchase authorized on 09/17 Quiktrip Mesa AZ P00000000355415075 Card
                                                 5751
               09119                    93.99    Purchase authorized on 09/17 The Home Depot 489 Tempe AZ
                                                 P00386261755369884 Card 5751
               09119                   135.51    Purchase authorized on 09/17 Tanzy Restaurant- Scottsdale AZ
                                                 8306262082307682 Card 5751
               09119                   497.49    Purchase authorized on 09/18 The Home Depot #0472 Scottsdale AZ
                                                 P00586262548451426 Card 5751
               09119                    21.71    Purchase authorized on 09/18 Target T- 2140 E Basel Phoenix AZ
                                                 P00000000757636168 Card 5751
               09119                    39.13    Purchase authorized on 09/18 McDonald's F26394 Phoenix AZ
                                                 S466262701584177 Card 5751
               09119                 3,000.00    Online Transfer to Danzik Applied Sciences Business Checking xxxxxx4350 Ref
                                                 #1ber76CD2W on 09/19116
               09119                    73.03    Purchase authorized on 09119 The Home Depot #0472 Scottsdale AZ
                                                 P00386263811138787 Card 5751
               09120                   384.82    Purchase authorized on 09/17 Ewing Irrigation P Mesa AZ.
                                                 8586261684168972 Card 5751
               09120                   145.98    Purchase authorized on 09/18 Staples 0010 Scottsdale AZ
                                                 S466262768558124 Card 5751




    Sheet Seq = 0000851
    Sheet 00004 of 00006
                                                                                                  REDE Page 138 of 206
                    Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 54 of 122
Account number:            2153   • September 1, 2016 - September 30, 2016   •   Page 5 of 6




 Electronic debits/bank debits (continued)
 Effective     Posted
 date          date                   Amount     Transaction detail
               09120                   86.35     Purchase authorized on 09120 Best Buy 00008706 Scottsdale AZ
                                                 POOOOOOOQ256730019 Card 5751
               09120                   143.41    Purchase authorized on 09120 The Home Depot #0472 Scottsdale AZ
                                                 P00386264810343582 Card 5751
               09121                     9.99    Purchase authorized on 09/20 Google 'Google Sto G.CO/Payhelp# CA
                                                 S466264565115061 Card 5751
               09121                   575.00    Purchase authorized on 09121 Freightquote.Com Kansas City MO
                                                 $366265074362596 Card 5751
               09121                    97.98    Purchase authorized on 09121 The Home Depot #0472 Scottsdale AZ
                                                 P00466265625623391 Card 5751
               09121                    74.39    Purchase authorized on 09/21 The Home Depot #0472 Scottsdale AZ
                                                 P00386265673790551 Card 5751
               09123                    84.15    Recurring Payment authorized on 09/22 Xero Inc 720-7391670 CA
                                                 $306264269884993 Card 5751
               09123                    48.01    Purchase authorized on 09121 Shell Oil 10006343 Scottsdale AZ
                                                 $466265429655831 Card 5751
               09123                   293.76    Purchase authorized on 09/22 Cox*Phoenix Comm S 602-277-1000 /lZ.
                                                 S466266185171670 Card 5751
               09126                   829.29    Purchase authorized on 09/22 Best Western Scott Scottsdale AZ
                                                 S466260114740883 Card 5751
               09126                     3.74    Purchase authorized on 09/23 Shell Oil 10015721 Scottsdale AZ
                                                 S306267540292827 Card 5751
               09126                     1.86    Purchase authorized on 09/23 Shell Oil 10006343 Scottsdale AZ
                                                 S466267826060295 Card 5751
               09126                   143.80    Purchase authorized on 09123 PacerB00-676-68561 800-676-6856 TX
                                                 $466268135227421 Card 5751
               09126                     3.84    Purchase authorized on 09124 Shell Oil 10015721 Scottsdale AZ
                                                 S306268459903095 Card 5751
               09126                     9.16    Purchase authorized on 09/24 McDonald's F16274 Scottsdale AZ
                                                 S386268700975183 Card 5751
               09126                   300.00    ATM Withdrawal authorized on 09/24 Airpark Scottsdale AZ 0000040 ATM ID
                                                 5737P Card 5751
               09126                    36.47    Purchase authorized on 09124 Office Max/Offi 12841 Phoenix AZ
                                                 P00586268787024738 Card 5751
               09126                    96.87    Purchase authorized on 09/25 Wal-Mart Super Center Scottsdale N AZ
                                                 P00000000940510664 Card 5751
               09126                   374.86    Purchase authorized on 09/25 Office Max/Offi 16259 Scottsdale AZ.
                                                 P00306269738780771 Card 5751
               09126                    25.63    Purchase authorized on 09/26 Asme 973-882-1170 NJ S386270020169539
                                                 Gard 5751
               09126                    35.60    Purchase authorized on 09/26 The Home Depot #0472 Scottsdale AZ.
                                                 P00386270843759020 Card 5751
               09127                   235.00    Purchase authorized on 09/26 Partner Warehouse Phoenix AZ
                                                 S466270723251736 Card 5751
               09128                    16.95    Recurring Payment authorized on 09/27 J2 Efax Services 323-817-3205 CA
                                                 S466271588092102 Card 5751




    Sheet Seq = 0000852
    Sheet 00006 of 00006
                                                                                                            REDE Page 139 of 206
                           Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 55 of 122
Account number:                     2153   • September 1, 2016 - September 30, 2016      •   Page 6 of 6




   Electronic debits/bank debits (continued)
   Effective         Posted
   date              date                      Amount        Transaction detail
                     09128                      117.89       Purchase authorized on 09128 The Home Depot #0472 Scottsdale AZ
                                                             P00386272747051739 Card 5751
                     09129                      263.73       Purchase authorized on 09129 Msc 800-645-7270 NY S306272858994406
                                                             Gard 5751
                     09129                       18.22       Purchase authorized on 09/29 Lowe's #792 16285 N SC Scottsdale AZ.
                                                             P00000000540412512 Card 5751
                     09129                       12.12       Purchase authorized on 09129 The Home Depot #0472 Scottsdale AZ
                                                             P00306273606895567 Card 5751
                     09130                       71.42       Purchase authorized on 09128 PF Changs #5300 Scottsdale AZ
                                                             S306272681629996 Card 5751
                     09130                      197.60       Purchase authorized on 09/30 Msc 800-645-7270 NY S306273819407618
                                                             Card 5751
                     09130                        8.23       Purchase authorized on 09/30 The Home Depot #0472 Scottsdale AZ
                                                             P00586274489910738 Card 5751
                                           $30,154.69        Total electronic debits/bank debits

                                           $30,154.69        Total debits


Daily ledger balance summary
   Date                                      Balance Date                                Balance Date                             Balance
   08131                                      285.22     09112                          4,076.46   09/21                       4,649.71
   09101                                      191.08     09113                          4,585.00   09/23                       4,223.79
   09/02                                      498.88     09/14                          3,056.83   09126                       2,382.67
   09/06                                      340.90     09/15                         14,432.90   09/27                       2,127.67
   09/07                                      640.35     09/16                         10,389.01   09/28                       1,992.83
   09/08                                      409.60     09/19                          6,167.63   09/29                       1,698.76
   09/09                                    6,608.58     09/20                          5,407.07   09/30                       1,421.51
                     Average daily ledger balance            $4,129.01


NOTICE: Wells Fargo Bank, N.A. may furnish information about accounts belonging to individuals, including sole
proprietorships, to consumer reporting agencies. If this applies to you, you have the right to dispute the accuracy of
information that we have reported by writing to us at: Overdraft Collections and Recovery PO Box 5058 Portland, OR.
97208-5058. You must describe the specific information that is inaccurate or in dispute and the basis for any dispute with
supporting documentation. In the case of information that relates to an identity theft, you will need to provide us with an
identity theft report.




©2{)10Wel!s Fargo Bank, NA
All rights reserved. Member FDIC.




       Sheet Seq   = 0000853
       Sheet 00006 of 00006
                                                                                                          REDE Page 140 of 206
                     Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 56 of 122

Analyzed Business Checking
Account number:            2153   • October 1, 2016 - October 31, 2016   •    Page 1 of 6




                                                                                 Questions?
                                                                                 Available by phone 24 hours a day, 7 days a week:
                                                                                  1-8DO-CALL-WELLS (1-800-225-5935)

SOLVERDI WORLDWIDE CORPORATION                                                   Online: wellsfargo.com
110814TH ST
                                                                                 Write: Wells Fargo Bank, N.A. (038)
405
                                                                                        P.O. Box 6995
CODY WY 82414-3743                                                                      Portland, OR 97226-6995




Account summary
Analyzed Business Checking
Account number                Beginning balance               Total credits                   Totat debits              Ending balance
      2153                            $1,421.51                $9,119.14                     -$10,442.35                        $98.30



Credits
 Electronic deposits/bank credits
 Effective        Posted
 date             date                Amount      Transaction detail
                  10105              1,000.00     Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                  Ref #lbe5T2Chfz on 10105116
                  10107              1,000.00     Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                  Ref #lbexzh293T on 10107116
                  10111                750.00     Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                  Ref#lbekf9Pfcd on 10110116
                  10114              2,000.00     Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                  Ref#lbecm7V3Myon 10/14116
                  10114              1,000.00     Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                  Ref#lbekfbwp87 on 10114116
                  10119              1,000.00     Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                  Ref #lber7Hdcbm on 10119116
                  10120                 69.14     Purchase Return authorized on 10118 American Air001063 Fort Worth TX
                                                  S616294550776135 Can:I 5751
                  10120                100.00     Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                  Ref#lbe8QS5Nxm on 10120/16
                  10124              1,500.00     Online Transfer From Danzik Applied Science Ref #lbexzmhw4Y Business
                                                  Checking Calim Travel




    (38) Ins :2
    Sheet Seq = 0010000
    Sheet 00001 of 00006
                                                                                                      REDE Page 141 of 206
                    Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 57 of 122
Account number:            2153   •    October 1, 2016 - October 31, 2016   •   Page 2 of 6




 Electronic deposits/bank credits (continued)
 Effective     Posted
 date          date                     Amount      Transaction detail
               10127                     500.00     Online Transfer From Danzik D Checking xxxxxx6456 Ref #lbe8Q9x53J on
                                                    10/27/16
               10131                     200.00     Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                    Ref#lbe2x7Qmzd on 10/29/16
                                      $9,119.14     Total electronic deposits/bank credits

                                      $9,119.14     Total credits



Debits
 Electronic debits/bank debits
 Effective     Posted
 date          date                     Amount      Transaction detail
               10103                      15.05     Purchase authorized on 09129 Shell Oil 10006343 Scottsdale AZ.
                                                    S386273572456331 Card 5751
               10103                     167.28     Purchase authorized on 09/29 Staples 0010 Scottsdale AZ.
                                                    S386273614062982 Card 5751
               10103                      12.26     Purchase authorized on 09129 Lowes #00792' Scottsdale AZ.
                                                    S386273861572819 Card 5751
               10103                      61.48     Purchase authorized on 09129 Lowes #00792• Scottsdale A2
                                                    S386274059402874 Card 5751
               10103                      39.95     Purchase authorized on 09130 Legaltemp-80024266 800-242-6680 MD
                                                    S166274216331355 Card 5751
               10103                      16.08     Purchase authorized on 09130 Lowes #00792' Scottsdale AZ.
                                                    S466274570889426 Card 5751
               10103                     171.20     Purchase authorized on 10101 Best Western Scott Scottsdale AZ.
                                                    S466275006967634 Card 5751
               10103                      42.39     Purchase authorized on 10101 lpic Scottsdale F& Scottsdale AZ.
                                                    S586276025621437 Card 5751
               10103                      82.33     Purchase authorized on 10101 lpic Scottsdale F& Scottsdale AZ.
                                                    3586276110121113 Card 5751
               10103                      20.00     Recurring Payment authorized on 10102 Pdf-Filler 5083191 617-870-4200 MA
                                                    S466276277725886 Card 5751
               10103                     300.00     ATM Withdrawal authorized on 10102 Airpark Scottsdale AZ. 0001684 ATM ID
                                                    5737P Card 5751
               10103                     229.39     Purchase authorized on 10103 Lowe's #792 Scottsdale AZ
                                                    P00466277672971566 Card 5751
               10104                     170.87     Purchase authorized on 10102 Best Western Scott Scottsdale AZ.
                                                    3386275664870099 Card 5751
               10104                      16.93     Purchase authorized on 10102 Shell Oil 10015721 Scottsdale AZ.
                                                    S386276569791710 Card 5751
               10104                     111.39     Purchase authorized on 10103 Scottsdale Plaza R Paradise Vly AZ
                                                    S086277037669586 Card 5751
               10106                      48.08     Purchase authorized on 10104 PF Changs #5300 Scottsdale AZ
                                                    S466278696311395 Card 5751
               10107                      44.27     Purchase authorized on 10105 Village Tavern #8 Scottsdale AZ.
                                                    S386279670505734 Card 5751




    Sheet Seq= 0010001
    Sheet 00002 of 00006
                                                                                                   REDE Page 142 of206
                    Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 58 of 122
Account number:            2153   • October 1, 2016 - October 31, 2016   •   Page 3 of 6




 Electronic debits/bank debits (continued)
 Effective     Posted
 date          date                   Amount      Transaction detail
               10107                   300.00     ATM Withdrawal authorized on 10107 Airpark Scottsdale AZ 0002707 ATM ID
                                                  5737P Card 5751
               10107                    94.38     Purchase authorized on 10107 The Home Depot #0472 Scottsdale AZ
                                                  P00466281505974737 Card 5751
               10111                    30.52     Client Analysis Srvc Chrg 161007 Svc Chge 0916 000006274722153
               10111                    31.35     Recurring Payment authorized on 10107 Gotocitrix.Com 855-837-1750 CA
                                                  S466280259826413 Card 5751
               10111                    15.06     Purchase authorized on 10107 Shell Oil 10015721 Scottsdale AZ
                                                  S306281470383393 Card 5751
               10111                    92.06     Purchase authorized on 10/07 Tanzy Restaurant-Scottsdale AZ
                                                  S586282031078838 Card 5751
               10111                    74.77     Purchase authorized on 10107 !pie Scottsdale F& Scottsdale AZ
                                                  S386282116123863 Card 5751
               10111                    32.63     Recurring Payment authorized on 10108 Linkedin-297'77998 Linkedin.Com
                                                  CA S386282125546698 Card 5751
               10111                    96.65     Purchase authorized on 10108 Tanzy Restaurant- Scottsdale AZ
                                                  S586283067480668 Card 5751
               10111                   200.56     Purchase authorized on 10108 Dominick's Steakho Scottsdale AZ
                                                  S466283121322931 Card 5751
               10111                    96.15     Purchase authorized on 10109 Walgreens Store 7337 N Scottsdale AZ
                                                  P00586283787757960 Card 5751
               10111                    62.88     Purchase authorized on 10109 Tavern Grille Scottsdale AZ
                                                  S466283830086513 Card 5751
               10111                    86.35     Purchase authorized on 1011 o Best Buy 00008706 Scottsdale AZ
                                                  P00000000134413300 Card 5751
               10111                    62.73     Purchase authorized on 10111 The Home Depot #0472 Scottsdale AZ
                                                  P00386285863953837 Card 5751
               10112                    16.95     Recurring Payment authorized on 10111 J2 Efax Services 323-817~205 CA
                                                  S386285591125287 Card 5751
               10112                   441.03     Purchase authorized on 10111 Applied Magnets 972-432-6508 TX
                                                  S306285634722182 Card 5751
               10113                   341.20     Purchase authorized on 10111 American Air001239 Fort Worth TX
                                                  S306286100018454 Card 5751
               10113                    69.14     Purchase authorized on 10111 American Air001063 Fort Worth TX
                                                  S466286101544048 Card 5751
               10113                    29.00     Purchase authorized on 10112 Stk*Shullerstock, 866-663-3954 NY
                                                  S586286147044203 Card 5751
               10113                     5.39     Purchase authorized on 10112 Dnh'Godaddy.Com 480-5058855 AZ
                                                  S466286539481283 Card 5751
               10113                   413.96     Purchase authorized on 10/12 Bearings Direct 818-545-1902 CA
                                                  S466286769468199 Card 5751
               10113                   332.93     Purchase authorized on 10112 Toolsource.Com WWW.Toolsourc NY
                                                  S386281675060172 Card 5751
               10114                   475.00     Purchase authorized on 10112 Egnyte Inc 650-968-4018 CA
                                                  S586286840067952 Card 5751
               10114                   383.41     Purchase authorized on 10114 !ms Phoenix Phoenix AZ
                                                  P00586288757849929 Card 5751




    Sheet Seq = 0010002
    Sheet 00003 of 00006
                                                                                                    REDE Page 143 of206
                    Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 59 of 122
Account number:            2153   • October 1, 2016 - October 31, 2016   •   Page 4 of 6




 Electronic debits/bank debits (continued)
 Effective     Posted
 date          date                   Amount      Transaction detail
               10117                 1,073.17     Purchase authorized on 10114 Automationdirect.C 770-889-7588 GA
                                                  8386288617429407 Card 5751
               10117                   247.33     Purchase authorized on 10114 Purvis Industries Phoenix AZ
                                                  8586288696424897 Card 5751
               10117                    73.69     Purchase authorized on 10/14 lpic Scottsdale F& Scottsdale AZ
                                                  8386289136780764 Card 5751
               10117                   105.69     Purchase authorized on 10115 The Home Depot #0472 Scottsdale AZ
                                                  P00306289676232354 Card 5751
               10117                    84.19     Purchase authorized on 10116 Scottsdale Plaza R Paradise Vly AZ
                                                  8286290102063024 Card 5751
               10117                    99.66     Purchase authorized on 10/16 The Home Depot #0472 Scottsdale AZ
                                                  P00306290514139541 Card 5751
               10117                    56.07     Purchase authorized on 10/16 Lowe's #792 Scottsdale AZ
                                                  P00306290607852848 Card 5751
               10118                    10.78     Purchase authorized on 10117 Dnh'Godaddy.Com 480-5058855 AZ
                                                  S306291604486052 Card 5751
               10118                    78.02     Purchase authorized on 10/18 Lowe's #792 Scottsdale AZ
                                                  P00466292598288634 Card 5751
               10118                    29.66     Purchase authorized on 10/18 Lowe's #792 Scottsdale AZ
                                                  P00586292660227038 Card 5751
               10119                   300.00     ATM Withdrawal authorized on 10/19 Airpark Scottsdale AZ 0005441 ATM ID
                                                  5737P Card 5751
               10120                   493.14     Purchase authorized on 10/19 Cox'Phoenix Comm S 602-277-1000 AZ
                                                  S466293623476485 Card 5751
               10120                   134.38     Purchase authorized on 10119 Cox'Phoenix Comm S 602-277-1000 AZ
                                                  8306293624351633 Card 5751
               10121                     9.99     Purchase authorized on 10120 Google 'Google Sto G.CO/Payhelp# CA
                                                  8306294565112452 Card 5751
               10124                    84.15     Recurring Payment authorized on 10/21 Xero Inc 720-7391670 CA
                                                  S466293236850181 Card 5751
               10124                    84.09     Purchase authorized on 10/21 !pie Scottsdale F& Scottsdale AZ
                                                  S466296124372821 Card 5751
               10124                    76.54     Purchase authorized on 10122 Lowe's #792 Scottsdale AZ
                                                  P00306296550190963 Card 5751
               10124                    47.20     Purchase authorized on 10/23 Scottsdale Plaza R Paradise Vly AZ.
                                                  8086296738382281 Card 5751
               10124                   290.90     Purchase authorized on 10/22 Staples 0010 Scottsdale AZ
                                                  S466296760897915 Card 5751
               10124                   107.78     Purchase authorized on 10/22 Wal-Mart Super Center Scottsdale N AZ
                                                  P00000000050651218 Card 5751
               10124                   107.44     Purchase authorized on 10/23 !pie Scottsdale F& Scottsdale AZ
                                                  S586297150674785 Card 5751
               10124                    48.49     Purchase authorized on 10123 The Home Depot #0472 Scottsdale AZ
                                                  P00386297757438935 Card 5751
               10125                   707.70     Purchase authorized on 10/23 United 016232 800-932-2732 TX
                                                  8586297699351863 Card 5751




    Sheet Seq = 0010003
    Sheet 00004 of 00006
                                                                                                     REDE Page 144 of 206
                    Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 60 of 122
Account number:            2153   • October 1, 2016 - October 31, 2016    •   Page 5 of 6




 Electronic debits/bank debits (continued)
 Effective     Posted
 date          date                   Amount        Transaction detail
               10126                   127.00       Purchase authorized on 10125 Automationdirect.C 770-889-7588 GA
                                                    8306299757540673 Card 5751
               10128                    16.95      Recurring Payment authorized on 10127 J2 Efax Services 323-817-3205 CA
                                                   8306301592300299 Card 5751
               10131                     2.00      Non-WF ATM Balance Inquiry Fee 10129 15059 N Scot Scottsdale AZ. ATM ID
                                                   TN77178 Card 5751
               10131                   109.01      Purchase authorized on 10127 PF Changs #5300 Scottsdale AZ.
                                                   8306301692617657 Card 5751
               10131                    45.55       Purchase authorized on 10128 Scottsdale Plaza R Paradise Vly AZ
                                                    8166301850553319 Card 5751
               10131                    90.40       Purchase authorized on 10128 lpic Scottsdale F& Scottsdale AZ.
                                                    8586303131355442 Card 5751
               10131                    21.23       Purchase authorized on 10129 Shell Oil 10006343 Scottsdale AZ
                                                    8386303548584447 Card 5751
               10131                    56.34       Purchase authorized on 10129 The Home Depot #0472 Scottsdale AZ
                                                    P00466303713028187 Card 5751
               10131                    42.99       Purchase authorized on 10/29 Wal-Mart Super Center Scottsdale N AZ
                                                    P00000000356294501 Card 5751
               10131                    40.89       Purchase authorized on 10129 Lowe's #792 Scottsdale AZ
                                                    P00586303824249123 Card 5751
               10131                   103.69       Non-WF ATM Withdrawal authorized on 10129 15059 N Scottsdale Rd
                                                    Scottsdale AZ 00386304071337608 ATM ID TN77178 Card 5751
               10131                     2.50       Non-Wells Fargo ATM Transaction Fee
               10131                    60.74       Purchase authorized on 10129 lpic Scottsdale F& Scottsdale AZ
                                                    S306304144661033 Card 5751
               10131                    39.95       Purchase authorized on 10130 Legaltemp-80024266 800-242-6680 MD
                                                    8086304252359830 Card 5751
                                  $10,442.35       Total electronic debits/bank debits

                                  $10,442.35       Total debits



Daily ledger balance summary
 Date                               Balance     Date                            Balance     Date                         Balance
 09130                             1,421.51     10112                            888.49     10121                        211.83
 10103                               264.10     10113                           -303.13     10124                        865.24
 10104                               -35.09     10114                          1,838.46     10125                        157.54
 10105                               964.91     10117                             98.66     10126                         30.54
 10106                               916.83     10118                            -19.80     10127                        530.54
 10107                             1,478.18     10119                            680.20     10128                        513.59
 10111                             1,346.47     10120                            221.82     10131                         98.30
               Average daily ledger balance         $746.87




    Sheet Seq = 0010004
    Sheet 00006 of 00006
                                                                                                           REDE Page 145 of206
                           Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 61 of 122
Account number:                     2153   •   October 1, 2016 - October 31, 2016   •   Page 6 of 6




NOTICE: Wells Fargo Bank, NA may furnish information about accounts belonging to individuals, including sole
proprietorships, to consumer reporting agencies. If this applies to you, you have the right to dispute the accuracy of
information that we have reported by writing to us at Overdraft Collections and Recovery PO Box 5058 Portland, OR
97208-5058. You must describe the specific information that is inaccurate or in dispute and the basis for any dispute with
supporting documentation. In the case of information that relates to an identity theft, you will need to provide us with an
identity theft report.




©2{)10Wel!s Fargo Bank, NA
All rights reserved. Member FDIC.




       Sheet Seq   = 0010005
       Sheet 00006 of 00006
                                                                                                           REDE Page 146 of 206
                    Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 62 of 122

Analyzed Business Checking
Account number:            2153   • November 1, 2016 - November 30, 2016      •    Page 1 of 6




                                                                                  Questions?
                                                                                  Available by phone 24 hours a day, 7 days a week:
                                                                                   1-8DO-CALL-WELLS (1-800-225-5935)

SOLVERDI WORLDWIDE CORPORATION                                                    Online: wellsfargo.com
110814TH ST
                                                                                  Write: Wells Fargo Bank, N.A. (038)
405
                                                                                         P.O. Box 6995
CODY WY 82414-3743                                                                       Portland, OR 97226-6995




Account summary
Analyzed Business Checking
Account number                Beginning balance               Total credits                    Totat debits              Ending balance
      2153                               $98.30               $14,090.00                      -$13,331.19                      $857.11



Credits
 Electronic deposits/bank credits
 Effective     Posted
 date          date                  Amount       Transaction detail
               11101                  240.00      Online Transfer From Danzik D Checking xxxxxx6456 Ref #lbe2x8Rtgh on
                                                  11/01116
               11101                   300.00     Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                  Ref#lbexzq9J9M on 11101116
               11101                 1,000.00     Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                  Ref #lbecmfffsm on 11101116
               11102                 1,000.00     Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                  Ref #lber7Ml9Q8 on 11102116
               11102                 2,000.00     Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                  Ref #lbegjh427D on 11102116
               11107                 2,000.00     Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                  Ref #lbenbmj6x2 on 11107116
               11114                 1,000.00     Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                  Ref#lber7Qkmgz on 11112116
               11114                   150.00     Online Transfer From Danzik D Checking xxxxxx6456 Ref #lbe2Xdh37M on
                                                  11/14116
               11115                  250.00      Online Transfer From Danzik D Checking xxxxxx6456 Ref #lbekfngbyb on
                                                  11/15116
               11115                   500.00     Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                  Ref #lbekfngc5F on 11115116
               11116                  200.00      Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                  Ref #lbe5Tgt9D4 on 11116116
               11118                 2,000.00     Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                  Ref #lbekfpgn4x on 11118116




    @8)
    Sheet Seq = 0000896
    Sheet 00001 of 00006
                                                                                                  REDE Page 147 of206
                    Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 63 of 122
Account number:            2153   • November 1, 2016 - November 30, 2016    •   Page 2 of 6




 Electronic deposits/bank credits (continued)
 Effective     Posted
 date          date                   Amount     Transaction detail
               11118                 1,000.00    Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                 Ref #lbe8Qjw9K9 on 11118116
               11122                 1,500.00    Online Transfer From Danzik Applied Sciences LLC Business Checking
                                                 xxxxxx4350 Ref #lb0334Gfz9 on 11/22116
               11129                   150.00    Online Transfer From Danzik Applied Sciences LLC Business Checking
                                                 x=2590 Ref #lb0338FD7V on 11/29116
               11130                   800.00    Online Transfer From Danzik Applied Sciences LLC Business Checking
                                                 xxxxxx4350 Ref #lb0339Sxsf on 11130/16
                                  $14,090.00     Total electronic deposits/bank credits

                                  $14,090.00     Total credits



Debits
 Electronic debits/bank debits
 Effective     Posted
 date          date                  Amount      Transaction detail
               11101                  208.00     Purchase authorized on 10131 Partner Warehouse Phoenix AZ
                                                 8386305625448933 Card 5751
               11102                  233.01     Purchase authorized on 11102 Msc 800-645-7270 NY S386306788836555
                                                 card 5751
               11102                  299.64     Purchase authorized on 11/02 lms Phoenix Phoenix AZ
                                                 P00466307549824957 Card 5751
               11103                    50.00    Purchase authorized on 11101 lpic Scottsdale We 480-483-3232 AZ
                                                 8306307021556587 Card 5751
               11103                    20.00    Recurring Payment authorized on 11102 Pdf-Filler 5083191 617-870-4200 MA
                                                 S306307290059799 Card 5751
               11103                 1,043.83    Purchase authorized on 11103 Msc 800-645-7270 NY 8306307831297119
                                                 Card 5751
               11103                     3.74    Purchase authorized on 11103 Shell Service Station Scottsdale AZ
                                                 P00306308450291998 Card 5751
               11104                    15.41    Purchase authorized on 11102 McDonald's F16274 Scottsdale AZ
                                                 S386307712729626 Card 5751
               11104                 2,013.93    Purchase authorized on 11103 Motion Industries 205-957-5264 AZ.
                                                 8586308551811560 Card 5751
               11104                   203.69    Non-WF ATM Withdrawal authorized on 11/0415059 N Scottsdale Rd
                                                 Scottsdale AZ 00386310021746114 ATM ID TN77178 Card 5751
               11104                     2.50    Non-Wells Fargo ATM Transaction Fee
               11107                     5.17    Purchase authorized on 11104 McDonald's F20283 Scottsdale AZ.
                                                 S466309463055986 Card 5751
               11107                    86.65    Purchase authorized on 11/04 lpic Scottsdale F& Scottsdale AZ
                                                 S466310113245866 Card 5751
               11107                    48.29    Purchase authorized on 11106 Scottsdale Plaza R Paradise Vly AZ
                                                 8166310676038641 Card 5751
               11107                    30.91    Purchase authorized on 11105 lpic Scottsdale F& Scottsdale AZ.
                                                 S386311058682255 Card 5751




    Sheet Seq = 0000897
    Sheet 00002 of 00006
                                                                                                   REDE Page 148 of 206
                    Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 64 of 122
Account number:            2153   • November 1, 2016 - November 30, 2016     •   Page 3 of 6




 Electronic debits/bank debits (continued)
 Effective     Posted
 date          date                  Amount      Transaction detail
               11107                  81.79      Purchase authorized on 11105 !pie Scottsdale F& Scottsdale AZ
                                                 S466311129183609 Card 5751
               11107                    72.46    Purchase authorized on 11106 Lowe's #792 Scottsdale AZ
                                                 P00306311695300341 Card 5751
               11107                   505.34    Purchase authorized on 11/07 !ms Phoenix Phoenix AZ
                                                 P00386312635397307 Card 5751
               11108                    31.35    Recurring Payment authorized on 11/07 Gotocitrix.Com 855-837-1750 CA
                                                 S306311262611496 Card 5751
               11108                    93.85    Purchase authorized on 11107 Bearing Belt and C Phoenix A2.
                                                 S466312656201608 Card 5751
               11108                    36.83    Purchase authorized on 11/08 Msc 800-645-7270 NY S306312835570395
                                                 Card 5751
               11108                    53.38    Purchase authorized on 11/08 The Home Depot #0472 Scottsdale AZ
                                                 P00386313699982469 Card 5751
               11109                    21.33    Purchase authorized on 11107 Shell Oil 10006343 Scottsdale AZ
                                                 3386312789466910 Card 5751
               11109                    32.63    Recurring Payment authorized on 11/08 Linkedin-302*26267 Linkedin.Com
                                                 CA 3386313125616814 Card 5751
               11109                   510.34    Purchase authorized on 11/09 !ms Phoenix Phoenix AZ
                                                 P00466314530923151 Card 5751
               11110                    71.61    Purchase authorized on 11/08 Coconuts Fish Cafe Scottsdale AZ
                                                 S586314015148479 Card 5751
               11114                   135.18    Client Analysis Srvc Chrg 161110 Svc Chge 1016 000006274722153
               11114                    50.00    Purchase authorized on 1111 o !pie Scottsdale We 480-483-3232 AZ
                                                 S466315461097334 Card 5751
               11114                    23.47    Purchase authorized on 11/11 Msc 800-645-7270 NY 3586315643006063
                                                 Gard 5751
               11114                     7.91    Purchase authorized on 11/10 Shell Oil 10006343 Scottsdale AZ.
                                                 S386315711942511 Card 5751
               11114                    16.95    Recurring Payment authorized on 11/11 J2 Efax Services 323-817-3205 CA
                                                 S386316625013492 Card 5751
               11114                    10.43    Purchase authorized on 11/11 Shell Oil 10006343 Scottsdale AZ
                                                 3586316685378845 Card 5751
               11114                    10.53    Purchase authorized on 11/11 Lowe's #792 Scottsdale AZ.
                                                 P00306316807722285 Card 5751
               11114                    38.26    Purchase authorized on 11/11 Lowe's #792 Scottsdale AZ
                                                 P00386317006016840 Card 5751
               11114                  203.69     Non-WF ATM Withdrawal authorized on 11/1115059 N Scottsdale Rd
                                                 Scottsdale AZ 00386317075347920 ATM ID TN77178 Card 5751
               11114                     2.50    Non-Wells Fargo ATM Transaction Fee
               11114                    85.57    Purchase authorized on 11/12 !pie Scottsdale F& Scottsdale AZ
                                                 3306317151186544 Card 5751
               11114                   168.52    Purchase authorized on 11112 The Home Depot #0472 Scottsdale AZ
                                                 P00466317483652197 Card 5751
               11114                    21.58    Purchase authorized on 11/12 Lowe's #792 Scottsdale AZ
                                                 P00466317488653565 Card 5751




    Sheet Seq = 0000898
    Sheet 00003 of 00006
                                                                                                  REDE Page 149 of 206
                    Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 65 of 122
Account number:            2153   • November 1, 2016 - November 30, 2016    •   Page 4 of 6




 Electronic debits/bank debits (continued)
 Effective     Posted
 date          date                  Amount      Transaction detail
               11114                  475.00     Purchase authorized on 11112 Egnyte Inc 650-968-4018 CA
                                                 S466318010852029 Card 5751
               11114                  601.97     Purchase authorized on 11112 Dominick's Steakho Scottsdale AZ
                                                 S386318162468551 Card 5751
               11114                    39.00    Purchase authorized on 11/13 The Home Depot #0472 Scottsdale AZ
                                                 P00306318650638983 Card 5751
               11114                   153.89    Purchase authorized on 11113 The Home Depot #0472 Scottsdale AZ
                                                 P00586318676681500 Card 5751
               11114                    12.18    Purchase authorized on 11113 The Home Depot #0472 Scottsdale AZ
                                                 P00466318807827916 Card 5751
               11115                  207.28     Purchase authorized on 11/15 lms Phoenix Phoenix AZ
                                                 P00306320667422573 Card 5751
               11116                     3.10    Purchase authorized on 11/14 Shell Oil 10006343 Scottsdale AZ
                                                 S3D6319507094274 Card 5751
               11116                     5.60    Purchase authorized on 11114 American Air001210 Fort Worth TX
                                                 S306319839692212 Card 5751
               11116                    75.00    Purchase authorized on 11/14 American Air001064 Fort Worth TX
                                                 S586319847071785 Card 5751
               11116                    61.62    Purchase authorized on 11/15 Scottsdale Plaza R Paradise Vly AZ
                                                 S286320087741728 Card 5751
               11116                   103.77    Purchase authorized on 11/16 lms Phoenix Phoenix AZ
                                                 P00306321692987829 Card 5751
               11116                     5.10    Purchase authorized on 11/16 The Home Depot #0472 Scottsdale AZ
                                                 P00466321782556372 Card 5751
               11116                    16.13    Purchase authorized on 11116 Lowe's #792 Scottsdale AZ
                                                 P00386321834952862 Card 5751
               11117                    25.36    Purchase authorized on 11117 The Home Depot #0472 Scottsdale AZ
                                                 P00466322610479831 Card 5751
               11118                    10.01    Purchase authorized on 11/16 Shell Oil 10006343 Scottsdale AZ
                                                 S306321749336598 Card 5751
               11118                    10.78    Recurring Payment authorized on 11/17 Dnh'Godaddy.Com 480-5058855 AZ
                                                 8306322603544503 Card 5751
               11118                   873.11    Purchase authorized on 11/18 lms Phoenix Phoenix AZ
                                                 P00466323745844564 Card 5751
               11118                   133.42    Purchase authorized on 11/18 lms Phoenix Phoenix AZ
                                                 P00466323754160407 Card 5751
               11121                 1,202.19    Purchase authorized on 11/18 Applied Magnets 972-432-6508 TX
                                                 S466323636178226 Card 5751
               11121                   968.00    Purchase authorized on 11/18 Valley Machine War Phoenix AZ
                                                 S306323757519091 Card 5751
               11121                    47.74    Purchase authorized on 11/20 Scottsdale Plaza R Paradise Vly AZ
                                                 S166324615134907 Card 5751
               11121                   300.00    ATM Withdrawal authorized on 11/19 Airpark Scottsdale AZ 0001984 ATM ID
                                                 5737P Card 5751
               11121                    64.91    Purchase authorized on 11/19 PF Changs#5300 Scottsdale AZ
                                                 S466324698360220 Card 5751




    Sheet Seq = 0000899
    Sheet 00004 of 00006
                                                                                                       REDE Page 150 of 206
                    Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 66 of 122
Account number:            2153   •    November 1, 2016 - November 30, 2016       •   Page 5 of 6




 Electronic debits/bank debits (continued)
 Effective     Posted
 date          date                     Amount         Transaction detail
               11121                      5.60         Purchase authorized on 11119 American Air001210 Fort Worth TX
                                                       8586325065367604 Card 5751
               11121                       75.00       Purchase authorized on 11119 American Air001064 Fort Worth TX
                                                       8306325077638741 Card 5751
               11121                        9.99       Purchase authorized on 11/20 Google 'Google Sto 855-492-5538 CA
                                                       8586325564963624 Card 5751
               11121                       86.23       Purchase authorized on 11121 The Home Depot #0472 Scottsdale AZ
                                                       P00466326657681448 Card 5751
               11121                       32.36       Purchase authorized on 11121 Lowe's #792 Scottsdale AZ
                                                       P00306327069326326 Card 5751
               11122                       84.15       Recurring Payment authorized on 11/21 Xero Inc 720-7391670 CA
                                                       8386324267863965 Card 5751
               11122                     235.46        Purchase authorized on 11/22 Msc 800-645-7270 NY 8386326767013498
                                                       Gard 5751
               11123                       17.30       Purchase authorized on 11121 Shell Oil 10006343 Scottsdale AZ
                                                       S386326680892350 Card 5751
               11123                     356.44        Purchase authorized on 11/22 Cascaded Purchase 603-448-1090 NH
                                                       8306327735993303 Card 5751
               11123                       76.47       Purchase authorized on 11/23 The Home Depot #0472 Scottsdale AZ
                                                       P00466328740192909 Card 5751
               11125                        7.97       Purchase authorized on 11/22 McDonald's F16274 Scottsdale AZ
                                                       8306328049875298 Card 5751
               11125                     120.89        Purchase authorized on 11/24 Scottsdale Plaza R Paradise Vly AZ
                                                       S006329089240416 Card 5751
               11125                       24.54       Purchase authorized on 11124 Walgreens Store 6501 E Scottsdale AZ
                                                       P00306329832105103 Card 5751
               11125                       28.41       Purchase authorized on 11125 Lowe's #792 Scottsdale AZ
                                                       P00386330822830073 Card 5751
               11128                       16.95       Recurring Payment authorized on 11/27 J2 Efax Services 323-817-3205 CA
                                                       8306332630936907 Card 5751
               11129                     208.00        Purchase authorized on 11/28 Partner Warehouse Phoenix AZ
                                                       S466333742569233 Card 5751
                                  $13,331.19          Total electronic debits/bank debits

                                  $13,331.19          Total debits



Daily ledger balance summary
 Date                                 Balance Date                                Balance Date                             Balance
 10131                                   98.30     11109                           934.23    11/21                         -416.31
 11101                                1,430.30     11110                           862.62    11/22                          764.08
 11/02                                3,897.65     11/14                            -44.01   11/23                          313.87
 11/03                                2,780.08     11/15                           498.71    11/25                          132.06
 11/04                                  544.55     11/16                           428.39    11/28                          115.11
 11/07                                1,713.94     11/17                           403.03    11/29                           57.11
 11108                                1,498.53     11118                         2,375.71    11/30                          857.11
               Average daily ledger balance            $938.43




    Sheet Seq = 0000900
    Sheet 00006 of 00006
                                                                                                           REDE Page 151 of206
                           Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 67 of 122
Account number:                     2153   •   November 1, 2016 - November 30, 2016   •   Page 6 of 6




NOTICE: Wells Fargo Bank, NA may furnish information about accounts belonging to individuals, including sole
proprietorships, to consumer reporting agencies. If this applies to you, you have the right to dispute the accuracy of
information that we have reported by writing to us at Overdraft Collections and Recovery PO Box 5058 Portland, OR
97208-5058. You must describe the specific information that is inaccurate or in dispute and the basis for any dispute with
supporting documentation. In the case of information that relates to an identity theft, you will need to provide us with an
identity theft report.




©2{)10Wel!s Fargo Bank, NA
All rights reserved. Member FDIC.




       Sheet Seq   = 0000901
       Sheet 00006 of 00006
                                                                                                           REDE Page 152 of 206
                    Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 68 of 122

Analyzed Business Checking
Account number:            2153   • December 1, 2016 - December 31, 2016      •    Page 1 of 4




                                                                                  Questions?
                                                                                  Available by phone 24 hours a day, 7 days a week:
                                                                                   1-8DO-CALL-WELLS (1-800-225-5935)

SOLVERDI WORLDWIDE CORPORATION                                                    Online: wellsfargo.com
110814TH ST
                                                                                  Write: Wells Fargo Bank, N.A. (038)
405
                                                                                         P.O. Box 6995
CODY WY 82414-3743                                                                       Portland, OR 97226-6995




Account summary
Analyzed Business Checking
Account number                Beginning balance               Total credits                    Totat debits              Ending balance
      2153                              $857.11                $6,835.00                       -$7,467.03                      $225.08



Credits
 Electronic deposits/bank credits
 Effective     Posted
 date          date                   Amount      Transaction detail
               12105                 1,500.00     Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                  Ref#lbegjrkdjb on 12/03116
               12105                    75.00     Online Transfer From Danzik Applied Science Business Checking xxxxxx2590
                                                  Ref #lbecmq3Zc6 on 12103116
               12109                   350.00     Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                  Ref #lbey23Kx8T on 12109116
               12112                  200.00      Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                  Ref #lbe2Xmmqb4 on 12112/16
               12114                  200.00      Online Transfer From Danzik D Ref #lber7Zkgxp Checking Travel
               12115                   500.00     Online Transfer From Danzik Applied Sciences LLC Ref #lb033P2Brf Business
                                                  Checking Mag Lifter
               12119                  400.00      Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                  Ref #lbe2Xphycr on 12119116
               12120                   310.00     Online Transfer From Danzik D Ref #lbe8Qsnvrq Checking Tools Hayshack
               12122                 1,500.00     Online Transfer From Danzik Applied Science Ref #lbegjx87Jb Business
                                                  Checking Cwp Das
               12127                   300.00     Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                  Ref #lbe8Qlt992 on 12/25116




    @8)
    Sheet Seq = 0010063
    Sheet 00001 of 00004
                                                                                                   REDE Page 153 of 206
                    Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 69 of 122
Account number:            2153   • December 1, 2016 - December 31, 2016    •   Page 2 of 4




 Electronic deposits/bank credits (continued)
 Effective     Posted
 date          date                   Amount     Transaction detail
               12127                 1,200.00    Online Transfer From Danzik Applied Science Ref #lbegjy3Tfk Business
                                                 Checking Materials Das
               12128                   300.00    Online Transfer From Danzik Applied Science Ref #lbekfzvvqm Business
                                                 Checking Cwp
                                   $6,835.00     Total electronic deposits/bank credits

                                   $6,835.00     Total credits



Debits
 Electronic debits/bank debits
 Effective     Posted
 date          date                  Amount      Transaction detail
               12101                  723.99     Purchase authorized on 11130 Verizon Wrl My Aoc 800-9220204 CA
                                                 S386335720849773 Card 5751
               12102                    39.95    Purchase authorized on 11/30 Legaltemp-80024266 800-242-6680 MD
                                                 S166335288385740 Card 5751
               12105                    20.00    Recurring Payment authorized on 12/02 Pdf-Filler 5083191 617-870-4200 MA
                                                 S466337291958814 Card 5751
               12105                   339.39    Purchase authorized on 12/03 lms Phoenix Phoenix AZ
                                                 P00466338567571328 Card 5751
               12105                    79.87    Purchase authorized on 12/03 Streets of NEW Yor Scottsdale AZ
                                                 S466339032601615 Card 5751
               12105                   150.00    Online Transfer to Danzik Applied Sciences Ref #lbegjrsmtg Business
                                                 Checking Drill Bits and Lunch
               12105                    91.58    Purchase authorized on 12104 Lowe's #792 Scottsdale AZ
                                                 P00466340003788595 Card 5751
               12105                  450.00     Online Transfer to Danzik Applied Sciences Ref #lbe5Tmjx9C Business
                                                 Checking Hyd Press
               12107                    59.31    Purchase authorized on 12105 PF Changs #5300 Scottsdale AZ.
                                                 S306341088895996 Card 5751
               12108                   159.48    Purchase authorized on 12106 Best Western Scott Scottsdale AZ.
                                                 S466341103056833 Card 5751
               12108                    31.35    Recurring Payment authorized on 12107 Gotocitrix.Com 855-837-1750 CA
                                                 S466341327316463 Card 5751
               12108                    41.78    Purchase authorized on 12107 Scottsdale Plaza R Paradise Vly AZ
                                                 S166341809073193 Card 5751
               12108                    50.00    Purchase authorized on 12106 lpic Scottsdale We 480-483-3232 AZ
                                                 S386342099021161 Card 5751
               12109                    32.63    Recurring Payment authorized on 12/08 Linkedin-306*28251 Linkedin.Com
                                                 CA S586343125625328 Card 5751
               12109                    83.10    Purchase authorized on 12108 PacerB00-676-68561 800-676-6856 TX
                                                 S386343609978648 Card 5751
               12109                    75.53    Purchase authorized on 12109 The Home Depot #0472 Scottsdale AZ
                                                 P00386344657279789 Card 5751
               12112                   345.18    Client Analysis Srvc Chrg 161209 Svc Chge 1116 000006274722153




    Sheet Seq = 0010064
    Sheet 00002 of 00004
                                                                                                   REDE Page 154 of 206
                    Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 70 of 122
Account number:            2153   • December 1, 2016 - December 31, 2016    •   Page 3 of 4




 Electronic debits/bank debits (continued)
 Effective     Posted
 date          date                  Amount      Transaction detail
               12112                   7.01      Purchase authorized on 12110 McDonald's F11075 Scottsdale AZ.
                                                 8586345469889719 Card 5751
               12112                    91.65    Purchase authorized on 12110 lpic Scottsdale F& Scottsdale AZ
                                                 8586346053965862 Card 5751
               12112                    47.78    Purchase authorized on 12/10 lpic Scottsdale F& Scottsdale AZ
                                                 S466346144859286 Card 5751
               12112                    16.95    Recurring Payment authorized on 12/11 J2 Efax Services 323-817-3205 CA
                                                 8386346624845561 Card 5751
               12116                     7.01    Purchase authorized on 12114 McDonald's F11075 Scottsdale AZ
                                                 8386349479840358 Card 5751
               12119                    25.00    Purchase authorized on 12/17 Ady'Skype.Com WWW.Skype.Com NV
                                                 8306349542121246 Card 5751
               12119                    18.53    Purchase authorized on 12/17 Ady'Skype.Com WWW.Skype.Com NV
                                                 8306349548763177 Card 5751
               12119                    25.00    Recurring Payment authorized on 12/14 Skype.Com Skype.Com NV
                                                 8616353549971487 Card 5751
               12119                     7.01    Purchase authorized on 12/15 McDonald's F11075 Scottsdale AZ
                                                 8306350472539759 Card 5751
               12119                     5.06    Purchase authorized on 12/15 Shell Oil 10006343 Scottsdale AZ
                                                 8586350787606968 Card 5751
               12119                    11.20    Purchase authorized on 12/16 American Air001210 Fort Worth TX
                                                 S466351548226736 Card 5751
               12119                    75.00    Purchase authorized on 12/16 American Air001064 Fort Worth TX
                                                 $306351552581989 Card 5751
               12119                  401.22     Purchase authorized on 12116 Industrial Magneti 231-582-3100 Ml
                                                 8006351709799826 Card 5751
               12119                    46.95    Purchase authorized on 12116 Tavern Grille Scottsdale AZ
                                                 8586352028444700 Card 5751
               12119                    80.00    Purchase authorized on 12/17 Graen Ride 9702265533 CO
                                                 8586352272854234 Card 5751
               12119                    10.78    Recurring Payment authorized on 12/17 Dnh'Godaddy.Com 480-5058855 AZ
                                                 S466352573172613 Card 5751
               12119                    10.22    Purchase authorized on 12117 Shell Oil 10006343 Sccttsdale AZ
                                                 8386352670282668 Card 5751
               12119                   136.42    Purchase authorized on 12/18 Scottsdale Plaza R Paradise Vly AZ.
                                                 8086353082055481 Card 5751
               12119                    19.21    Purchase authorized on 12/17 Dairy Queen #14795 Scottsdale AZ
                                                 8306353106622226 Card 5751
               12119                   300.00    ATM Withdrawal authorized on 12/19 Airpark Scottsdale AZ 0008183 ATM ID
                                                 5737P Card 5751
               12120                    39.04    Purchase authorized on 12/19 Scottsdale Plaza R Paradise Vly AZ.
                                                 S166353597613473 Card 5751
               12120                    84.15    Recurring Payment authorized on 12/19 Xero Inc 720-7391670 CA
                                                 S466354277554159 Card 5751
               12120                    37.71    Purchase authorized on 12/20 The Home Depot #0472 Scottsdale AZ
                                                 P00386355596447040 Card 5751




    Sheet Seq = 0010065
    Sheet 00003 of 00004
                                                                                                             REDE Page 155 of 206
                           Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 71 of 122
Account number:                     2153   • December 1, 2016 - December 31, 2016      •    Page 4 of 4




   Electronic debits/bank debits (continued)
   Effective         Posted
   date              date                     Amount         Transaction detail
                     12120                     26.98         Purchase authorized on 12120 The Home Depot #0472 Scottsdale AZ
                                                             P00386355678826162 Card 5751
                     12121                        9.99       Recurring Payment authorized on 12120 Google "Google Sto 855-492-5538
                                                             CA S586355565156668 Card 5751
                     12123                       30.62       Purchase authorized on 12122 Dnh'Godaddy.Com 480-5058855 AZ
                                                             S466357739336410 Card 5751
                     12127                    1,116.51       Purchase authorized on 12124 Applied Magnets, 1800-379-6818 TX
                                                             S586358257466165 Card 5751
                     12127                      158.81       Purchase authorized on 12124 Applied Magnets, 1800-379-6818 TX
                                                             S466358266608862 Card 5751
                     12127                       17.63       Purchase authorized on 12124 The Home Depot #0472 Scottsdale AZ
                                                             P00586359546876430 Card 5751
                     12127                     455.72        Purchase authorized on 12126 Scottsdale Plaza R Paradise Vly AZ
                                                             S006360777321779 Card 5751
                     12127                       73.40       Purchase authorized on 12127 The Home Depot #0472 Scottsdale AZ
                                                             P00306362488179668 Card 5751
                     12127                       93.86       Purchase authorized on 12127 Walgreens Store 7011 E Scottsdale AZ
                                                             P00466362684890989 Card 5751
                     12128                      916.81       Purchase authorized on 12128 Applied Magnets, 1800-379-6818 TX
                                                             S306362541377788 Card 5751
                     12128                       16.95       Recurring Payment authorized on 12127 J2 Efax Services 323-817-3205 CA
                                                             S386362622920380 Card 5751
                     12128                     208.00        Purchase authorized on 12127 Partner Warehouse Phoenix AZ
                                                             S586362629219040 Card 5751
                     12128                       65.71       Purchase authorized on 12128 Lowe's #792 Scottsdale AZ
                                                             P00466363630219025 Card 5751
                                            $7,467.03       Total electronic debits/bank debits

                                            $7,467.03       Total debits



Daily ledger balance summary
   Date                                      Balance     Date                              Balance   Date                         Balance
   11130                                     857.11      12109                              354.15   12120                          89.09
   12101                                     133.12      12112                               45.58   12121                          79.10
   12102                                      93.17      12114                              245.58   12122                       1,579.10
   12105                                     537.33      12115                              745.58   12123                       1,548.48
   12107                                     478.02      12116                              738.57   12127                       1,132.55
   12108                                     195.41      12119                              -33.03   12128                         225.08
                     Average daily ledger balance           $531.04


NOTICE: Wells Fargo Bank, N.A. may furnish information about accounts belonging to individuals, including sole
proprietorships, lo consumer reporting agencies. If this applies to you, you have the right to dispute the accuracy of
information that we have reported by writing to us at: Overdraft Collections and Recovery PO Box 5058 Portland, OR.
97208-5058. You must describe the specific information that is inaccurate or in dispute and the basis for any dispute with
supporting documentation. In lhe case of information that relates to an identity theft, you will need to provide us with an
identity theft report.

©2{)10Wel!s Fargo Bank, NA
All rights reserved. Member FDIC.




       Sheet Seq = 0010066
       Sheet 00004 of 00004
                                                                                                       REDE Page 156 of 206
                    Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 72 of 122

Analyzed Business Checking
Account number:            2153   • January 1, 2017 -January 31, 2017 • Page 1 of 6




                                                                              Questions?
                                                                              Available by phone 24 hours a day, 7 days a week:
                                                                               1-8DO-CALL-WELLS (1-800-225-5935)

SOLVERDI WORLDWIDE CORPORATION                                                Online: wellsfargo.com
110814TH ST
                                                                              Write: Wells Fargo Bank, N.A. (038)
405
                                                                                     P.O. Box 6995
CODY WY 82414-3743                                                                   Portland, OR 97226-6995




Account summary
Analyzed Business Checking
Account number                Beginning balance               Total credits                Totat debits              Ending balance
      2153                              $225.08               $13,250.00                  -$13,385.38                        $89.70



Credits
 Electronic deposits/bank credits
 Effective     Posted
 date          date                   Amount      Transaction detail
               01103                   300.00     Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                  Ref #lbe8Qw93G3 on 12131116
               01105                   200.00     Online Transfer From Danzik D Ref #lb03455Mhg Checking CC Payment
               01109                   300.00     Online Transfer From Danzik Applied Sciences LLC Business Checking
                                                  xxxxxx4350 Ref #lb0346L2Wq on 01107117
               01109                   300.00     Online Transfer From Danzik Applied Sciences LLC Business Checking
                                                  xxxxxx4350 Ref #lb0346Xzcg on 01108117
               01111                   500.00     Online Transfer From Danzik Applied Sciences LLC Business Checking
                                                  xxxxxx4350 Ref #lb0348B9Tk on 01111117
               01112                   500.00     Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                  Ref #lbe8Qz78SC on 01112117
               01113                 1,000.00     Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                  Ref #lbecn369Bd on 01113117
               01117                 1,500.00     Online Transfer From Danzik Applied Sciences LLC Business Checking
                                                  xxxxxx4350 Ref #lb034Cp8Rb on 01116117
               01119                 1,000.00     Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                  Ref #lbey2Fhwcd on 01119117
               01123                 5,000.00     Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                  Ref #lbe5Tzzqg6 on 01121117
               01123                 1,500.00     Online Transfer From Danzik Applied Science Business Checking xxxxxx4350
                                                  Ref #lber8Byr8M on 01121117




    @8)
    Sheet Seq = 0000906
    Sheet 00001 of 00006
                                                                                                    REDE Page 157 of 206
                    Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 73 of 122
Account number:            2153   • January 1, 2017 -January 31, 2017 • Page 2 of 6




 Electronic deposits/bank credits (continued)
 Effective     Posted
 date          date                   Amount     Transaction detail
               01127                   500.00    Online Transfer From Danzik Applied Sciences LLC Business Checking
                                                 xxxxxx4350 Ref #lb034Sqdw5 on 01/27/17
               01131                   650.00    Online Transfer From Danzik Applied Sciences LLC Business Checking
                                                 xxxxxx4350 Ref #lb0353T5Hc on 01/31/17
                                  $13,250.00     Total electronic deposits/bank credits

                                  $13,250.00     Total credits



Debits
 Electronic debits/bank debits
 Effective     Posted
 date          date                  Amount      Transaction detail
               01103                   39.95     Purchase authorized on 12130 Legaltemp-80024266 800-242-6680 MD
                                                 S286365324341775 Card 5751
               01103                    99.06    Purchase authorized on 12/30 Chart House Scotts Scottsdale /lZ.
                                                 S466366010132410 Card 5751
               01103                    52.27    Purchase authorized on 12131 The Home Depot #0472 Scottsdale AZ
                                                 P00306366637524805 Card 5751
               01103                   133.03    Purchase authorized on 12131 The Home Depot #0472 Scottsdale AZ
                                                 P00306366777905503 Card 5751
               01103                    74.45    Purchase authorized on 01/02 Scottsdale Plaza R Paradise Vly AZ.
                                                 $167002069044133 Card 5751
               01103                    20.00    Recurring Payment authorized on 01/02 Pdf-Filler 5083191 617-870-4200 MA
                                                 S467002297691173 Card 5751
               01104                    12.72    Purchase authorized on 01102 McDcnald's F16274 Scottsdale AZ
                                                 S307002725970646 Card 5751
               01104                   106.26    Purchase authorized on 01/03 Dnh'Godaddy.Com 480-5058855 /lZ.
                                                 S587003657634858 Card 5751
               01104                    49.63    Purchase authorized on 01/04 lms Phoenix Phoenix AZ
                                                 P00307004718707310 Card 5751
               01109                    75.00    Purchase authorized on 01105 lpic Scottsdale We 480-483-3232 AZ
                                                 S587005499902414 Card 5751
               01109                     4.85    Purchase authorized on 01/05 Shell Oil 10006343 Scottsdale AZ.
                                                 S307005834272677 Card 5751
               01109                    31.35    Recurring Payment authorized on 01/07 Gotocitrix.Com 855-837-1750 CA
                                                 S587006298023273 Card 5751
               01109                    99.70    Purchase authorized on 01107 Scottsdale Plaza R Paradise Vly AZ
                                                 S267007055156600 Card 5751
               01109                    18.53    Purchase authorized on 01107 McDonald's F20283 Scottsdale AZ.
                                                 S387007782877398 Card 5751
               01109                    32.53    Purchase authorized on 01107 lpic Scottsdale F& Scottsdale AZ.
                                                 S587008065073175 Card 5751
               01109                    32.63    Recurring Payment authorized on 01/08 Linkedin-309'28463 Linkedin.Com
                                                 CA S587008125574689 Card 5751
               01109                   108.77    Purchase authorized on 01107 lpic Scottsdale F& Scottsdale AZ.
                                                 S387008132310608 Card 5751




    Sheet Seq = 0000907
    Sheet 00002 of 00006
                                                                                                  REDE Page 158 of 206
                    Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 74 of 122
Account number:            2153   • January 1, 2017 -January 31, 2017 • Page 3 of 6




 Electronic debits/bank debits (continued)
 Effective     Posted
 date          date                   Amount     Transaction detail
               01109                    6.59     Purchase authorized on 01109 Chevron 0207055 Scottsdale AZ
                                                 S387009074957496 Card 5751
               01110                     4.36    Purchase authorized on 01108 Shell Oil 10006343 Scottsdale AZ
                                                 $467008651639994 Card 5751
               01110                     6.29    Purchase authorized on 01108 Taco Bell #22360 Scottsdale AZ
                                                 S467008840908415 Card 5751
               01111                    65.19    Client Analysis Srvc Chrg 17011 o Svc Chge 1216 000006274722153
               01112                    45.97    Purchase authorized on 01110 Shell Oil 10006343 Scottsdale AZ
                                                 S307010730885320 Card 5751
               01112                   333.76    Purchase authorized on 01111 Cox'Phoenix Comm S 602-277-1000 AZ
                                                 S387011548336568 Card 5751
               01112                    33.70    Purchase authorized on 01111 Dnh'Godaddy.Com 480-5058855 AZ
                                                 $467011607256243 Card 5751
               01112                    16.95    Recuning Payment authorized on 01111 J2 Efax Services 323-817-3205 CA
                                                 S307011626317882 Card 5751
               01113                    75.00    Purchase authorized on 01111 lpic Scottsdale We 480-483-3232 AZ
                                                 S467012145464920 Card 5751
               01113                   283.60    Purchase authorized on 01113 Msc 800-645-7270 NY S387012812422241
                                                 Gard 5751
               01117                   159.69    Purchase authorized on 01112 Best Western Scott Scottsdale AZ
                                                 S387012139293777 Card 5751
               01117                    88.15    Purchase authorized on 01113 PF Changs #5300 Scottsdale AZ
                                                 S307013698274943 Card 5751
               01117                   448.68    Purchase authorized on 01113 Capltal Grille0008 Scottsdale AZ
                                                 S587014055085891 Card 5751
               01117                    77.75    Purchase authorized on 01114 Chart House Scotts Scottsdale AZ
                                                 S387015130154482 Card 5751
               01117                     7.23    Purchase authorized on 01115 McDonald's F11075 Scottsdale AZ
                                                 S307015593820290 Card 5751
               01117                    22.65    Purchase authorized on 01115 Lowe's #792 Scottsdale AZ
                                                 P00387015657472208 Card 5751
               01117                   300.00    ATM Withdrawal authorized on 01116 90th & Mountainview Scottsdale AZ
                                                 0003000 ATM ID 5449H Card 5751
               01117                   788.63    Purchase authorized on 01116 Automationdirect.C 770-889-7588 GA
                                                 S387016602903109 Card 5751
               01117                   206.33    Purchase authorized on 01116 Automationdirect.C 770-889-7588 GA
                                                 S387016635769487 Card 5751
               01117                   469.78    Purchase authorized on 01116 IN ·Anaheim Automa 714-9926990 CA
                                                 S587016793955055 Card 5751
               01117                   203.20    Purchase authorized on 01/17 lms Phoenix Phoenix AZ.
                                                 P00467017705794670 Card 5751
               01117                    88.53    Purchase with Cash Back$ 50.00 authorized on 01117 The Home Depot
                                                 #0472 Scottsdale AZ. P00587017840044383 Card 5751
               01117                    76.51    Purchase authorized on 01117 Lowe's #792 Scottsdale AZ
                                                 P00387018038852118 Card 5751
               01118                     3.84    Purchase authorized on 01116 Shell Oil 10006343 Scottsdale AZ
                                                 S307016673191071 Card 5751




    Sheet Seq = 0000908
    Sheet 00003 of 00006
                                                                                                   REDE Page 159 of 206
                    Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 75 of 122
Account number:            2153   • January 1, 2017 -January 31, 2017 •   Page 4 of 6




 Electronic debits/bank debits (continued)
 Effective     Posted
 date          date                   Amount     Transaction detail
               01118                    4.85     Purchase authorized on 01116 Shell Oil 10006343 Scottsdale AZ
                                                 8307016607956469 Card 5751
               01118                    10.78    Recurring Payment authorized on 01117 Dnh'Godaddy.Com 460-5058855 AZ
                                                 8587017387367694 Card 5751
               01118                    74.76    Purchase with Cash Back$ 50.00 authorized on 01118 The Home Depot
                                                 #0472 Scottsdale AZ P00307018598242148 Card 5751
               01118                    29.77    Purchase authorized on 01118 The Home Depot #0472 Scottsdale AZ
                                                 P00307018714831356 Card 5751
               01119                    14.35    Purchase authorized on 01117 Shell Oil 10006343 Scottsdale AZ
                                                 8387017731275121 Card 5751
               01119                    36.21    Purchase authorized on 01119 Wal-Mart Super Center Scottsdale NAZ
                                                 P00000000477567559 Card 5751
               01120                    84.15    Recurring Payment authorized on 01119 Xero Inc 720-7391670 CA
                                                 8307019265900513 Card 5751
               01120                   390.77    Purchase authorized on 01119 Dillards - 0902 Fashio Scottsdale AZ
                                                 P00387020079462674 Card 5751
               01123                   246.43    Purchase authorized on 01120 IN 'Anaheim Automa 714-9926990 CA
                                                 8307019845636944 Card 5751
               01123                     9.99    Recurring Payment authorized on 01120 Google 'Google Sto 855-492-5538
                                                 CA 8467020565144249 Card 5751
               01123                    76.13    Purchase authorized on 01120 Fedexoffice 0000 Las Vegas NV
                                                 8587020664384468 Card 5751
               01123                    26.70    Purchase authorized on 01120 Fedexoffice 0000 Las Vegas NV
                                                 S387020668323560 Card 5751
               01123                    31.26    Purchase authorized on 01120 IN 'Anaheim Automa 714-9926990 CA
                                                 S467020675913628 Card 5751
               01123                    53.65    Purchase authorized on 01121 Fedexoffice 0000 Las Vegas NV
                                                 8587021623878217 Card 5751
               01123                     1.35    Purchase authorized on 01121 Fedexoffice 0000 Las Vegas NV
                                                 8307021626064577 Card 5751
               01123                 3,145.99    Purchase authorized on 01121 Evi*Wynn Las Vegas 702-8553000 NV
                                                 S467022043572499 Card 5751
               01123                 2,104.99    Purchase authorized on 01121 Evi'Wynn Las Vegas 702-8553000 NV
                                                 S307022113509981 Card 5751
               01123                    46.81    Purchase authorized on 01122 Chevron 0209895 Henderson NV
                                                 8587022698027344 Card 5751
               01123                   145.34    Purchase authorized on 01123 lms Phoenix Phoenix AZ
                                                 P00467023590877166 Card 5751
               01123                   193.74    Purchase with Cash Back $ 50.00 authorized on 01123 The Home Depot
                                                 #0472 Scottsdale AZ P00387023679456365 Card 5751
               01123                    12.89    Purchase authorized on 01123 The Home Depot #0472 Scottsdale AZ
                                                 P00387023680320155 Card 5751
               01124                   233.64    Purchase authorized on 01/24 lms Phoenix Phoenix AZ
                                                 P00587024809444999 Card 5751
               01125                    48.39    Purchase authorized on 01123 PF Changs #5300 Scottsdale AZ
                                                 8307023751668249 Card 5751




    Sheet Seq = 0000909
    Sheet 00004 of 00006
                                                                                                      REDE Page 160 of 206
                    Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 76 of 122
Account number:            2153   • January 1, 2017 -January 31, 2017 • Page 5 of 6




 Electronic debits/bank debits (continued)
 Effective     Posted
 date          date                   Amount        Transaction detail
               01126                   50.00        Purchase authorized on 01124 !pie Scottsdale We 480-483-3232 AZ
                                                    S387025221266976 Card 5751
               01126                    50.00       Purchase authorized on 01124 !pie Scottsdale We 480-483-3232 AZ
                                                    S467025221724227 Card 5751
               01126                    38.80       Purchase authorized on 01/26 The Home Depot #0472 Scottsdale AZ.
                                                    P00587026795782355 Card 5751
               01127                    69.74       Purchase authorized on 01125 PF Changs #5300 Scottsdale AZ
                                                    S307025678427946 Card 5751
               01130                   431.24       Purchase authorized on 01127 Ww Grainger 877-2022594 PA
                                                    S387027625971996 Card 5751
               01130                    16.95       Recurring Payment authorized on 01/27 J2 Efax Services 323-817-3205 CA
                                                    S387027632879121 Card 5751
               01130                    40.27       Purchase authorized on 01/27 Ww Grainger 877-2022594 PA
                                                    S587027636112076 Card 5751
               01130                     7.23       Purchase authorized on 01128 McDonald's F11075 SCOttsdale AZ
                                                    S587028430814764 Card 5751
               01130                    17.10       Purchase authorized on 01/28 Lowe's #792 Scottsdale AZ
                                                    P00387028497513255 Card 5751
               01130                    50.00       Purchase authorized on 01/28 !pie Scottsdale We 480-483-3232 AZ
                                                    S467029004156754 Card 5751
               01130                    42.39       Purchase authorized on 01/28 !pie Scottsdale F& Scottsdale AZ
                                                    S467029075962251 Card 5751
               01130                    85.57       Purchase authorized on 01/28 !pie Scottsdale F& SCOttsdale AZ
                                                    $387029148370316 Card 5751
               01131                    51.02       Purchase authorized on 01129 !pie Scottsdale F& Scottsdale AZ
                                                    S387030006549338 Card 5751
               01131                    39.95       Purchase authorized on 01130 Legaltemp-80024266 800-242-6680 MD
                                                    S167030360389793 Card 5751
               01131                   208.00       Purchase authorized on 01/30 Partner Warehouse Phoenix AZ
                                                    S307030677039217 Card 5751
               01131                   160.85       Purchase authorized on 01/31 The Home Depot #0472 Scottsdale AZ.
                                                    P00307031580856753 Card 5751
               01131                   200.00       Online Transfer to Danzik D Checking xxxxxx6456 Ref #lb03546Pqc on
                                                    01131/17
                                  $13,385.38        Total electronic debits/bank debits

                                  $13,385.38        Total debits



Daily ledger balance summary
 Date                               Balance     Dete                            Balance   Date                           Balance
 12131                              225.08      01111                            751.72   01/20                          376.13
 01/03                              106.32      01/12                            821.34   01/23                          780.84
 01/04                              -62.49      01/13                          1,462.74   01/24                          547.20
 01/05                              137.51      01/17                             25.61   01/25                          498.81
 01/09                              327.56      01/18                            -98.39   01126                          360.01
 01110                              316.91      01119                            851.05   01/27                          790.27




    Sheet Seq= 0000910
    Sheet 00006 of 00006
                                                                                                           REDE Page 161 of 206
                           Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 77 of 122
Account number:                     2153   • January 1, 2017 -January 31, 2017 • Page 6 of 6




Daily ledger balance summary (continued)

   Date                                      Balance   Date                         Balance Date                Balance
                                                                                      89.70 - - - - - - - - - - - - -
   01130                                       99.52   01131
                     Average daily ledger balance          $508.58


NOTICE: Wells Fargo Bank, N.A. may furnish infonmation about accounts belonging to individuals, including sole
proprietorships, to consumer reporting agencies. If this applies to you, you have the right to dispute the accuracy of
infonmation that we have reported by writing to us at: Overdraft Collections and Recovery PO Box 5058 Portland, OR.
97208-5058. You must describe the specific infonmation that is inaccurate or in dispute and the basis for any dispute with
supporting documentation. In the case of information that relates to an identity theft, you will need to provide us with an
identity theft report.




©2{)10Wel!s Fargo Bank, NA
All rights reserved. Member FDIC.




       Sheet Seq   = 0000911
       Sheet 00006 of 00006
                                                                                                                         REDE Page 162 of 206
                      Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 78 of 122

Analyzed Business Checking
Account number:                2153    • February 1, 2017 - February 28, 2017 • Page 1 of 4




                                                                                                Questions?

                                                                                                Available by phone 24 hours a day, 7 days a week:
                                                                                                 1-8DO-CALL-WELLS (1-800-225-5935)

SOLVERDI WORLDWIDE CORPORATION                                                                  Online: wellsfargo.com
110814TH ST
                                                                                                Write: Wells Fargo Bank, N.A. (038)
405
                                                                                                       P.O. Box 6995
CODY WY 82414-3743                                                                                      Portland, OR 97226-6995




~ IMPORTANT ACCOUNT INFORMATION
For business banking customers who receive a paper statement for an analyzed checking account, the standard
monthly fee per statement is $5.00 per account.
For wholesale banking customers, the paper statement fee may vary. Please refer to the annual pricing terms applicable
to your account.




Account summary
Analyzed Business Checking
Account number                     Beginning balance                       Totat credits                      Totat debits             Ending balance
       22153                                     $89.70                      $4,436.92                         -$4,518.31                           $8.31



Credits
  Electronic deposits/bank credits
  Effective        Posted
  date             date                      Amount         Transaction detail
                   02102                      350.00        Online Transfer From Danzik D Ref #lb035Cm7Kj Checking Hotel
                   02107                      250.00        Online Transfer From Danzik Applied Sciences LLC Business Checking
                                                            xxxxxx4350 Ref #lb035Q2Z6P on 02107117
                   02107                      200.00        Online Transfer From Danzik Applied Sciences LLC Business Checking
                                                            xxxxxx4350 Ref#lb035Q9Kyq on 02107/17
                   02/09                      200.00        Online Transfer From Danzik Applied Sciences LLC Business Checking
                                                            xxxxxx4350 Ref #lb035Tm948 on 02/09/17
                   02113                      500.00        Online Transfer From Danzik Applied Sciences LLC Business Checking
                                                            xxxxxx4350 Ref #lb0363NV9P on 02112117
                   02/13                      200.00        Online Transfer From Danzik Applied Sciences LLC Business Checking
                                                            xxxxxx4350 Ref #lb03653Y6N on 02113117
                   02114                      300.00        Online Transfer From Danzik Applied Sciences LLC Business Checking
                                                            xxxxxx4350 Ref #lb0366Zx94 on 02/14/17
                   02/17                    1,086.92        Online Transfer From Danzik D Ref #lb036Gkv58 Checking Autumn Uw




      @8)
     Sheet Seq= 0011070
     Sheet 00001 of 00004
                                                                                                    REDE Page 163 of 206
                    Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 79 of 122
Account number:            2153   • Febnuary 1, 2017 - Febnuary 28, 2017 • Page 2 of 4




 Electronic deposits/bank credits (continued)
 Effective     Posted
 date          date                   Amount     Transaction detail
               02121                   300.00    Online Transfer From Danzik Applied Sciences LLC Ref #lb036Kqw39 Business
                                                 Checking Invoice
               02122                   200.00    Online Transfer From Danzik Applied Sciences LLC Business Checking
                                                 xxxxxx4350 Ref #lb036Tjgrg on 02/22117
               02127                   850.00    Online Transfer From Danzik Applied Sciences LLC Business Checking
                                                 x=4350 Ref#lb0375Tcmh on 02126117
                                   $4,436.92     Total electronic deposits/bank credits

                                   $4,436.92     Total credits



Debits
 Electronic debits/bank debits
 Effective     Posted
 date          date                   Amount     Transaction detail
               02103                    50.00    Purchase authorized on 02101 lpic Scottsdale We 480-483-3232 AZ
                                                 S467033128016102 Card 5751
               02103                    20.00    Recurring Payment authorized on 02102 Pdf-Filler 5083191 617-870-4200 MA
                                                 8387033293968483 Card 5751
               02106                   341.75    Purchase authorized on 02103 Best Western Scott Scottsdale AZ.
                                                 8307034226351199 Card 5751
               02106                    50.00    Purchase authorized on 02104 lpic Scottsdale We 480-483-3232 AZ
                                                 S387036029120741 Card 5751
               02107                   119.76    Purchase authorized on 02/07 The Home Depot #0472 Scottsdale AZ
                                                 P00467038861450861 Card 5751
               02108                    31.35    Recurring Payment authorized on 02107 Care.Citrixonline. 855-837-1750 CA
                                                 S387037297874829 Card 5751
               02109                    32.63    Recurring Payment authorized on 02/08 Linkedin-312*75841 Linkedin.Com
                                                 CA S387039125627647 Card 5751
               02109                    32.34    Purchase authorized on 02/09 Lowe's #792 Scottsdale AZ
                                                 P00467040612994254 Card 5751
               02109                    73.71    Purchase authorized on 02/09 lms Phoenix Phoenix AZ
                                                 P00387040717129153 Card 5751
               02110                   276.12    Purchase authorized on 02108 Best Western Scott Scottsdale AZ.
                                                 8307039115082221 Card 5751
               02113                   170.19    Client Analysis Srvc Chrg 17021 O Svc Chge 0117 000006274722153
               02113                   141.50    Purchase authorized on 02111 Http://Webex.Com 916-861-3174 CA
                                                 8587040836680666 Card 5751
               02113                    50.00    Purchase authorized on 02/10 lpic Scottsdale We 480-483-3232 AZ
                                                 S467041807316958 Card 5751
               02113                    50.00    Purchase authorized on 02/10 Khan Academy Khanacademy.O CA
                                                 S307041817612131 Card 5751
               02113                    86.65    Purchase authorized on 02110 Tanzy Restaurant- Scottsdale AZ.
                                                 8387042061448559 Card 5751
               02113                    55.94    Purchase authorized on 0211 O lpic Scottsdale F& Scottsdale AZ.
                                                 S387042144806780 Card 5751




    Sheet Seq= 0011071
    Sheet 00002 of 00004
                                                                                                   REDE Page 164 of 206
                    Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 80 of 122
Account number:            2153   • Febnuary 1, 2017 - Febnuary 28, 2017   •   Page 3 of 4




 Electronic debits/bank debits (continued)
 Effective     Posted
 date          date                   Amount      Transaction detail
               02113                    16.95     Recurring Payment authorized on 02/11 J2 Efax Services 323-817-3205 CA
                                                  8387042626436288 Card 5751
               02113                    58.12     Purchase authorized on 02/12 The Home Depot #0472 Scottsdale AZ
                                                  P00467043594384894 Card 5751
               02115                   125.00     Purchase authorized on 02/14 Bb •www.Heart.Org/ 877-824-8531 CA
                                                  8307044681929612 Card 5751
               02116                    11.20     Purchase authorized on 02114 American Air001211 Fort Worth TX
                                                  8587046052869766 Card 5751
               02116                    75.00     Purchase authorized on 02114 American Air001064 Fort Worth TX
                                                  S467046058176468 Card 5751
               02116                    29.12     Purchase authorized on 02/15 Chevron 0207055 Scottsdale AZ
                                                  8307046480035362 Card 5751
               02117                   217.19     Purchase authorized on 02115 Best Western Scott Scottsdale AZ
                                                  8307046046162290 Card 5751
               02117                   302.00     Non-WF ATM Withdrawal authorized on 02117 9800 East Indian Bend
                                                  Scottsdale AZ. 00467049068616334 ATM ID Aztsrx19 Card 5751
               02117                     2.50     Non-Wells Fargo ATM Transaction Fee
               02121                    29.89     Purchase authorized on 02117 TN Serv Fee Univ O 866-3993035 WY
                                                  S467048158868437 Card 5751
               02121                 1,086.92     Purchase authorized on 02117 University of Wyom 307-7663205 WY
                                                  8307048158877381 Card 5751
               02121                    10.78     Recurring Payment authorized on 02117 Dnh•Godaddy.Com 480-5058855 AZ
                                                  S467048683797978 Card 5751
               02121                    97.31     Recurring Payment authorized on 02119 Xero Inc 720-7391670 CA
                                                  S307050285275551 Card 5751
               02122                     9.99     Recurring Payment authorized on 02/21 Google •Google Sto 855-492-5538
                                                  CAS467051647684222 Card 5751
               02127                    12.95     Purchase authorized on 02126 US Legal Forms Inc 601-8960180 MS
                                                  846705808681329B Card 5751
               02127                    93.35     Purchase with Cash Back $ 50.00 authorized on 02127 The Home Depot
                                                  #-0472 Scottsdale AZ P00467058838847188 Card 5751
               02128                   360.92     Purchase authorized on 02128 Amazon Mklplace PM Amzn.Com/Bill WA
                                                  8387054575004173 Card 5751
               02128                   172.23     Purchase authorized on 02126 Best Western Airpo 602-273-7251 1'Z.
                                                  S587057540149687 Card 5751
               02128                    16.95     Recurring Payment authorized on 02/27 J2 Efax Services 323-817-3205 CA
                                                  S587058631248856 Card 5751
               02128                   208.00     Purchase authorized on 02127 Partner Warehouse Phoenix AZ
                                                  S467058685067096 Card 5751
                                   $4,518.31      Total electronic debits/bank debits

                                   $4,518.31      Total debits




    Sheet Seq= 0011072
    Sheet 00003 of 00004
                                                                                                                      REDE Page 165 of 206
                           Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 81 of 122
Account number:                     2153   • Febnuary 1, 2017 - Febnuary 28, 2017 • Page 4 of 4




Daily ledger balance summary
   Date                                      Balance Date                                         Balance Date                          Balance
   01131                                       89.70 02109                                         338.16     02117                      757.60
   02102                                     439.70     02110                                       62.04     02121                     -167.30
   02103                                     369.70     02113                                      132.69     02122                       22.71
   02106                                     -22.05     02114                                      432.69     02127                      766.41
   02107                                     308.19     02115                                      307.69     02128                        8.31
   02108                                     276.84     02116                                      192.37
                     Average daily ledger balance             $269.37




~ IMPORTANT ACCOUNT INFORMATION
The standard fee for voice wire security persona! identification number (PIN) is $1.50 per month, per user.




NOTICE: Wells Fargo Bank, N.A. may furnish information about accounts belonging to individuals, including sole
proprietorships, to consumer reporting agencies. If this applies to you, you have the right to dispute the accuracy of
information that we have reported by writing to us at: Overdraft Collections and Recovery PO Box 5058 Portland, OR.
97208-5058. You must describe the specific information that is inaccurate or in dispute and the basis for any dispute with
supporting documentation. In the case of information that relates to an identity theft, you will need to provide us with an
identity theft report.




©2{)10Wel!s Fargo Bank, NA
All rights reserved. Member FDIC.




       Sheet Seq= 0011073
       Sheet 00004 of 00004
                                                                                                                         REDE Page 166 of 206
                      Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 82 of 122

Analyzed Business Checking
Account number:                2153    • March 1, 2017 - March 31, 2017 • Page 1 of 6




                                                                                                Questions?

                                                                                                Available by phone 24 hours a day, 7 days a week:
                                                                                                 1-8DO-CALL-WELLS (1-800-225-5935)

SOLVERDI WORLDWIDE CORPORATION                                                                  Online: wellsfargo.com
110814TH ST
                                                                                                Write: Wells Fargo Bank, N.A. (038)
405
                                                                                                       P.O. Box 6995
CODY WY 82414-3743                                                                                      Portland, OR 97226-6995




~ IMPORTANT ACCOUNT INFORMATION
For business banking customers who receive a paper statement for an analyzed checking account, the standard
monthly fee per statement is $5.00 per account.
For wholesale banking customers, the paper statement fee may vary. Please refer to the annual pricing terms applicable
to your account.




Account summary
Analyzed Business Checking
Account number                     Beginning balance                       Totat credits                      Totat debits             Ending balance
6274722153                                         $8.31                    $30,836.93                       -$30,799.59                        $45.65



Credits
  Electronic deposits/bank credits
  Effective        Posted
  date             date                      Amount         Transaction detail
                   03101                        85.00       Online Transfer From Danzik Applied Sciences LLC Business Checking
                                                            xxxxxx4350 Ref #lb037Hgryn on 03101117
                   03101                    1,000.00        Online Transfer From Danzik Applied Sciences LLC Ref #lb037Hhjrp Business
                                                            Checking Vob 750 Ur System
                   03/01                      100.00        Online Transfer From Danzik Applied Sciences LLC Business Checking
                                                            xxxxxx2590 Ref#lb037Hq7Jg on 03/01/17
                   03103                    2,000.00        Online Transfer From Danzik Applied Sciences LLC Ref #lb037Pys7G Business
                                                            Checking Khk Gear
                   03103                    1,000.00        Online Transfer From Danzik Applied Sciences LLC Ref #lb037Pz24S Business
                                                            Checking Khk Gear
                   03103                      350.00        Online Transfer From Danzik Applied Sciences LLC Business Checking
                                                            xxxxxx4350 Ref #lb037Qcqrg on 03/03/17
                   03107                    1,700.00        Online Transfer From Danzik Applied Sciences LLC Business Checking
                                                            xxxxxx4350 Ref #lb037Z8Ysc on 03/07/17




      @8)
     Sheet Seq = 0014626
     Sheet 00001 of 00006
                                                                                                   REDE Page 167 of 206
                    Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 83 of 122
Account number:            2153   • March 1, 2017 - Mardl 31, 2017 • Page 2 of 6




 Electronic deposits/bank credits (continued)
 Effective     Posted
 date          date                   Amount     Transaction detail
               03108                 2,904.00    Online Transfer From Danzik Applied Sciences LLC Ref #lb0382K2Ch Business
                                                 Checking Mod 24 Linear Components
               03108                   397.93    Online Transfer From Danzik Applied Sciences LLC Ref #lb0382K8B5 Business
                                                 Checking Shipping Mod 24 Linear Components
               03113                 5,500.00    Online Transfer From Danzik Applied Sciences LLC Business Checking
                                                 xxxxxx4350 Ref #lb038Bgfvm on 03111/17
               03113                 3,500.00    Online Transfer From Danzik Applied Sciences LLC Ref #lb038F35Hx Business
                                                 Checking Hertz
               03113                 2,000.00    Online Transfer From Danzik Applied Sciences LLC Business Checking
                                                 xxxxxx4350 Ref #lb038F84B7 on 03113117
               03127                 1,500.00    Online Transfer From Danzik D Checking xxxxxx6456 Ref #lb039Ctkv4 on
                                                 03125117
               03127                 4,000.00    Online Transfer From Danzik Applied Sciences LLC Business Checking
                                                 xxxxxx4350 Ref #lb039Ctlfk on 03125117
               03127                 3,000.00    Online Transfer From Danzik Applied Sciences LLC Business Checking
                                                 xxxxxx4350 Ref #1b039D84Zr on 03125117
               03128                 1,500.00    Online Transfer From Danzik Applied Sciences LLC Business Checking
                                                 xxxxxx4350 Ref #lb039J5Pbw on 03128/17
               03128                   300.00    Online Transfer From Danzik D Checking xxxxxx6456 Ref #lb039J5Qkl on
                                                 03/28117
                                  $30,836.93     Total electronic deposits/bank credits

                                  $30,836.93     Total credits



Debits
 Electronic debits/bank debits
 Effective     Posted
 date          date                   Amount     Transaction detail
               03102                 1,218.11    Purchase authorized on 02128 Best Western Scott Scottsdale AZ
                                                 S307056065592796 Card 5751
               03102                    39.95    Purchase authorized on 02/28 Legaltemp-80024266 800-242-6680 MD
                                                 S087059396415026 Card 5751
               03102                    50.00    Purchase authorized on 02128 lpic Scottsdale We 480-483-3232 AZ
                                                 S587060156753886 Card 5751
               03102                 1,073.77    Purchase authorized on 03101 VO Baker CO 440-255-1020 OH
                                                 S467060722527067 Card 5751
               03103                    20.00    Recurring Payment authorized on 03102 Pdf-Filler 5083191 617-870-4200 MA
                                                 S387061302298681 Card 5751
               03106                 1,484.10    Purchase authorized on 03104 IN 'Khk USA Inc 516-2483850 NY
                                                 S307062829551592 Card 5751
               03106                    95.96    Purchase authorized on 03103 lpic Scottsdale F& Scottsdale AZ
                                                 S467063130467254 Card 5751
               03106                   186.20    Purchase authorized on 03104 The Home Depot #0472 Scottsdale AZ
                                                 P00587063705211578 Card 5751
               03106                   357.47    Purchase authorized on 03104 Chart House Scotts Scottsdale AZ
                                                 S307064059374632 Card 5751




    Sheet Seq = 0014627
    Sheet 00002 of 00006
                                                                                                 REDE Page 168 of 206
                    Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 84 of 122
Account number:            2153   • March 1, 2017 - Mardl 31, 2017 • Page 3 of 6




 Electronic debits/bank debits (continued)
 Effective     Posted
 date          date                   Amount     Transaction detail
               03106                   107.89    Purchase authorized on 03105 Lowe's #792 Scottsdale AZ
                                                 P00467064626891482 Card 5751
               03106                   174.12    Purchase authorized on 03105 Lowe's #792 Scottsdale AZ
                                                 P00587064742203395 Card 5751
               03106                    21.96    Purchase authorized on 03/05 The Home Depot #0472 Scottsdale AZ
                                                 P00307064802053160 Card 5751
               03107                   389.99    Purchase authorized on 03106 Amazon Mktplace PM Amazon Mktpla WA
                                                 S587062791841551 Card 5751
               03107                    22.65    Purchase authorized on 03107 Lowe's #792 Scottsdale AZ
                                                 P00307066573159010 Card 5751
               03108                    22.58    Purchase authorized on 03/08 The Home Depot #0472 Scottsdale AZ
                                                 P00307067586996217 Card 5751
               03108                    86.52    Purchase with Cash Back$ 50.00 authorized on 03/08 The Home Depot
                                                 //0472 Scottsdale AZ. P00387067774486790 Card 5751
               03109                    32.63    Recurring Payment authorized on 03/08 Linkedin-316'10581 Linkedin.Com
                                                 CA 3307067125530622 Card 5751
               03109                 3,301.93    Purchase authorized on 03/08 Automationdirect.C 770-889-7588 GA
                                                 S587067648896652 Card 5751
               03110                   141.50    Purchase authorized on 03/10 Http://Webex.Com 916-861-3174 CA
                                                 S307067822638738 Card 5751
               03113                   170.19    Client Analysis Srvc Chrg 170310 Svc Chge 0217 000006274722153
               03113                    50.00    Recurring Payment authorized on 03/10 Khan Academy 650-336-5426 CA
                                                 S467070031938934 Card 5751
               03113                    16.95    Recurring Payment authorized on 03/11 J2 Efax Services 323-817-3205 CA
                                                 S467070624743520 Card 5751
               03113                 4,164.95    Purchase authorized on 03/11 Evi*Wynn Las Veg Las Vegas NV
                                                 P00587071222163460 Card 5751
               03114                 1,135.51    Purchase authorized on 03/14 Applied Magnets, 1800-379-6818 TX
                                                 S467072254238228 Card 5751
               03115                    18.53    Recurring Payment authorized on 03/14 Skype 650-899-1504 CA
                                                 S587070549018229 Card 5751
               03115                 4,554.40    Purchase authorized on 03/13 Hertz Rent-A-Car Scottsdale AZ.
                                                 S387072799562452 Card 5751
               03116                   111.00    Purchase authorized on 03/15 Pacer800-676-68561 800-676-6856 TX
                                                 S587074780994232 Card 5751
               03117                    11.20    Purchase authorized on 03/15 United 016234 800-932-2732 TX
                                                 S467074562858382 Card 5751
               03117                    11.20    Purchase authorized on 03/15 United 016234 800-932-2732 TX
                                                 S387074581566079 Card 5751
               03117                    36.00    Purchase authorized on 03/15 United 016292 800-932-2732 TX
                                                 $387074581566079 Card 5751
               03117                    39.00    Purchase authorized on 03115 United 016292 800-932-2732 TX
                                                 S467074562858382 Card 5751
               03117                    46.00    Purchase authorized on 03/15 United 016292 800-932-2732 TX
                                                 S467074562858382 Card 5751
               03117                    53.00    Purchase authorized on 03/15 United 016292 800-932-2732 TX
                                                 $387074581566079 Card 5751




    Sheet Seq = 0014628
    Sheet 00003 of 00006
                                                                                                 REDE Page 169 of 206
                    Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 85 of 122
Account number:            2153   • March 1, 2017 - Mardl 31, 2017 • Page 4 of 6




 Electronic debits/bank debits (continued)
 Effective     Posted
 date          date                   Amount     Transaction detail
               03117                   59.00     Purchase authorized on 03115 United 016292 800-932-2732 TX
                                                 8387074581566079 Card 5751
               03117                    62.00    Purchase authorized on 03115 United 016292 800-932-2732 TX
                                                 S467074562858382 Card 5751
               03117                    62.00    Purchase authorized on 03/15 United 016292 800-932-2732 TX
                                                 8387074581566079 Card 5751
               03117                    69.00    Purchase authorized on 03115 United 016292 800-932-2732 TX
                                                 S467074562858382 Card 5751
               03117                    75.00    Purchase authorized on 03115 United 016292 800-932-2732 TX
                                                 S467074562858382 Card 5751
               03117                    75.00    Purchase authorized on 03/15 United 016292 800-932-2732 TX
                                                 8387074581566079 Card 5751
               03117                    94.00    Purchase authorized on 03/15 United 016292 800-932-2732 TX
                                                 S467074562858382 Card 5751
               03120                    10.78    Recurring Payment authorized on 03/17 Dnh'Godaddy.Com 480-5058855 AZ
                                                 8307076409979579 Card 5751
               03120                    52.82    Purchase authorized on 03/18 The Home Depot #0472 Scottsdale AZ.
                                                 P00387077600988418 Card 5751
               03120                   109.65    Recurring Payment authorized on 03/19 Xero Inc 720-7391670 CA
                                                 8587078232283182 Card 5751
               03120                    54.99    Purchase authorized on 03/19 The Home Depot #0472 Scottsdale AZ
                                                 P00387078621939551 Card 5751
               03120                    31.15    Purchase authorized on 03/19 Lowe's #792 Scottsdale AZ
                                                 P00307078661440327 Card 5751
               03121                    73.02    Purchase authorized on 03120 Dnh'Godaddy.Com 480-5058655 AZ
                                                 8387079180137335 Card 5751
               03121                   130.17    Purchase authorized on 03120 Dnh'Godaddy.Com 480-5058655 AZ
                                                 8307079183213252 Card 5751
               03121                     5.00    Purchase authorized on 03/21 Vistapr"Vistaprint 866-8936743 MA
                                                 8307079623319398 Card 5751
               03123                     9.99    Recurring Payment authorized on 03/22 Google ·Google Sto 855-492-5538
                                                 CA 8307079604965960 Card 5751
               03123                    50.00    Purchase authorized on 03121 !pie Scottsdale We 480-483-3232 AZ
                                                 S467081069970638 Card 5751
               03127                  264.00     Purchase authorized on 03/23 National Society O 703-6844816 VA
                                                 8307082466194287 Card 5751
               03127                 4,164.95    Purchase authorized on 03/25 Evi•Wynn Las Veg Las Vegas NV
                                                 P00387084748551424 Card 5751
               03127                 4,164.95    Purchase authorized on 03/25 Evi•Wynn Las Veg Las Vegas NV
                                                 P00307065169151954 Card 5751
               03128                    16.95    Recurring Payment authorized on 03127 J2 Efax Services 323-817-3205 CA
                                                 S387086596031192 Card 5751
               03128                   208.00    Purchase authorized on 03/27 Partner Warehouse Phoenix AZ
                                                 8307086624158247 Card 5751
               03129                    39.95    Purchase authorized on 03/28 Legaltemp-80024266 800-242-6680 MD
                                                 8087087396783754 Card 5751




    Sheet Seq = 0014629
    Sheet 00004 of 00006
                                                                                                                              REDE Page 170 of206
                      Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 86 of 122
Account number:                 2153     • March 1, 2017 - Mardl 31, 2017 •               Page 5 of 6




  Electronic debits/bank debits (continued)
  Effective      Posted
  date           date                          Amount         Transaction detail
                 03130                          437.63        Purchase authorized on 03129 Progressive Automa 800-676-6123 WA
                                                              8387088638838703 Card 5751
                 03130                          886.09        Purchase authorized on 03129 Automationdirect.C 770-889-7588 GA
                                                              8587088662613035 Card 5751
                 03130                          271.50        Purchase authorized on 03/29 Automationdirect.C 770-889-7588 GA
                                                              8387088693692345 Card 5751
                 03131                            76.74       Purchase authorized on 03129 PF Changs #5300 Scottsdale AZ.
                                                              8307088787444275 Card 5751
                                          $30,799.59          Total electronic debits/bank debits

                                          $30,799.59          Total debits



Daily ledger balance summary
  Date                                      Balance       Date                                    Balance      Date                            Balance
  02128                                        8.31       03110                                    717.91      03/21                            336.40
  03/01                                    1,193.31       03/13                                  7,315.82      03/23                            276.41
  03/02                                   -1,188.52       03/14                                  6,180.31      03/27                            182.51
  03/03                                    2,141.48       03/15                                  1,607.38      03/28                          1,757.56
  03106                                     -286.22       03116                                  1,496.38      03/29                          1,717.61
  03/07                                    1,001.14       03/17                                    803.98      03130                            122.39
  03108                                    4,193.97       03120                                    544.59      03/31                             45.65
  03109                                      859.41
                 Average daily ledger balance                 $1,274.57




~ IMPORTANT ACCOUNT INFORMATION
The standard fee for voice wire security personal identification number (PIN} is $1.50 per month, per user.



Periodically, it is necessary to update selected sections of the disclosures you received when you opened your account.
These updates provide you with the most up to data account infonnation and are vary important; so please review this
information carefully and feel free to contact us with any questions or concerns.

We are updating the Business Account Agreement ("Agreemene) dated April 29, 2016. Effective March 31, 2017, the question and
response to "Are there any restrictions on our accepting deposits to your account?" in the section titled "Deposits to your acoount" are
deleted and replaced with the following:

Are we required to accept all deposits to your account?

No. We are permitted to decline all or part of a deposit including a cash deposit Some examples are (a) an item made out to a payee
not on your acoount (b) an item with an endorsement we are unable to verify, (c) a check or draft issued on a credit account, and (d) a
non-U.S. item. When we are unable to verify an endorsement on an item, we can also decline to pay, cash, or send the item for
collection. We can require all endorsers be present and we may require you to deposit the item instead of permitting you to cash it For
non-U.S. items, please see the response to "How do we handle non-Li_$_ items?"_ We may require any person wanting to make a
deposit to your account to provide an acceptable form of identification before we accept the deposit for processing.




      Sheet Seq = 0014630
      Sheet 00006 of 00006
                                                                                                                               REDE Page I 71 of 206
                           Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 87 of 122
Account number:                     2153   • March 1, 2017 - Mardl 31, 2017 • Page 6 of 6




All other aspects of the Agreement remain the same_ If there is a conflict between the updated language above and the Agreement,
the updated language will control.



Periodically, it is necessary to update selected sections of the disclosures you received when you opened your account.
These updates provide you with the most up to date account infonnation and are very important; so please review this
information carefully and feel free to contact us with any questions or concerns.

We are updating the Business Account Agreement ("Agreemene) effective April 24, 2017. In the section titled ~Statements and other
information relating to your deposit accoune, the response to the question "What happens to a dormant account?" is deleted and
replaced with the following·


What happens to a dormant account?
We put safeguards In place to protect a dormant account which may Include restricting the following:
- Transfers between your Wells Fargo accounts using your ATM/debit card
- Transfers by phone using our automated banking servia,
- Transfers or payments through online, mobile, and text banking (including Bill Pay)
- Wire transfers (incoming and outgoing)


Normal monthly service and other fees continue to apply (except where prohibited by law).

If you do not initiate an account-related activity on the account within the time period as specified by state unclaimed property laws,
your account funds may be transferred to the appropriate state. This transfer is known as "escheat. • If your account becomes
escheatable, account statements will not be available. Yoor account will be closed. To recover your account funds, you must file a
claim with the state.


All other aspects of the Agreement remain the same. If there is a conflict between the updated response above and the Agreement,
the updated response will control.


Thank you for being a Wells Fargo customer. As a valued Wells Fargo customer we hope you find this information helpful. Again, if you
have questions or concerns about these changes, please contact your local banker or cal! the number listed on your statement.




NOTICE: Wells Fargo Bank, NA may furnish information about accounts belonging to individuals, including sole
proprietorships, to consumer reporting agencies. If this applies to you, you have the right to dispute the accuracy of
information that we have reported by writing to us at: Overdraft Collections and Recovery PO Box 5058 Portland, OR.
97208-5058. You must describe 1he specific information that is inaccurate or in dispute and 1he basis for any dispute with
supporting documentation. In the case of information that relates to an identity theft, you will need to provide us with an
identity 1heft report.




©2{)10Wel!s Fargo Bank, NA
All rights reserved. Member FDIC.




       Sheet Seq = 0014631
       Sheet 00006 of 00006
                                                                                                                         REDE Page I 72 of 206
                      Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 88 of 122

Analyzed Business Checking
Account number:                2153    • April 1, 2017 -Apnl 30, 2017           •   Page 1 of 5




                                                                                                Questions?

                                                                                                Available by phone 24 hours a day, 7 days a week:
                                                                                                  1-8DO-CALL-WELLS (1-800-225-5935)

SOLVERDI WORLDWIDE CORPORATION                                                                  Online: wellsfargo.com
110814TH ST
                                                                                                Write: Wells Fargo Bank, N.A. (038)
405
                                                                                                       P.O. Box 6995
CODY WY 82414-3743                                                                                      Portland, OR 97226-6995




~ IMPORTANT ACCOUNT INFORMATION
For business banking customers who receive a paper statement for an analyzed checking account, the standard
monthly fee per statement is $5.00 per account.
For wholesale banking customers, the paper statement fee may vary. Please refer to the annual pricing terms applicable
to your account.




Account summary
Analyzed Business Checking
Account number                     Beginning balance                       Totat credits                      Totat debits             Ending balance
            2153                                 $45.65                     $15,655.00                       -$15,599.93                      $100.72



Credits
  Electronic deposits/bank credits
  Effective        Posted
  date             date                      Amount         Transaction detail
                   04103                      500.00        Online Transfer From Danzik Applied Sciences LLC Business Checking
                                                            xxxxxx4350 Ref #lb03B4Rg53 on 04103117
                   04103                      300.00        Online Transfer From Danzik Applied Sciences LLC Business Checking
                                                            xxxxxx4350 Ref #1b03B54Ffq on 04103117
                   04107                      500.00        Online Transfer From Danzik Applied Sciences LLC Business Checking
                                                            xxxxxx4350 Ref #lb03Bgfhtl on 04107117
                   04/10                      250.00        Online Transfer From Danzik Applied Sciences LLC Business Checking
                                                            xxxxxx4350 Ref #lb03Bn4Fh5 on 04110117
                   04111                    1,000.00        Online Transfer From Danzik Applied Sciences LLC Business Checking
                                                            xxxxxx4350 Ref #lb03Bq6Wdy on 04111117
                   04/14                    8,600.00        Online Transfer From Danzik Applied Sciences LLC Business Checking
                                                            xxxxxx4350 Ref #lb03Byyppj on 04114/17
                   04117                    3,500.00        Online Transfer From Danzik Applied Sciences LLC Business Checking
                                                            xxxxxx4350 Ref #lb03C4Jlz2 on 04115/17




      @8)
     Sheet Seq = 0013989
     Sheet 00001 of 00005
                                                                                                   REDE Page 173 of206
                    Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 89 of 122
Account number:            2153   • April 1, 2017 -April 30, 2017   •   Page 2 of 5




 Electronic deposits/bank credits (continued)
 Effective     Posted
 date          date                   Amount       Transaction detail
               04118                   500.00      Online Transfer From Danzik Applied Sciences LLC Business Checking
                                                   xxxxxx4350 Ref #lb03Cb4Qg8 on 04/18/17
               04124                    45.00      Online Transfer From Danzik D Checking xxxxxx6456 Ref #lb03Cq7P7D on
                                                   04/24117
               04124                    50.00      Online Transfer From Danzik Applied Sciences LLC Business Checking
                                                   xxxxxx4350 Ref #lb03Cq7Pp5 on 04124/17
               04124                   250.00      Online Transfer From Danzik Applied Sciences LLC Business Checking
                                                   xxxxxx4350 Ref #lb03Cql3J9 on 04/24117
               04126                    80.00      Online Transfer From Danzik E Complete Advantage(Rm) xxxxxx2207 Ref
                                                   #lb03Cvc74T on 04/26/17
               04126                    30.00      Online Transfer From Danzik Applied Sciences LLC Business Checking
                                                   xxxxxx2582 Ref #lb03Cvc8K4 on 04/26117
               04126                    50.00      Online Transfer From Danzik Applied Sciences LLC Business Checking
                                                   xxxxxx4350 Ref #lb03Cvcd27 on 04/26117
                                  $15,655.00       Total electronic deposits/bank credits

                                  $15,655.00       Total credits



Debits
 Electronic debits/bank debits
 Effective     Posted
 date          date                   Amount       Transaction detail
 03/31         04103                   303.95      Non-WF ATM Withdrawal authorized on 03/311301 W Sunset Road,
                                                   Henderson NV 00467091140199815 ATM ID Nvsucx29 Can:15751
               04103                     2.50      Non-Wells Fargo ATM Transaction Fee
               04103                    51.48      Purchase authorized on 04101 Arco #66169 Boulder City NV
                                                   P00307091769010535 Card 5751
               04103                    20.00      Recurring Payment authorized on 04102 Pdf-Filler 5083191 617-870-4200 MA
                                                   3587092278118012 Can:I 5751
               04103                    17.68      Purchase authorized on 04/02 Lowe's #792 Scottsdale AZ
                                                   P00307092703715830 Card 5751
               04103                   103.55      Purchase authorized on 04/02 Lowe's #792 Scottsdale AZ
                                                   P00307092784927016 Card 5751
               04104                   299.42      Purchase authorized on 04/04 Msc 800-645-7270 NY 3387093858112431
                                                   Gard 5751
               04107                    14.95      Purchase authorized on 04106 Bls*Mylife • Priva 8887041900 Gbr
                                                   3087096134638789 Can:I 5751
               04110                    50.00      Purchase authorized on 04/06 !pie Scottsdale We 480-483-3232 AZ
                                                   S587096541753571 Card 5751
               04110                    32.63      Recurring Payment authorized on 04/08 Unkedin-319·76189 Lnkd.lN/Bill CA
                                                   3467098125625315 Can:I 5751
               04110                   203.69      Non-WF ATM Withdrawal authorized on 04108 15059 N Scottsdale Rd
                                                   Scottsdale AZ 00587099011684400 ATM ID TN77178 Card 5751
               04110                     2.50      Non-Wells Fargo ATM Transaction Fee
               04110                   141.50      Purchase authorized on 04110 Http://Webex.Com 916-861-3174 CA
                                                   3387099177492595 Can:I 5751




    Sheet Seq = 0013990
    Sheet 00002 of 00005
                                                                                                    REDE Page I 7 4 of 206
                    Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 90 of 122
Account number:            2153   • April 1, 2017 -April 30, 2017   •   Page 3 of 5




 Electronic debits/bank debits (continued)
 Effective     Posted
 date          date                   Amount       Transaction detail
               04110                   129.10      Purchase authorized on 04109 Lowe's #792 Scottsdale AZ
                                                   P00587099589808887 Card 5751
               04110                    30.19      Purchase authorized on 04110 The Home Depot #0472 Scottsdale AZ
                                                   P00467100617880155 Card 5751
               04111                   275.16      Client Analysis Srvc Chrg 170410 Svc Chge 0317 000006274722153
               04111                   249.48      Purchase authorized on 04111 Staples 0715 Scottsdale AZ
                                                   P00387101754957068 Card 5751
               04112                    50.00      Recurring Payment authorized on 04110 Khan Academy 650-336-5426 CA
                                                   S387100854230786 Card 5751
               04112                    16.95      Recurring Payment authorized on 04111 J2 Efax Services 323-817~205 CA
                                                   S587101583840550 Card 5751
               04112                   288.87      Purchase authorized on 04112 Msc 800-645-7270 NY S467101848515141
                                                   Gard 5751
               04112                   220.15      Purchase authorized on 04112 Staples 0715 Scottsdale AZ
                                                   P00387102640512626 Card 5751
               04113                    70.05      Purchase authorized on 04112 Scottsdale Plaza R Paradise Vly AZ
                                                   S087102118748312 Card 5751
               04114                    47.09      Purchase authorized on 04112 PF Changs #5300 Scottsdale AZ
                                                   S307102810666547 Card 5751
               04117                 5,204.95      Purchase authorized on 04114 Evi*Wynn Las Veg Las Vegas NV
                                                   P00387105079557201 Card 5751
               04117                 2,604.95      Purchase authorized on 04114 Evi*Wynn Las Veg Las Vegas NV
                                                   P00307105178929617 Card 5751
               04117                 3,700.00      Online Transfer to Danzik Applied Sciences LLC Business Checking
                                                   xxxxxx4350 Ref #lb03C4Jn8R on 04115117
               04117                    39.77      Purchase authorized on 04117 The Home Depot #0472 Scottsdale AZ
                                                   P00467107748055516 Card 5751
               04118                    10.87      Recurring Payment authorized on 04117 Dnh*Godaddy.Com 480-5058855 AZ
                                                   S467107561914522 Card 5751
               04118                   209.78      Purchase authorized on 04118 The Home Depot #0472 Scottsdale AZ
                                                   P00467108555981565 Card 5751
               04118                    54.81      Purchase authorized on 04118 The Home Depot #0472 Scottsdale AZ
                                                   P00307108688842736 Card 5751
               04118                    46.19      Purchase authorized on 04118 Lowe's #792 Scottsdale AZ
                                                   P00467108700601986 Card 5751
               04119                   139.99      Purchase authorized on 04118 Vistapr*Vistaprint 866-8936743 MA
                                                   S467108175494421 Card 5751
               04119                   217.57      Purchase authorized on 04119 Msc 800-645-7270 NY S587108726242650
                                                   Gard 5751
               04120                    50.00      Purchase authorized on 04118 lpic Scottsdale We 480-483-3232 AZ
                                                   S587109163729570 Card 5751
               04120                    50.00      Purchase authorized on 04118 !pie Scottsdale We 480-483-3232 AZ
                                                   S387109165414587 Card 5751
               04120                   109.65      Recurring Payment authorized on 04119 Xero Inc 720-7391670 CA
                                                   S587109250337569 Card 5751
               04121                   166.31      Purchase authorized on 04119 Best Western Scott Scottsdale AZ
                                                   S307109182876228 Card 5751




    Sheet Seq= 0013991
    Sheet 00003 of 00005
                                                                                                                              REDE Page I 7 5 of 206
                      Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 91 of 122
Account number:                 2153     • April 1, 2017 -April 30, 2017           •   Page 4 of 5




  Electronic debits/bank debits (continued)
  Effective      Posted
  date           date                          Amount         Transaction detail
                 04124                           9.99         Recurring Payment authorized on 04/21 Google •Google Sto 855-492-5538
                                                              CAS307110602862843 Card 5751
                 04124                            30.53       Purchase authorized on 04/22 Amazon Mklplace PM Amzn.Com/Bill WA
                                                              S307110686653602 Card 5751
                 04124                             5.75       Purchase authorized on 04/21 Amazon Mktplace PM Amzn.Com/Bill WA
                                                              S307110814234558 Card 5751
                 04125                           21.98        Purchase authorized on 04124 Amazon Mklplace PM Amzn.Com/Bill WA
                                                              S307112598338473 Card 5751
                 04125                          208.00        Purchase authorized on 04/24 Partner Warehouse Phoenix AZ
                                                              S387114721592256 Card 5751
                 04127                            81.00       Purchase authorized on 04/27 Msc 800-645-7270 NY S387116813147245
                                                              Card 5751
                 04128                            16.95       Recurring Payment authorized on 04/27 J2 Efax Services 323-817-3205 CA
                                                              S467117601462253 Card 5751
                                          $15,599.93          Total electronic debits/bank debits

                                         $15,599.93           Total debits


Daily ledger balance summary
  Date                                      Balance Date                                          Balance Date                                    Balance
  03131                                       45.65       04113                                     21.85      04121                               -30.08
  04103                                      346.49       04114                                  8,574.76      04/24                               268.65
  04104                                       47.07       04117                                    525.09      04125                                38.67
  04107                                      532.12       04118                                    703.44      04/26                               198.67
  04110                                      192.51       04119                                    345.88      04/27                               117.67
  04111                                      667.87       04120                                    136.23      04128                               100.72
  04112                                       91.90
                 Average daily ledger balance                 $1,027.06




~ IMPORTANT ACCOUNT INFORMATION
Periodically, it is necessary to update selected sections of the disclosures you received when you opened your account.
These updates provide you with the most up to date aCCOJnt infonnation and are very impcrtant so please review this
information carefully and feel free to contact us with any questions or concerns.

We are updating the Business Account Agreement ("Agreement~) dated April 29, 2016, Effective March 31, 2017, the question and
response to "Are there any restrictions on our accepting deposits to your account?" in the section titled "Deposits to your acrount" are
deleted and replaced with the following:

Are we required to accept all deposits to your account?


No. We are permitted to decline all or part of a deposit, including a cash deposit Some examples are (a) an item made out to a payee
not on your account (b) an item with an endorsement we are unable to verify, (c) a check or draft issued on a credit account, and (ct) a
non-U.S. item. When we are unable to verify an endorsement on an item, we can also decline to pay, cash, or send the item for
collection. We can require all endorsers be present and we may require you to deposit the item instead of permitting you to cash it For




      Sheet Seq = 0013992
      Sheet 00004 of 00005
                                                                                                                               REDE Page I 7 6 of 206
                           Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 92 of 122
Account number:                     2153   • April 1, 2017 -April 30, 2017          •   Page 5 of 5




non-US_ items, please see the response to "How do we handle non-Li_$_ items?"_ We may require any person wanting to make a
deposit to your account to provide an acceptable form of identification before we accept the deposit for processing.

All other aspects of the Agreement remain the same. If there is a conflict between the updated language above and the Agreement,
the updated language will control.




Periodically, it is necessary to update selected sections of the disclosures you received when you opened your account.
These updates provide you with the most up to date account information and are very important; so please review this
information carefully and feel free to contact us with any questions or concerns.


We are updating the Business Account Agreement ("Agreemene) effective April 24, 2017. In the section titled ~Statements and other
information relating to your deposit accounr, the response to the question "What happens to a dormant account?" is deleted and
replaced with the fbllowing:

What happens to a dormant account?
We put safeguards in place to protect a dormant account which may include restricting the following:
- Transfers between your Wells Fargo accounts using your ATM/debit card
- Transfers by phone using our automated banking servio;,
- Transfers or payments through on!ine, mobile, and text banking (including Bill Pay)
- Wire transfers (incoming and outgoing)

Normal monthly service and other fees continue to apply (except where prohibited by law).


If you do not initiate an account-related activity on the accourt within the time period as specified by state unclaimed property laws,
your account funds may be transferred to the appropriate state. This transfer is known as "escheat • If your account becomes
escheatable, account statements will not be available. Your account will be closed. To recover your accountfunds, you must file a
claim with the state.

All other aspects of the Agreement remain the same. If there is a conflict between the updated response above and the Agreement,
the updated response wlll control.

Thank you for being a Wells Fargo customer. As a valued Wells Fargo customer we hope you find this information helpful. Again, if you
have questions or concerns about these changes, please contact your local banker or call the number listed on your statement




NOTICE: Wells Fargo Bank, N.A may furnish information about accounts belonging to individuals, including sole
proprietorships, to consumer reporting agencies. If this applies to you, you have the right to dispute the accuracy of
information that we have reported by writing to us at: Overdraft Collections and Recovery PO Box 5058 Portland, OR.
97208-5058. You must describe the specific information that is inaccurate or in dispute and the basis for any dispute with
supporting documentation. In the case of information that relates to an identity theft, you will need to provide us with an
identity theft report.




©2{)10 Wei!$ Fargo Bank, NA
All rights reserved. Member FDIC.




       Sheet Seq = 0013993
       Sheet 00006 of 00005
                                                                                                                         REDE Page I 77 of 206
                      Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 93 of 122

Analyzed Business Checking
Account number:                2153    • May 1, 2017 -May 31, 2017 • Page 1 of 5




                                                                                                Questions?

                                                                                                Available by phone 24 hours a day, 7 days a week:
                                                                                                 1-8DO-CALL-WELLS (1-800-225-5935)

SOLVERDI WORLDWIDE CORPORATION                                                                  Online: wellsfargo.com
110814TH ST
                                                                                                Write: Wells Fargo Bank, N.A. (038)
405
                                                                                                       P.O. Box 6995
CODY WY 82414-3743                                                                                      Portland, OR 97226-6995




~ IMPORTANT ACCOUNT INFORMATION
For business banking customers who receive a paper statement for an analyzed checking account, the standard
monthly fee per statement is $5.00 per account.
For wholesale banking customers, the paper statement fee may vary. Please refer to the annual pricing terms applicable
to your account.




Account summary
Analyzed Business Checking
Account number                     Beginning balance                       Totat credits                      Totat debits             Ending balance
            2153                               $100.72                       $5,081.95                         -$4,965.77                     $216.90



Credits
  Electronic deposits/bank credits
  Effective        Posted
  date             date                      Amount         Transaction detail
                   05103                        50.00       Online Transfer From Danzik Applied Sciences LLC Business Checking
                                                            xxxxxx4350 Ref #lb03Dk5Wgx on 05103/17
                   05110                      350.00        Online Transfer From Danzik Applied Sciences LLC Business Checking
                                                            xxxxxx4350 Ref #lb03F49Tck on 05110117
                   05/11                        70.00       Online Transfer From Danzik Applied Sciences LLC Business Checking
                                                            xxxxxx4350 Ref #1b03F5Sq6D on 05/11117
                   05/11                    1,250.00        Online Transfer From Danzik Applied Sciences LLC Business Checking
                                                            xxxxxx4350 Ref #lb03F5Sxcm on 05/11117
                   05115                      600.00        Online Transfer From Danzik Applied Sciences LLC Business Checking
                                                            xxxxxx4350 Ref #lb03Fb5Hrk on 05/13117
                   05/18                      170.00        Online Transfer From Danzik Applied Sciences LLC Business Checking
                                                            xxxxxx4350 Ref #1b03Fr2Bcn on 05118117
                   05/22                        10.00       Online Transfer From Danzik Applied Sciences LLC Business Checking
                                                            xxxxxx4350 Ref #lb03Fwqr7K on 05/20117




      @8)
     Sheet Seq= 0015916
     Sheet 00001 of 00005
                                                                                                 REDE Page 178 of206
                    Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 94 of 122
Account number:            2153   • May 1, 2017 -May 31, 2017 • Page 2 of 5




 Electronic deposits/bank credits (continued)
 Effective     Posted
 date          date                   Amount    Transaction detail
               05122                 1,000.00   Online Transfer From Danzik Applied Sciences LLC Business Checking
                                                xxxxxx4350 Ref #lb03Fws58D on 05/20/17
               05123                  275.00    Online Transfer From Danzik Applied Sciences LLC Business Checking
                                                xxxxxx2590 Ref #lb03G3Zmnz on 05/23/17
               05124                  700.00    Online Transfer From Danzik Applied Sciences LLC Business Checking
                                                xxxxxx4350 Ref #lb03G5Fmjs on 05/24/17
               05125                     6.95   Purchase Return authorized on 05/24 Bwi·Boingo Wireles 800-880-4117 CA
                                                $627145544608498 Card 5751
               05131                  600.00    Online Transfer From Danzik Applied Sciences LLC Business Checking
                                                xxxxxx4350 Ref #lb03Gnb2Gk on 05131/17
                                   $5,081.95    Total electronic deposits/bank credits

                                   $5,081.95    Total credits



Debits
 Electronic debits/bank debits
 Effective     Posted
 date          date                  Amount     Transaction detail
               05101                   39.95    Purchase authorized on 04/28 Legal\_800-579-886 800-242-6680 MD
                                                $007118432391923 Card 5751
               05102                    81.00   Purchase authorized on 05/02 Msc 800-645-7270 NY $587119514191587
                                                Card 5751
               05103                   20.00    Recurring Payment authorized on 05/02 Pdf-Filler 5083191 617-870-4200 MA
                                                S587122256246934 Card 5751
               05108                    14.95   Recurring Payment authorized on 05/05 Bls"Mylife • Priva BBB7041900 Gbr
                                                $007125455496115 Card 5751
               05108                    32.63   Recurring Payment authorized on 05/08 Linkedin Mountain View CA
                                                S587128125545757 Card 5751
               05109                  141.50    Purchase authorized on 05109 Http://Webex.Com 916-861-3174 CA
                                                S307127785833392 Card 5751
               05110                    50.00   Purchase authorized on 05108 lpic Scottsdale We 480-483-3232 AZ
                                                $467129160841591 Card 5751
               05110                    50.00   Purchase authorized on 05/08 lpic Scottsdale We 460-483-3232 AZ
                                                S587129162268649 Card 5751
               05111                    65.18   Client Analysis Srvc Chrg 170510 Svc Chge 0417 000006274722153
               05112                    50.00   Recurring Payment authorized on 05/10 Khan Academy 650-336-5426 CA
                                                $307130854545979 Card 5751
               05112                    16.95   Recurring Payment authorized on 05/11 J2 Efax Services 323-817-{l205 CA
                                                $587131597990304 Card 5751
               05112                 1,215.77   Purchase authorized on 05111 Automationdirect.C 770-889-7588 GA
                                                S38713176262796B Card 5751
               05115                  153.78    Purchase authorized on 05/12 Best Western Scott Scottsdale AZ
                                                S5871320B4062886 Card 5751
               05115                  227.15    Purchase authorized on 05/13 lms Phoenix Phoenix AZ.
                                                P00587133671940620 Gard 5751




    Sheet Seq = 0015917
    Sheet 00002 of 00005
                                                                                                 REDE Page 179 of206
                    Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 95 of 122
Account number:            2153   • May 1, 2017 -May 31, 2017 • Page 3 of 5




 Electronic debits/bank debits (continued)
 Effective     Posted
 date          date                  Amount      Transaction detail
               05115                  88.05     Purchase authorized on 05113 Dnh•Godaddy.Com 480-5058855 AZ.
                                                S467133711717480 Card 5751
               05115                   45.37    Purchase authorized on 05113 Dnh·Godaddy.Com 480-5058855 AZ.
                                                S587133712695977 Card 5751
               05118                   45.37    Purchase authorized on 05/17 Dnh'Godaddy.Com 480-5058855 AZ.
                                                S587137187581095 Card 5751
               05118                    10.78   Recurring Payment authorized on 05/17 Dnh·Godaddy.Com 480-5058855 AZ.
                                                S467137437140101 Card 5751
               05119                  125.34    Purchase authorized on 05118 Automationdirect.C 770-889-7588 GA
                                                S467138645792559 Card 5751
               05122                  144.61    Purchase authorized on 05/19 Best Western Scott Scottsdale AZ.
                                                S467139142715536 Card 5751
               05122                  109.65    Recurring Payment authorized on 05/19 Xero Inc 720-7391670 CA
                                                S587139267656650 Card 5751
               05122                     9.99   Recurring Payment authorized on 05/21 Google "Google Sto 855-492-5538
                                                CAS467140612736491 Card 5751
               05122                  533.95    Purchase authorized on 05/20 Southwes 526852 800-435-9792 TX
                                                S307140798589001 Card 5751
               05122                  125.00    Online Transfer to Danzik Applied Sciences LLC Business Checking
                                                xxxxxx2590 Ref #lb03Fwsp2J on 05120/17
               05122                   46.00    Purchase authorized on 05/21 Fb 'Becca Fisher Pay.Fb.Com CA
                                                S387141815873420 Card 5751
               05124                     6.95   Recurring Payment authorized on 05/23 Bwi'Boingo Wireles 800-880-4117
                                                CA S587142774537326 Card 5751
               05124                    50.00   Purchase authorized on 05122 lpic Scottsdale We 480-483-3232 AZ.
                                                S387143094437568 Card 5751
               05125                  316.53    Purchase authorized on 05124 Flemings 1301 Scottsdale AZ
                                                S467144115607796 Card 5751
               05125                  619.00    Purchase authorized on 05/24 AMC 8053891935 CA S307144748472339 Card
                                                5751
               05130                  144.42    Purchase authorized on 05/26 Best Western Scott Scottsdale AZ.
                                                S387146224690379 Card 5751
               05130                    16.95   Recurring Payment authorized on 05/27 J2 Efax Services 323-817-3205 CA
                                                S467147593122988 Card 5751
               05130                    39.95   Purchase authorized on 05/28 Legalt_800-579-886 800-242-6680 MD
                                                S087148432545279 Card 5751
               05130                    79.00   Recurring Payment authorized on 05/29 Stk'Shulterstock, 866-663-3954 NY
                                                S307149821846181 Card 5751
               05131                  250.00    Online Transfer to Danzik Applied Sciences LLC Business Checking
                                                xxxxxx4350 Ref #lb03Gnblw3 on 05131/17
                                   $4,965.77    Total electronic debits/bank debits

                                   $4,965.77    Total debits




    Sheet Seq= 0015918
    Sheet 00003 of 00005
                                                                                                                             REDE Page 180 of 206
                      Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 96 of 122
Account number:                 2153      • May 1, 2017 -May 31, 2017 • Page 4 of 5




Daily ledger balance summary
  Date                                       Balance Date                                           Balance Date                               Balance
  04130                                       100.72      05110                                       70.69      05122                          157.75
  05101                                        60.77      05111                                    1,325.51      05123                          432.75
  05102                                       -20.23      05112                                       42.79      05124                        1,075.80
  05103                                         9.77      05115                                      128.44      05125                          147.22
  05108                                       -37.81      05118                                      242.29      05130                         -133.10
  05109                                      -179.31      05119                                      116.95      05131                          216.90
                 Average daily ledger balance                  $156.82




~ IMPORTANT ACCOUNT INFORMATION
Periodically, it is necessary to update se!ected sections of the disclosures you received when you opened your account.
These updates provide you with the most up to date account information and are very important, so please review this
information carefully and feel free to contact us with any questions or concerns. We are updating the Business Account
Agreement (~Agreemene} effective April 24. 2017. In the section titled "Available balance. pasting crder, and overdrafts,•
the following question, "What is Wells Fargo's standard overdraft coverage?,~ is added:

What is Wells Fargo's standard oven:lraft coverage?

If your available balance in your account (or in accounts linked for Overdraft Protection) is not enough to cover your
transactions, we may (at our discretion} pay your checks or automatic payments (such as ACH payments} into overdraft
rather than returning them unpaid. A $35 overdraft or returned Item (non-sufficient funds/NSF) fee will be assessed. This
is our standard overdraft coverage and you can request to remove it from your account by speaking to a banker.


If you remove our standard overdraft: coverage from your account, the following will apply if you do not have enough
money in your account or accounts linked for Overdraft Protection to cover a transaction:
- We will return your checks and automatic payments (such as ACH payments) and assess a non-sufficient funds/NSF
returned item fee of $35 and you could be assessed additional fees by merchants.
- If your account is enrolled in Debit Card Overdraft Service, the service will be removed arxi we will not authorize
transactions such as ATM withdrawals or everyday debit card purchases into overdraft
- We will not authorize certain transactions (such as cashed dlecks, recurring debit card transactions, or Bill Pay
transactions} into overdraft. However, if these transactions are authorized when your account has enough money but
are later presented for payment when your account does not have enough money, we will pay the transaction into
overdraft and charge an overdraft fee of $35.


All other aspeci:s of the Agreement remain the same. If there is a conflict between the language above and the
Agreement, this language will control.


To learn more about tools that Wells Fargo offers to help you avoid overdraft and/or returned item fees speak with a
local banker or cal! the phone number on the top of your statement. To learn more about setting up overdraft
protection on!ine, visit we!lsfargo.com/biz/checking/quickstartloverdraft-protection. Thank you for being a Wells Fargo
customer. As a valued Wells Fargo customer we hope you find this information helpful.




Periodically, it is necessary to update selected sections of the disclosures you received when you opened your account.
These updates provide you with the most up to date aCCOJnt infonnation and are very important; so please review this
information carefully and feel free to contact us with any questions or concerns.




      Sheet Seq= 0015919
      Sheet 00004 of 00005
                                                                                                                               REDE Page 181 of206
                           Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 97 of 122
Account number:                     2153   • May 1, 2017 -May 31, 2017 • Page 5 of 5




We are updating the Business Account Agreement ("Agraemenr) dated April 24, 2017. Effective July 15, 2017, the
subsection ~is your wireless operator authorized to provide information to assist in verifying your identity?~ in the
section titled "Rights and Responsibilities" is deleted and replaced with the following:

Is your wireloss operator authorized to provide information to assist in verifying your identity?

Yes, and as a part of your account relationship, we may rely on this information to assist in verifying your identity.

You authorize your wireless operator (AT&T, Sprint, T-Mobile, U.S. Cellular, Verizon, or any other branded wireless
operator) to use your mobile number, name, address, email, network status, customer type, customer role, billing type,
mobile device identifiers (IMSI and IMEl) and other subscriber status details, if available, solely to allow verification of
your identity and to compare information you have provided to Wells Fargo with your wireless operator account profile
information for the duration of the business relationship.

All other aspects of the Agreement remain the same. If there is a conflict between the updated language above and the
Agreement, the updated language will control.

Thank you for being a Wells Fargo customer. As a valued Wells Fargo customer, we hope you find this information
helpful. Again, if you have questions or concerns about these changes, please contact your local banker or call the
number listed on your statement.



Please note the following in connection with your Wells Fargo Debit or ATM Card:
At certain ATMs inside Wells Fargo branches, during branch hours, your daily ATM withdrawal limit may not apply, and you may be
able to access and perform transactions on accounts that are not linked to your card. At most ATMs, hOVvever, your daily ATM
withdrawal limit will apply, and you will only have access to accounts linked to your card.

The Consumer Account Agreement, Business Account Agreement, and Selected Terms and Conditions for Wells Fargo Consumer Debit
and ATM Cards; Business Debit, ATM and Deposit Cards; Campus Debit Card and Campus ATM Gard: Wells Fargo Advisors Accounts;
and Private Bank Debit Cards are revised as follows:

In the sections entitled, "Electronic fund transfer services•, "Issuance of a card and Personal Identification Number (PIN)", "What you can
do at Wells Fargo ATMs", "Daily limits and funds available for use with cards" and "Linking accounts for card access and designating
primary accoune, references to "linked account(s)" and "accounts linked to your card~ have been changed to "account(s)".

In the section entitled, ~Daily limits and funds available for use with cards", modifications have been made to reflect that at certain
ATMs inside Wells Fargo branches, during branch hours, your daily ATM withdrawal limit may not apply, and you may be able to access
and perform transactions on accounts that are not linked to your card. At most ATMs, however, your daily ATM withdrawal limit will
apply, and you will only have access to accounts linked to your card.




NOTICE: Wells Fargo Bank, NA may furnish information about accounts belonging to individuals, including sole
proprietorships, to consumer reporting agencies. If this applies to you, you have the right to dispute the accuracy of
information that we have reported by writing to us at: Overdraft Collections and Recovery PO Box 5058 Portland, OR.
97208-5058. You must describe the specific information that is inaccurate or in dispute and the basis for any dispute with
supporting documentation. In the case of information that relates to an identity theft, you will need to provide us with an
identity theft report.




©2{)10 Wei!$ Fargo Bank, N.A.
All rights reserved. Member FDIC.




       Sheet Seq = 0015920
       Sheet 00006 of 00005
                                                                                                                                  REDE Page 182 of 206
                    Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 98 of 122

Wells Fargo Business Choice Checking
Account number:                   2153      • June 1, 2017 - June 30, 2017 • Page 1 of 6




                                                                                                           Questions?

SOLVERDI WORLDWIDE CORPORATION                                                                             Available by phone 24 hours a day, 7 days a week:
                                                                                                           Telecommunications Relay Services calls accepted
1108 14TH ST
405
                                                                                                             1-800-CALL-WELLS (1-800-225-5935)
C0DYWY82414-3743                                                                                             TTY: 1-B00-877-4833
                                                                                                             En espaflol: 1-877-337-7454
                                                                                                           On!Jne: wel!sfargo.com/biz

                                                                                                           Write: Wells Fargo Bank, NA (038)
                                                                                                                  P.O. Box 6995
                                                                                                                    Portland, OR 97226-6995




 Your Business and Wells Fargo                                                                             Account options
 Cash flow is a key indicator of the financial health of your business. Find tips and                      A check mark in the box indicates you have these convenient
                                                                                                           services with your account(s). Go to welfsfargo.comA:iiz or
 strategies for effective cash flow management at wel!sfargoworks.com.
                                                                                                           call the number above if you have questions or if you would
                                                                                                           like to add new seNices.

                                                                                                           Business Online Banking                              12]
                                                                                                           Online Statements                                    12]
                                                                                                           Business Bill Pay                                    D
                                                                                                           Business Spending Report                             12]
                                                                                                           Overdraft Protection                                 D


Activity summary                                                                                           Account number.            22153
       Beginning balance on 6/1                                            $216.90                         SOLVERDI WORLDWIDE CORPORATION
       Deposits/Credits                                                  42,908.00                         Arizona account tenns and conditions apply
       Withdrawals/Debits                                            ~    37,575.29                        For Direct Deposit use
        Ending balance on 6/30                                           $5,549.61                         Routing Number (RTN): 122105278

                                                                                                           For Wire Transfers use
       Average ledger balance this period                                $2,765.20                         Routing Number (RTN): 121000248




Overdraft Protection
This account is not currently covered by Overdraft Protection. If you would like more information regarding Overdraft Protection and eligibility requiremenls
please ca!! the number listed on your statement or visit your Wells Fargo store.




      ~8)
      Sheet Seq= 0190319
      Sheet 00001 of 00003
                                                                                                        REDE Page 183 of 206
              Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 99 of 122

Account number:        22153      • June 1, 2017 - June 30, 2017 • Page 2 of 6




Transaction history

                   Check                                                                    Deposits/       Withdrawals/    Ending daily
     Date         Number Description                                                          Credfts             Debits        balance
     611                   Purchase authorized on 05/31 Partner Warehouse Phoenix /lZ.                            208.00           8.90
                           $387151657894821 Card 5751
     612                   Online Transfer From Danzik Applied Sciences LLC Business         1,000.00                           1,008.90
                           Checkinj;! xxxxxx4350 Ref #lb03Gxj55Y on 06/02/17
     615                   Card Provisional Credit 20531173214                                208.00
     615                   Online Transfer From Danzik Applied Sciences LLC Business          500.00
                           Checkini;i xxxxxx2590 Ref #lb03H37Z!i!6 on 06/04/17
     615                   Online Transfer From Danzik Applied Sciences LLC Business          300.00
                           Checkin1j xxxxxx4350 Ref#lb03H3Cdjp on 06/04/17
     615                   Purchase authorized on 06/02 Automationdirect.C n0-889-7588                            623.00
                           GA $387153703010655 Card 6911
     615                   Non-WF ATM Withdrawal authorized on 06/03 15059 N                                      203.69
                           Soottsdale Rd Scottsdale />Z 00587155080903191 ATM ID
                           TN77178 Card 6911
     615                   Non-Wells Fa!]O ATM Transaction Fee                                                      2.50
     615                   Purchase authorized on 06/04 Af"Laramie Plains Charges Paid CA                       1,003.00         184. 71
                           $467155750813777 Card 6911
     619                   Online Transfer From Danzik Applied Sciences LLC Business          100.00
                           Checking xxxxxx2590 Ref #lb03H9!:£98 on 06/09/17
     619                   Online Transfer From Danzik Applied Sciences LLC Business          500.00
                           Checkin~ xxxxxx4350 Ref #lb03H!r!d4Z on 06/09/17
     619                   ATM Withdrawal authorized on 06/09 McDowell Mountain                                   300.00         484.71
                           Scottsdale AZ. 0002226 ATM lD 5740A Gard 6911
     6112                  Online Transfer From Danzik Applied Sciences LLC Business          300.00
                           CheckinB xxxxxx4350 Ref#lb03Hkdk3H on 06/10/17
     6112                  Online Transfer From Danzik Applied Sciences LLC Business         4,000.00
                           Checkinli! xxxxxx4350 Ref#lb03Hmq9Jl on 06/12/17
     6112                  Online Transfer From Danzik Applied Sciences LLC Business         1,500.00
                           CheckinB xxxxxx4350 Ref#lb03Hnfslz on 06/12{17
     6112                  Purchase authorized on 06/09 Best Western Scott Scottsdale AZ                          454.63
                           $467156046616445 Card 6911
     6112                  Purchase authorized on 06/10 Msc 800-645-7270 NY                                       359.97
                           $387160668758030 Card 6911
     6112                  Purchase authorized on 06/11 Flemings 1303 Scottsdale AZ                               480.90
                           $307162100043328 Card 6911
     6112                  Purchase authorized on 06/11 Office Max/Offi 16259 Scottsdale                          173.77
                           A7. P00467162722064046 Cam 6911
     6112                  Purchase authorized on 06/12 Best Buy 00008706 Scottsdale AZ                           674.62       4,140.82
                           P00000000047077105 Card 6911
     6113                  Online Transfer From Danzik Applied Sciences LLC Business         3,500.00
                           CheckinB xxxxxx4350 Ref#lb03Hpx:qz8 on 06/13/17
     6113                  Purchase authorized on 06/13 Applied Magnets, I 800-379-6818                         2, 149.21
                           TX S307163783332701 Card 6911
     6113                  Purchase authorized on 06/13 Applied Magnets, I 800-379-6818                         1,320.88       4,170.73
                           TX $467163787277296 Card 6911
     6114                  Purchase authorized on 06/13 Thomas Family 701-838-2832 ND                           2,920.00        1,250.73
                           $467164731500637 Card 6911
     6116                  Online Transfer From Danzik Applied Sciences LLC Business        2,000.00                           3,250.73
                           CheckinB xxxxxx4350 Ref#lb03J3W8N2 on 06/16/17
     6/10                  Purchase authorized on 06/16 Bost Western Scott Scottsdale AZ                          362.02
                           $587164160969171 Card 6911
     6119                  Purchase authorized on 06/17 Flemings 1301 Scottsdale AZ                             2,171.11         717.80
                           $387168144072729 Card 6911
     6120                  ATM Withdrawal authorized on 06/20 McDowell Mountain                                   30000          417.60
                           Soottsdale A7. 0009550 ATM ID 9827A Card 6911
     6121                  Online Transfer From Danzik Applied Sciences LLC Business        14,000.00
                           CheckinQ xxxxxx4350 Ref#lb03Jdlhzq on 06/21/17
     6121                  Purchase authorized on 06/21 Best Buy 00008706 Scottsdale AZ                         2, 174.07      12,243.53
                           P00000000481660428 Card 6911
                                                                                                               REDE Page 184 of 206
                 Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 100 of 122

Account number:                  2153     • June 1, 2017 - June 30, 2017 • Page 3 of 6




Transaction history (continued)

                            Check                                                                  oeposltS/       Withdrawals!   Ending dally
     Date                  Number Description                                                        Credits             Debits        balance
     6122                         Online Transfer From Danzik Applied Sciences LLC Business        5,000.00
                                  Checkin~ xxxxxx4350 Ref #lb03J~mtzb on 06/22/17
     6122                          Purchase authorized on 06/21 Automationdirect.C n0-889-7588                         3,811.24
                                   GA $467172701785512 Card 6911
     6122                          Purchase authorized on 06/21 AMC 8053891935 CA                                      1,020.00       12,412.29
                                   $387172728644223 Card 6911
     6123                          Purchase authorized on 06/23 Msc 800-645-7270 NY                                    4,244.38       8,167.91
                                   S587174198353620 card 6911
     6126                          Purchase authorized on 06/23 Msi TEC Inc 720-875-9835 CO                            3,826.80
                                   $387174568092960 Card 6911
     6126                          Purchase authorized on 06/24 Msc 800-645-7270 NY                                    1,942.99
                                   $587174818939106 Card 6911
     6126                          Purchase authorized on 06/24 WM Superc Wal-Mart Sup                                   151.11
                                   Scottsdale iN AZ. P00000000549118586 Gard 6911
     6126                          Purchase authorized on 06/24 lms Phoenix Phoenix AZ                                   506.27
                                   P00387175679381317 Card 6911
     6126                          Purchase authorized on 06/24 Lowe's #792 Scottsdale AZ.                                64.73
                                   P00307175741094375 Card 6911
     6126                          Purchase authorized on 06/26 Amazon.Com Amzn.Com/Bi!! WA                               79.00
                                   3587175763395654 Card 6911
     6126                          Purchase authorized on 06/25 The Home Depot #0472                                     341.09
                                   Soottsdale AZ. P00467176557353984 Card 6911
     6126                          Purchase authorized on 06/25 The Home Depot #0472                                     129.22
                                   Soottsdale AZ. P00387176692146410 Card 6911
     6126                          Purchase authorized on 06/26 Paradise Valley Ace Phoenix AZ                            95.49
                                   P00307177495538340 Card 6911
     6126                          Purchase authorized on 06/26 The Home Depot #0472                                     288.30
                                   Soottsdale AZ. P00307177663143688 Card 6911
     6126                          Purchase authorized on 06/26 Best Buy 00008706 Scottsdale AZ.                         264.45
                                   P0000000037 4286458 Card 6911
     6126                          Online Transfer to Danzik Applied Sciences LLC Business                               500.00
                                   Checkinli! xxxxxx2590 Ref #lb03JqhE on 06/26/17
     6126                          Purchase authorized on 06/26 Lowe's #792 Scottsdale AZ                                506.24        -527.78
                                   P00467177750951722 Card 6911
     6127                          Online Transfer Debit Reversal                                    500.00
     6127                          Online Transfer From Danzik Applied Sciences LLC Business       1,000.00
                                   Checkina xxxxxx4350 Ref #lb03J~4Z9 on 06/27/17
     6127                          Purchase authorized on 06/26 Amazon Mktplace Pm                                       126.39
                                   Amzn.Com/Bill WA $587175729617155 Card 6911
     6127                          Purchase authorized on 06/27 Msc 800-645-7270 NY                                    1,307.73
                                   $307177701188964 Card 6911
     6127                          Purchase authorized on 06/27 Msc 800-645-7270 NY                                      231.49        -693.39
                                   $467178196456717 Card 6911
     6128                          Online Transfer From Danzik Applied Sciences LLC Business       1,500.00
                                   Checkina xxxxxx4350 Ref#lb03Jtvfr5 on 06/28/17
     6128                          Online Transfer From Danzik Applied Sciences LLC Business       1,000.00
                                   CheckinS xxxxxx4350 Ref #lb03Jv3Pw7 on 06/28/17
     6128                          Purchase authorized on 06/26 United 016235 800-932-2732 TX                          1,115.09
                                   $307177590839034 Card 6911
     6128                          Purchase authorized on 06/26 United 016292 800-932-2732 TX                             34.00         657.52
                                   $307177590839034 Card 6911
     6129                          Online Transfer From Danzik Applied Sciences LLC Business       1,000.00
                                   Checkins xxxxxx4350 Ref #lb03J~Dt on 06/29/17
     6129                          Recurring Payment authorized on 06/28 Xero Inc 720...7391670                          109.65
                                   CA $387179160027069 Caro 6697
     6129                          Purchase authorized on 06/29 Msc 800-645-7270 NY                                      988.93
                                   $307179558610970 Card 6911
     6129                          Purchase authorized on 06/29 Lowe's #792 Scottsdale AZ                                 11.33         549.61
                                   POOS87180680777641 Card 6697




    Sheet Seq = 0190320
    Sheet 00002 of 00003
                                                                                                                                 REDE Page 185 of 206
                   Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 101 of 122

Account number:                   2153      • June 1, 2017 - June 30, 2017 • Page 4 of 6




Transaction history (continued)

                           Check                                                                                     oeposltS/       Withdrawals!          Ending dally
       Date               Number Description                                                                           Credits                Debits               balance
       6130                      Online Transfer From Danzik Applied Sciences LLC Business                           4,500.00
                                    Checking xxxxxx4350 Ref#lb03K3Jpc4 on 06/30/17
       6130                         Online Transfer From Danzik Applied Sciences LLC Business                          500.00                                   5,549.61
                                    Checking xxxxxx4350 Ref #lb03K4Fh9Y on 06/30/17
       Ending balance on 6130                                                                                                                                 5,549.61
       Totals                                                                                                    $42,908.00           $37,575.29
       The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
       transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.


Monthly service fee summary

For a complete list of fees and detailed account information, please see the Wells Fargo Fee and Information Schedule and Account Agreement applicable to
your account or talk to a banker. Go to wel!sfargo.com/feefaq to find answers to common questions about the monthly serv!Ce fee on your account.


       Fee period 06/01/2017- 06/30/2017                                                     Standard monthly service fee $14.00                 You paid $0.00

       We waived the fee this fee period to allow you to meet the requirements to avoid the monthly service fee. Your fee waiver is about to expire. You wil!
       need to meet the requirement(s) to avoid the monthly service fee.

       How to avoid the monthly service f~                                                                    Minimum required                   This fee period
       Have any ONE of the following account requirements
              Average ledger balance                                                                                    $7,500.00                      $2,765.00    D
              Qualifying transaction from a linked Wells Fargo Business Payroll Services account                                 1                              OD
                                                                                                                                                                OD
              Qualifying transaction from a linked Wells Fargo Merchant Services acx;ount
              Tota! number of posted Wells Fargo Debit Card purchases and/or payments                                          10                             ,,    [,'.]
              Enrollment in a linked Direct Pay service through Wells Fargo Business Online                                     1                               OD
              Combined balances in !inked accounts, which may include                                                  $10,000.00                                   D
                Average ledger balances in business checking, savings, and time accounts
                IV!ost recent statement balance in eligible Wells Fargo business credit cards and
                lines of credit, and oombined average daily balances from the previous month
                in eligible Wells Fargo business and oommercia! loans and lines of credit
                For complete details on how you can avoid the monthly service fee based on
                your combined balances please refer to page 7 of the Business Account Fee and
                Information Schedule atwww.wellsfargo.com/biz/fee-information




Account transaction fees summary

                                                                                             Units          Excess         SeNice charge per               Total seMce
       SeNice charge description                                     Units used          included            units           excess units ($)                charge($)
       Cash Deposited ($)                                                     0             7,500                0                   0.0030                          0.00
       Transactions                                                           0               200                0                     0.50                          0.00
       Total service charges                                                                                                                                        $0.00
                                                                                                                             REDE Page 186 of 206
                   Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 102 of 122

Account number:                  2153     • June 1, 2017 - June 30, 2017 • Page 5 of 6




~ IMPORTANT ACCOUNT INFORMATION
Revised Agreement for Online Access
We're updating our Online Access Agreement effective September 15, 2017.
To see what is changing, please visit wel!sfargo.com/on!ineupdates.



Periodically, it is necessary to update selected sections of the disclosures you received when you opened your account. These updates
provide you with the most up to date account information and are very important; so please review this information carefully and feel
free to contact us with any questions or concerns.


We are updating the Account Agreement ("Agreemene) dated April 24, 2017. Effective August 15, 2017, in the section titled ~Rights
and Responslbllltles", the subsections ''When can you close your account?" and "If you request to close your account, we may allow you
to keep funds in your account to cover outstanding Items to be paid~ are deleted and replaced with the following:


When can you close your account?

You can request to close your acrount at any time if the account is ITT good standing (e.g., does not have a negative balance or
restrictions such as legal order holds or court blocks on the account). At the time of your request, we will assist you in withdrawing or
transferring any remaining funds, bringing your account balance to zero.
- All outstanding Items need to be processed and posted    to your account before your request to close. Once the account is closed
Items will be returned unpaid.
- Any recurring payments or withdrawals from your account need to be cancelled before your request to close (examples include bill
payments, debit card payments, and direct deposits) otherwise, they may be returned unpaid.


We will not be liable for any loss or damage that may result from not honoring Items or recurring payments or withdrawals that are
presented or received after your account is closed.


At the time of your request to close:
- For interest-earning accounts, it stops earning interest from the date you request to close your account.
- Overdraft Protection and/or Debit Card Overdraft Service will be removed on the date you request to close your account.
- The Agreement continues to apply.
- If you have requested to close your account and a positive balance remains, we may send you a check for the remaining balance.
Even after your account Is closed, you wm remain responsible for any negative balance.


In California branches you can request to close your account at any time if the account does not have any restrictions such as legal
order holds or court blocks. Even after your account is closed, you will remain responsible for any negative ba!ana:,.


All other aspects of the Agreement remain the same. If there is a conflict between the updated language above and the Agreement,
the updated language will control.


Thank you for being a Wells Fargo customer. As a valued Wells Fargo customer, we hope you find this information helpful. Again, if you
have questions or concerns about these changes, please contact your local banker or cal! the number listed on your statement.




      Sheet Seq = 0190321
      Sheet 00003 of 00003
                                                                                                                            REDE Page 187 of 206
                     Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 103 of 122

Account number:                       2153       • June 1, 2017 - June 30, 2017 • Page 6 of 6




General statement policies for Wells Fargo Bank

• Notice: Wells Fargo Bank, N.A. may furnish information about accounts          You must describe the specific information that is inaccurate or in dispute
belonging to individuals, including sole proprietorships, to consumer            a,d the basis lbr any dispute with supporting documentation. In the case of
reporting agencies. If this applies to you, you have the right to dispute the    information that relates to an identity theft, you   wm need to provide us with
accuracy of information that we have reported by writing to us at Overdraft      an identity theft report.
Collections and Recovery, P.O. Box 5058, Portland, OR 97208-5058.



Account Balance Calculation Worksheet                                                Number                     Items Outstanding                        Amount

1.   Use the following worksheet to calculate your overall account balance.

2.   Go through your register and mark each check, withdrawal, ATM
     transaction, payment, deposit or other credit listed on your statement.
     Be sure that your register shows any interest paid into your account and
     any service charges, automatic payments or ATM transactions withdrawn
     from your account during this statement period.

3. Use the chart to the right to list any deposits, transfers to your account,
     outstanding checks, ATM withdrawals, ATM payments or any other
     withdrawals (including any from previous months) which are listed in
     your register but not shown on yo;r statement.


ENTER
A. The ending balance
     shown on your statement ......................$ _ _ _ _ _ __

ADD
B. Any deposits listed in your                                  $ _ _ _ _ __
     register or transfers into                                 $ _ _ _ _ __
     your account which are not                                 $ _ _ _ _ __
     shown on your statement.                                +$ _ _ _ _ __

     .................................... "fO.TAL. $ - - - - - - -

CALCULATE THE SUBTOTAL
     (Add Parts A and B)

     .................................... "fO.TAL. $ - - - - - - -

SUBTRACT
C. The total outstanding checks and
   withdrawals from the chart above ............. - $ _ _ _ _ _ __

CALCULATE THE ENDING BALANCE
     (Part A+ Part B - Part C)
     This amount should be the same


     :~~:i:~er~::tce shown in ............. .                 1L$...a.======~


                                                                                                                                  Tota! amount $




©2010 We Ifs Fargo Bank, NA All rights reserved. Member FDIC. NMLSR ID 399$01
                                                                                                                                  REDE Page 188 of 206
                   Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 104 of 122

Wells Fargo Business Choice Checking
Account number:                   2153      • July 1, 2017 - July 31, 2017 •            Page 1 of 6




                                                                                                           Questions?

SOLVERDI WORLDWIDE CORPORATION                                                                             Available by phone 24 hours a day, 7 days a week:
                                                                                                           Telecommunications Relay Services calls accepted
1108 14TH ST
405
                                                                                                             1-800-CALL-WELLS (1-800-225-5935)
C0DYWY82414-3743                                                                                             TTY: 1-B00-877-4833
                                                                                                             En espaflol: 1-877-337-7454
                                                                                                           On!Jne: wel!sfargo.com/biz

                                                                                                           Write: Wells Fargo Bank, NA (038)
                                                                                                                  P.O. Box 6995
                                                                                                                    Portland, OR 97226-6995




 Your Business and Wells Fargo                                                                             Account options
 Cash flow is a key indicator of the financial health of your business. Find tips and                      A check mark in the box indicates you have these convenient
                                                                                                           services with your account(s). Go to welfsfargo.comA:iiz or
 strategies for effective cash flow management at wel!sfargoworks.com.
                                                                                                           call the number above if you have questions or if you would
                                                                                                           like to add new seNices.

                                                                                                           Business Online Banking                              12]
                                                                                                           Online Statements                                    12]
                                                                                                           Business Bill Pay                                    D
                                                                                                           Business Spending Report                             12]
                                                                                                           Overdraft Protection                                 D


Activity summary                                                                                           Account number.             2153
       Beginning balance on 7/1                                          $5,549.61                         SOLVERDI WORLDWIDE CORPORATION
       Deposits/Credits                                                  39,458.83                         Arizona account tenns and conditions apply
       Withdrawals/Debits                                            ~   45,008.65                         For Direct Deposit use
       Ending balance on 7/31                                              -$0.21                          Routing Number (RTN): 122105278

                                                                                                           For Wire Transfers use
       Average ledger balance this period                                $2,296.63                         Routing Number (RTN): 121000248




Overdraft Protection
This account is not currently covered by Overdraft Protection. If you would like more information regarding Overdraft Protection and eligibility requiremenls
please ca!! the number listed on your statement or visit your Wells Fargo store.




      ~8)
      Sheet Seq = 0128493
      Sheet 00001 of 00003
                                                                                                        REDE Page 189 of 206
             Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 105 of 122

Account number:         2153      • July 1, 2017 - July 31, 2017 • Page 2 of 6




Transaction history

                   Check                                                                    Deposits/       Withdrawals/   Ending daily
     Date         Number Description                                                          Credfts             Debits       balance
     713                   Purchase authorized on 06/29 lndiegogo Trekbeer.();)m CA                             1,000.00
                           $587181084502462 Card 6697
     713                   Purchase authorized on 06/30 Msi TEC Inc 720-875-9835 CO                             3,826.80
                           $467181725428746 Card 6697
     713                   Online Transfer to Danzik Applied Sciences LLC Business                                300.00
                           Checkinli xxxxxx4350 Ref #lb03K7Zqxr on 07/01/17
     713                   ATM Withdrawal authorized on 07/03 Airpark Scottsdale AZ                               300.00
                           0000859 ATM ID 5737P Card 6897
     713                   Purchase authorized on 07/03 The Home Depot #0472                                      117.37           5.44
                           Scottsdale AZ. P00587184603084393 Card 6897
     715                   Online Transfer From Danzik Applied Sciences LLC Business        3,500.00
                           Checkinli xxxxxx4350 Ref #lb03K~56 on 07/05/17
     715                   Purchase authorized on 07/03 Pacer000-676-68561 800-676-6856                            42.00
                           TX $587184569510938 Caro 6897
     715                   Purchase authorized on 07/05 The Home Depot #0472                                       86.69
                           Scottsdale AZ. P00387188697613352 Card 6897
     715                   Purchase authorized on 07/05 Lowe's #792 Scottsdale AZ                                  12.47       3,364.28
                           POOS87186729762019 Card 6697
     718                   Online Transfer From Danzik Applied Sciences LLC Ref             8,000.00
                           #lb03K!zk37 Business Checkina Mode! 24
     716                   Purchase authorized on 07/06 Msc 800-645-7270 NY                                     2,473.36       6,890.92
                           $467186708083587 Card 6697
     717                   Purchase authorized on 07/06 Springboard Httpswww.Spri CA                               19.00       6,871.92
                           $467188029994064 Card 6697
     7110                  Purchase authorized on 07/07 Msi TEC Inc 7208759835 CO                               3,758.65
                           $467188889777049 Card 6697
     7/10                  Purchase authorized on 07/07 Msi TEC Inc 7208759835 CO                               2,321.61
                           $307188774158184 Card 6697
     7110                  Purchase authorized on 07/08 Anc*Newspapers.Com                                         74.90
                           877-5190129 UT S38718914888n47 Card 6697
     7110                  Purchase authorized on 07/08 The Home Depot #0472                                      147.69
                           Scottsdale AZ. P00587189711615448 Card 6897
     7/10                  Purchase authorized on 07/08 Wal-Mart Super Center Scottsdale                           57.97
                           N AZ P00000000238538213 Caro 6697
     7110                  Online Transfer to Danzik Applied Sciences LLC Ref #lb03Kscn3F                       2,000.00       ·1,488.90
                           Business Checkin Tool Boxes
     7111                  Online Transfer From Danzik Applied Sciences LLC Business          600.00
                           Checkina xxxxxx4350 Ref #lb03Kx2J52 on 07/10/17
     7/11                  Online Transfer From Danzik Applied Sciences LLC Business        1,500.00
                           Checkina xxxxxx4350 Ref#lb03Ki'.k6Mb on 07/11/17
     7111                  Direct Pal Month!l Base                                                                 10.00
     7/11                  Recurring Payment authorized on 07/10 Google *Google Sto                                 1.99
                           855-il38-3987 CA $467191103288210 Card 6697
     7111                  Purchase authorized on 07/10 Automationdirect.C n0-889-7588                            800.22
                           GA $387191783927035 Card 6697
     7111                  Purchase authorized on 07/11 The Home Depot #0472                                       68.18        -287.29
                           Scottsdale AZ. P00587192730162606 Card 6897
     7/12                  Online Transfer From Danzik Applied Sciences LLC Business        1,500.00
                           Checkina xxxxxx4350 Ref#lb03L296M3 on 07/12/17
     7/12                  Online Transfer From Danzik Applied Sciences LLC Business        3,500.00
                           Checkinli! xxxxxx4350 Ref#lb03L2Gdmt on 07/12/17
     7112                  Purchase authorized on 07/11 Calvery Center Phoenix AZ                               4,000.00
                           S467190077965732 card 6697
     7/12                  Purchase authorized on 07/11 Paradise Valley Ac Phoenix AZ.                            259.39
                           $387192894842174 Card 6697
     7{12                  Purchase authorized on 07/12 Rockier 018 4716 E Thu Phoenix                             27.67
                           AZ P00000000777011881 Caro 8697
     7112                  Purchase authorized on 07/12 Rockier 018 4716 E Thu Phoenix                          2,584.78
                           AZ. P00000000049837619 Gard 6697
                                                                                                                 REDE Page 190 of 206
                 Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 106 of 122

Account number:                   2153     • July 1, 2017 - July 31, 2017 • Page 3 of 6




Transaction history (continued)

                            Check                                                                    oeposltS/       Withdrawals!    Ending dally
     Date                  Number Description                                                          Credits              Debits       balance
     7112                         ATM Withdrawal authorized on 07/12 Airpark Scottsdale /l2.                               300.00       -2,439.13
                                    0002467 ATM ID 5737P Gard 6697
     7113                           Online Transfer From Danzik Applied Sciences LLC Business        4,000.00
                                    Checkin~ xxxxxx4350 Ref#lb03L4F3V2 on 07/13/17
     7(13                           Online Transfer From Danzik Applied Sciences LLC Business        6,500.00
                                    Checking xxxxxx4350 Ref#lb03L4T7N2 on 07/13/17
     7113                           Purchase authorized on 07/12 Paradise Valley Ac Phoenix AZ                              71.63
                                    S387193673173154 card 6697
     7113                           Purchase authorized on 07/13 Msc SQ0..645-7270 NY                                      309.52
                                    $467193703624016 Card 6697
     7(13                           Purchase authorized on 07/12 Motbn Industries 205-957-5264                             373.08
                                    A7. $387193818216443 Card 6697
     7113                           Purchase authorized on 07/13 Lowe's #792 Scottsdale AZ                                  14.59
                                    P00587194624128626 Gard 6697
     7113                           Purchase authorized on 07/13 lms Phoenix Phoenix AZ                                    107.98
                                    POOS87194833373348 Card 5697
     7/13                           Purchase authorized on 07/13 lms Phoenix Phoenix AZ.                                   677.90       6,506.17
                                    P00467194835703356 Card 6697
     7114                           Online Transfer From Danzik Applied Sciences LLC Business        2,000.00
                                    Checkinli! xxxxxx4350 Ref#lb03L7Vttv on 07/14/17
     7114                           Purchase authorized on 07/14 Glass Apps, LLC 310-721-3303 NY                         5,142.50       3,363.67
                                    $307194765201940 Card 6697
     7/17                           Purchase Return authorized on 07/14 Calvery Center Phoenix AZ.     800.00
                                    $617196629885550 Card 6697
     7/17                           Purchase authorized on 07/16 Http://Webex.Com 916-861-3174                             283.00
                                    CA $467195019466365 Card 6697
     7117                           Purchase authorized on 07/14 Port Plastics Phoe Chandler AZ                          1,811.04
                                    $467195690517647 Card 6697
     7/17                           Purchase authorized on 07/14 Cableorganizer 866-7156006 FL                             269.19
                                    $387195721985787 Card 6697
     7117                           Purchase authorized on 07/15 Best Western Scott Scottsdale AZ                          545.18
                                    $467191139151733 Card 6697
     7117                           Purchase authorized on 07/15 Lowe's #792 Scottsdale AZ                                  95.41
                                    P00307196490357855 Card 6697
     7/17                           Purchase authorized on 07/17 The Home Depot #0472                                      112.59
                                    Soottsdale AZ. P00387198516166393 Card 6697
     7117                           Purchase authorized on 07/17 The Home Depot #0472                                       21.56       1,025.70
                                    Scottsdale AZ. P00307198617037613 Card 6697
     7118                           Online Transfer From Danzik Applied Sciences LLC Business        2,000.00
                                    Checkinli! xxxxxx4350 Ref#lb03Lkd!pf on 07/18/17
     7/18                           Online Transfer From Danzik Applied Sciences LLC Business        1,500.00
                                    CheckinB xxxxxx4350 Ref#lb03Lkf23x on 07/18/17
     7118                           Recurring Payment authorized on 07/17 Xero Inc 720-7391670                             109.65
                                    CA $467198281376891 Card 6697
     7118                           Purchase authorized on 07/18 Office Max/Offi 16259 Scottsdale                           73.75       4,342.30
                                    A7. P00587199720974120 Cam 6697
     7/19                           Purchase authorized on 07/18 Automationdirect.C n0-889---7588                          389.35
                                    GA $387199566063400 Card 6697
     7119                           Purchase authorized on 07/19 Msc 800-645-7270 NY                                     2,564.58
                                    $467199602544178 Card 6697
     7119                           Purchase authorized on 07/19 Wa!greens Store 6501 E Gr                                  57.62
                                    Scottsdale AZ. P0030720071S406760 Card 6697
     7/19                           Online Transfer to Danzik Applied Sciences LLC Business                              1,000.00         330.55
                                    CheckinB xxxxxx2590 Ref#lb03Ln73Qj on 07/19/17
     7120                           Purchase authorized on 07/18 Best Western Scott Scottsdale AZ                          273.36
                                    $387197074567436 Card 6697
     7120                           Purchase authorized on 07/20 Msc 800-645-7270 NY                                        66.02           -6.83
                                    $587200840290899 Card 6697
     7/21                           Online Transfer From Danzik Applied Sciences LLC Business          400.00
                                    Checkin~ xxxxxx4350 Ref#lb03Ltkkx4 on 07/21/17
     7121                           Purchase authorized on 07/19 Best Western Scott Scottsdale AZ                          102.52
                                    $387200045807892 Card 6697




    Sheet Seq = 0128494
    Sheet 00002 of 00003
                                                                                                                             REDE Page 191 of 206
                  Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 107 of 122

Account number:                 2153     • July 1, 2017 - July 31, 2017 • Page 4 of 6




Transaction history (continued)

                         Check                                                                                  oeposltS/         Withdrawals!         Ending dally
       Date             Number Description                                                                         Credits               Debits             balance
       7121                    Purchase authorized on 07/21 The Home Depot #0472                                                         95.28               193.37
                               Scottsdale AZ. P00587202489636404 Gard 6697
       7124                       Online Transfer From Danzik Applied Sciences LLC Business                      2,000.00
                                  Checkin~ xxxxxx4350 Ref#lb03Lv~ on 07/22/17
       7(24                       Purchase authorized on 07/24 Amazon Mktplace Pm                                                       268.56
                                  Amzn.Com/Bill WA $307202525708891 Card 6697
       7124                       Purchase authorized on 07/22 lms Phoenix Phoenix AZ                                                   383.74
                                  P00387203574011384 Card 6697
       7124                       Purchase authorized on 07/22 Lowe's #792 Scottsdale AZ.                                                61.64
                                  POOS87203729746708 Card 6697
       7(24                       Purchase authorized on 07/22 Lowe's #792 Scottsdale AZ.                                                95.96              1,383.47
                                  P00467203783341523 Card 6697
       7125                       Purchase Return authorized on 07/24 Automationdirect.C                            89.00
                                  Cummin2 GA $617206555861599 Card 6697
       7125                       Purchase Return authorized on 07/24 Automationdirect.C                           132.64
                                  Cummina GA $617206555861598 Card 6697
       7(25                       Purchase Return authorized on 07/24 Automationdirect.C                           968.00
                                  Cummin~ GA $617206555861597 Card 6697
       7125                       Online Transfer From Danzik Applied Sciences LLC Business                      2,200.00
                                  Checkinli! xxxxxx4350 Ref#lb03M3Kf!v on 07/25/17
       7125                       Recurring Payment authorized on 07/25 Unkedin 855-6535653                                              31.88
                                  CA $387206121587530 Caro 6697
       7(25                       Purchase authorized on 07/25 The Home Depot #0472                                                     102.41
                                  Soottsdale AZ. P00587206532433620 Card 6697
       7/25                       Purchase authorized on 07/25 The Home Depot #0472                                                     159.76              4,479.06
                                  Scottsdale AZ. P00307206560640158 Card 6697
       7126                       Purchase Return authorized on 07/24 Cableorganizer Fort                          269.19
                                  Lauderda FL $617207544709190 Card 6697
       7{26                       Purchase authorized on 07/25 Spot Cooler Boca Raton FL                                              3,167.33
                                  $307206746101475 Card 6697
       7126                       Purchase authorized on 07/26 Lowe's #792 Scottsdale AZ                                                 95.27
                                  P00387207480154856 Card 6697
       7126                       Purchase authorized on 07/26 The Home Depot #0472                                                     166.12
                                  Soottsdale AZ. P00587207542017154 Card 6697
       7{26                       Purchase authorized on 07/26 The Home Depot #0472                                                     128.96              1,190.57
                                  Soottsdale AZ. P0041l7208007576472 Card 6697
       7127                       Purchase authorized on 07/27 Tech21 Twickenham Gbr                                                     49.95
                                  $087205129187657 Card 6697
       7127                       Purchase authorized on 07/25 Napa Store 4718024 Scottsdale AZ                                          12.93
                                  $387206565498280 Card 6697
       7{27                       Purchase authorized on 07/27 The Home Depot #0472                                                      53.24              1,074.45
                                  Soottsdale AZ. P0041l7208651398980 Card 6697
       7128                       Purchase authorized on 07/27 Paradise Valley Ac Phoenix AZ                                            116.19
                                  $5872088097 40223 Card 6697
       7128                       Purchase authorized on 07/28 Lowe's #792 Scottsdale AZ                                                153.73               804.53
                                  POOS87209551443708 Card 6697
       7/31                       Purchase authorized on 07/29 The Home Depot #3307 N Las                                               701.23
                                  V!!ljaS NV P00387210679806949 Card 6697
       7131                       Purchase authorized on 07/30 The Home Depot #3307 N Las                                               103.51                  -0.21
                                  V~as NV P00307211708250783 Card 6697
       Ending balance on 7/31                                                                                                                                   ,0.21
       Totals                                                                                                 $39,458.83           $45,008.65
       The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
       transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.


Monthly service fee summary

For a complete list of fees and detailed account information, please see the Wells Fargo Fee and Information Schedule and Account Agreement applicable to
your account or talk to a banker. Go to wellsfargo.com/feefaq to find answers to common questions about the monthly serv!ce fee on your account.
                                                                                                                               REDE Page 192 of 206
                 Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 108 of 122

Account number:                2153       • July 1, 2017 - July 31, 2017 • Page 5 of 6




Monthly service fee summary (continued)

      Fee period 07/01/2017- 07/31/2017                                                    Standard monthly service fee $14.00                   You paid $0.00

      We waived the fee this fee period to allow you to meet the requirements to avoid the monthly service fee. This is the final period wit!i the fee waived.
      For the next fee period, you need to meet the requirement(s) to avoid the monthly service fee.

      How to avoid the monthly service f~                                                                     Minimum required                  This fee period
      Have any ONE of the following acoount requirements
           Average ledger balance                                                                                      $7,500.00                      $2,297.00     D
           Qualifying transaction from a linked Wells Fargo Business Payroll Services account                                                                     OD
           Qualifying transaction from a linked Wells Fargo Merchant Services acx;ount                                                                            oD
           Tota! number of posted Wells Fargo Debit Card purchases and/or payments                                             10                                61 ~
           Enrollment in a linked Direct Pay service through Wells Fargo Business Online                                       1                                  OD
           Combined balances in !inked accounts, which may include                                                    $10,000.00                                    D
             Average ledger balances In business checking, savings, and time accounts
             Most recant statement balance in eligible Wells Fargo business credit cards and
             lines of credit, and oombined average daily balances from the previous month
             in eligible Wells Fargo business and oommercia! loans and lines of credit
             For complete details on how you can avoid the monthly service fee based on
             your combined balances please refer to page 7 of the Business Account Fee and
             Information Schedule atwww.wellsfargo.com/biz/l'ee-information




Account transaction fees summary
                                                                                           Units            Excess        SeNice charge per                Totaf seNice
      SeNice charge description                                    Units used          included              units           excess units ($)                    charge($)
      Cash Deposited ($)                                                    0             7,500                  0                  0.0030                           0.00
      Transactions                                                          0               200                  0                     0.50                          0.00
      Total service charges                                                                                                                                         $0.00




    Sheet Seq = 0128495
    Sheet 00003 of 00003
                                                                                                                             REDE Page 193 of 206
                     Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 109 of 122

Account number:                       2153       • July 1, 2017 - July 31, 2017 • Page 6 of 6




General statement policies for Wells Fargo Bank

• Notice: Wells Fargo Bank, N.A. may furnish information about accounts           You must describe the specific information that is inaccurate or in dispute
belonging to individuals, including sole proprietorships, to consumer             a,d the basis lbr any dispute with supporting documentation. In the case of
reporting agencies. If this applies to you, you have the right to dispute the     information that relates to an identity theft, you   wm need to provide us with
accuracy of information that we have reported by writing to us at Overdraft       an identity theft report.
Collections and Recovery, P.O. Box 5058, Portland, OR 97208-5058.



Account Balance Calculation Worksheet                                                 Number                     Items Outstanding                        Amount

1.   Use the following worksheet to calculate your overall account balance.

2.   Go through your register and mark each check, withdrawal, ATM
     transaction, payment, deposit or other credit listed on your statement.
     Be sure that your register shows any interest paid into your account and
     any service charges, automatic payments or ATM transactions withdrawn
     from your account during this statement period.

3. Use the chart to the right to list any deposits, transfers to your account,
     outstanding checks, ATM withdrawals, ATM payments or any other
     withdrawals (including any from previous months) which are listed in
     your register but not shown on yo;r statement.


ENTER
A. The ending balance
     shown on your statement ......................$ _ _ _ _ _ __

AOD
B. Any deposits listed in your                                  $ _ _ _ _ __
     register or transfers into                                 $ _ _ _ _ __
     your account which are not                                 $ _ _ _ _ __
     shown on your statement.                                +$ _ _ _ _ __

     .................................... "fO.TAL. $ - - - - - - -

CALCULATE THE SUBTOTAL
     (Add Parts A and B)

     .................................... "fO.TAL. $ - - - - - - -

SUBTRACT
C. The total outstanding checks and
   withdrawals from the chart above ............. - $ _ _ _ _ _ __

CALCULATE THE ENDING BALANCE
     (Part A+ Part B - Part C)
     This amount should be the same


     :~~:i:~er~::tce shown in ............. .                 1L$...a.======~


                                                                                                                                   Tota! amount $




©2010 We Ifs Fargo Bank, NA All rights reserved. Member FDIC. NMLSR ID 399$01
                                                                                                                             REDE Page 194 of 206
                     Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 110 of 122

Wells Fargo Business Choice Checking
Account number:                    2153      • August1,2017-August31,2017                  • Page1 of7




                                                                                                      Questions?

SOLVERDI WORLDWIDE CORPORATION                                                                        Available by phone 24 hours a day, 7 days a week:
                                                                                                      Telecommunications Relay Services calls accepted
1108 14TH ST
405                                                                                                     1-800-CALL-WELLS (1-800-225-5935)
C0DYWY82414-3743                                                                                        TTY: 1-B00-877-4833
                                                                                                        En espaflol: 1-877-337-7454
                                                                                                      On!Jne: wel!sfargo.com/biz

                                                                                                      Write: Wells Fargo Bank, NA (038)
                                                                                                             P.O. Box 6995
                                                                                                              Portland, OR 97226-6995




    Your Business and Wells Fargo                                                                     Account options
    Cash flow is a key indicator of the financial health of your business. Find tips and              A check mark in the box indicates you have these convenient
                                                                                                      services with your account(s). Go to welfsfargo.comA:iiz or
    strategies for effective cash flow management at wel!sfargoworks.com.
                                                                                                      call the number above if you have questions or if you would
                                                                                                      like to add new seNices.

                                                                                                      Business Online Banking                             D
                                                                                                      Online Statements                                   D
                                                                                                      Business Bill Pay                                   D
                                                                                                      Business Spending Report                            D
                                                                                                      Overdraft Protection                                D



Other Wells Fargo Benefits

Apply for a Commercial Equity Line of Credit and enjoy a low rate of Prime+ 0% on your balance through December 31, 2018
Whether you are planning to make property improvements, expand your business, or purchase either property or large equipment, we
want to help you with your financing. Small business owners and real estate investors can get up to $500,000 in commercial real estate
financing that starts as a 5-year, Prime-based revolving equity line after which the balance converts to an adjustable 15-year amortized
ban for a total term of 20 years.

Key benefits of our real estate secured financing:
~ No application fee, and no appraisal fee
~ Low 1% origination fee due at closing


To learn more, or apply for this great offer, please call: 1"866-416-4320, Monday - Friday, 8:00 a.m. to 5:00 p.m. Pacific llme.

Note: All financing is subject to credit approval. Some restrictions may apply.




        ~8)
        Sheet Seq= 0128745
        Sheet 00001 of 00004
                                                                                                                                 REDE Page 195 of 206
                  Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 111 of 122

Account number:                   2153      • August 1, 2017 - August 31, 2017               • Page 2 of 7




Activity summary                                                                                           Accounl number:             2153

       Beginning balance on 8/1                                           -$0.21                           SOLVERDI WORLDWIDE CORPORATION
       Deposits/Credits                                                66,307.88                           Arizona account terms and conditions apply
       Withdrawals/Debits                                            · 64,638.65                           For Direct Deposit use
                                                                                                           Routing Number (RTN): 122105278
       Ending balance on 8/31                                         $1,669.02
                                                                                                           For Wire Transfers use
       Average ledger balance this period                              $3,824.58                           Routing Number (RTN): 121000248




Overdraft Protection
This account is not currently covered by Overdraft Protection. If you would like more information regarding Overdraft Protection and eligibility requirements
please ca!! the number listed on your statement or visit your Wells Fargo store.




Transaction history

                            Check                                                                                    Deposits/        Withdrawals!          Ending daily
       Date               Number Description                                                                           Credits               Deb/ls             balance
       813                          Online Transfer From Danzik Applied Sciences LLC Business                          400.00
                                    Checkin9 l00000<4350 Ref#lb03Mvm8Rp on 08/03/17
       813                          Online Transfer From Danzik D Everyday Checking xxxxxx6456                         170.00                                     589.79
                                    Ref #lb03Mvmqpr on 08/03/17
       817                          Online Transfer From Danzik Applied Sciences LLC Business                        1,500.00
                                    Checkin9 l00000<4350 Ref#lb03N5Scp3 on 08/06/17
       817                          Recurring Payment authorized on 08/05 Amazonprime Member                                                   11.86
                                    Amzn.Com/Prme WA $307217217142787 Card 6697
       817                          Purchase authorized on 08/06 The Home Depot #3307 N Las                                                   329.52
                                    Vegas NV POOS87218829306581 Card 6697
       817                          Purchase authorized on OS/06 The Home Depot #3307 N Las                                                   205.30
                                    Vegas NV P00467219004789313 Card 6697
       817                          Purchase authorized on 08/06 The Home Depot #3307 N Las                                                    47.53
                                    Vegas NV POOS87219082597542 Card 6697
       817                          Purchase authorized on 08/07 Office Depot 00 1435 W CR N Las                                              125.59
                                    Vegas NV POOS87219580713684 Card 6697
       817                          Purchase authorized on 08/07 The Home Depot #3307 N Las                                                    84.58             1,265.31
                                    Vegas NV P00467219588684114 Card 6697
       818                          Direct Pai:'. Month!:!'. Base                                                                              10.00
       818                          Purchase authorized on 08/08 The Home Depot #3307 N Las                                                    34.87
                                    V!!jlOS NV P00587220515295037 Card 6697
       818                          Purchasa authorized on 08/08 The Home Depot #3307 N Las                                                    33.96
                                    V~as NV P00587220576188682 Card 6697
       818                          Purchase authorized on 08/08 The Home Depot #3307 N Las                                                    28.49             1,157.99
                                    V~as NV P00467220670899751 Card 6697
       819                          Online Transfer From Danzik Applied Sciences LLC Business                        9,200.00
                                    Checkin~ :xxxxxx4350 Ref #lb03N£:t:nc on OS/09/17
       819                          Purchase authorized on 08/09 Http://Webex.Com 916-861-3174                                                147.20            10,210.79
                                    CA $387219787012137 Card 6697
       8110                         Online Transfer From Danzik Applied Sciences LLC Business                        2,500.00
                                    Checkin~ :xxxxxx4350 Ref #lb03N~3Hv on 08/10/17
       8110                         Purchase authorized on 08/09 Evi"Wynn Las Veg Las Vegas NV                                             5,204.95             7,505.84
                                    P00387222102245355 Card 6697
       8111                         Online Transfer From Danzik Applied Sciences LLC Business                        2,000.00
                                    Checkin~ :xxxxxx4350 Ref #lb03N~Q~ on 08/11/17
       8111                         Purchase authorized on 08/08 North Las Vegas IN North Las Veg                                             222.73
                                    NV $587218781142240 Cud 6697
       8111                         Purchase authorized on 08/08 North Las Vegas IN North Las Veg                                             222.73
                                    NV $307218781413314 Gard 6697
       8111                         Purchase authorized on 08/09 Wynn Las Vegas Hot 702-IT0-2540                                              168.94
                                    NV $387221591287731 Card 6697
                                                                                                                     REDE Page 196 of 206
                 Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 112 of 122

Account number:                  2153     • August 1, 2017 - August 31, 2017             • Page 3 of 7




Transaction history (continued)

                            Check                                                                        oeposltS/       Withdrawals!   Ending dally
     Date                  Number Description                                                              Credits             Debits        balance
     8111                          Purchase authorized on 08/09 Wynn Las Vegas Hot 702-770-2540                                168.94
                                   NV S467221592518358 ('.ard 6697
     8111                          Recurring Payment authorized on 08/09 Adobe 800-833-6687 CA                                  31.88
                                   S467221697559778 Card 6697
     8111                          Purchase authorized on 08/09 Heroic SUppty Inc. Heroicsupply.                             1,553.57
                                   NV S587222088983904 Caro 6897
     8111                          Recurring Payment authorized on 08/10 Google *Google Sto                                      1.99
                                   855-,836-.3987 CA $587222185355132 Gard 6697
     8111                          Purchase authorized on 08/10 Evi*Wynn Las Veg Las Vegas NV                                5,204.95        1,930.11
                                   P00307223051208001 Card 6697
     8114                          Purchase Return authorized on 08/11 Wynn Las Vegas Hot                  168.94
                                   702-770-2540 NV $627225546806520 Card 6697
     8114                          Purchase Return authorized on 08/11 Wynn Las Vegas Hot                  168.94
                                   702-770-2540 NV $627225546606539 Gard 6697
     8114                          Purchase authorized on 08/09 North Las Vegas IN North Las Veg                               420.47
                                   NV S587218780172437 Caro 6697
     8114                          Purchase authorized on 08/11 Wynn Las Vegas Hot 702-770-2540                                123.56
                                   NV S307222009737974 Caro 6897
     8114                          Purchase authorized on 08/11 Automationdirect.C n0-889-7588                               1,359.49
                                   GA $587223698610559 Card 6697
     8114                          Purchase authorized on 08/12 lms Phoenix Phoenix AZ                                         541.24
                                   P00387224626385754 Card 6697
     8114                          Purchase authorized on 08/12 Encirca Domain Nam                                             120.00
                                   781-942-9975 MA S587224662226712 Card 6697
     8114                          Purchase authorized on 08/12 Office Max/Offi 16259 Nsc                                      485.76
                                   Scottsdale AZ. P00387224673331683 Card 6697
     8114                          Purchase authorized on 08/12 Hilton Gvc Lv 702-9469210 NV                                   140.60
                                   S467224769053964 Card 6697
     8114                          Purchase authorized on 08/12 Hilton Gvc Lv 702-9469210 NV                                   140.60       -1,063.73
                                   S467224769111587 Card 6697
     8115                          Online Transfer From Danzik Applied Sciences LLC Business              3,500.00                          2,436.27
                                   Checkinli! xxxxxx4350 Ref#lb03Nvs7x5 on 08/15/17
     8116                          Online Transfer From Danzik Applied Sciences LLC Business              1,500.00
                                   Checkin~ xxxxxx4350 Ref#lb03NW2284 on 08/15/17
     8116                          Online Transfer From Danzik Applied Sciences LLC Business             12,000.00
                                   Checking xxxxxx4350 Ref#lb03NY8Dlq on 08/16/17
     8116                          Recurring Payment authorized on 08/15 Xero Inc 720-7391670                                  109.65
                                   CA $467227283726076 C-ard 6697
     8116                          Purchase authorized on 08/15 Evi*Wynn Las Veg Las Vegas NV                                3,124.95       12,701.67
                                   P00307228143626497 Card 6697
     8117                          Purchase authorized on 08/16 Automationdirect.C n0-889-7588                                 423.50
                                   GA S387228652507579 Card 6697
     8117                          Purchase authorized on 08/16 Evi*Wynn Las Veg Las Vegas NV                                8,844.95       3,433.22
                                   P00587229040600631 Card 6697
     8121                          Online Transfer From Danzik Applied Sciences LLC Business             12,000.00
                                   Checkin~ xxxxxx4350 Ref#lb03Pbtdv8 on 08/21/17
     8121                          Purchase authorized on 08/18 Hilton Gvc Lv 702-9469210 NV                                   129.26
                                   S587230158458064 Card 6697
     8121                          Purchase authorized on 08/20 Hampton Inn & Suit Albuquerque                                 126.60
                                   NM $287231290413813 Card 6697
     8121                          Purchase authorized on 08/20 Hampton Inn & Suit Albuquerque                                 126.60
                                   NM $167231290500606 Card 6697
     8121                          Purchase authorized on 08/19 Amazon Mktplace Pm                                              86.01       14,964.75
                                   Amzn.Com/Bill WA S467231523883561 Card 6697
     8122                          Purchase authorized on 08/21 Hilton Garden Inn 307-7455500                                  224.87
                                   WY $387232124137470 Card 6697
     8122                          Purchase authorized on 08/21 Evi*Wynn Las Veg Las Vegas NV                                5,204.95
                                   P00307234076681392 Card 6697
     8122                          ATM Withdrawal authorized on 08/22 Mlk & Craig N.Las Vegas NV                               300.00       9,234.93
                                   0009852 ATM ID 2633B Card 6697
     8123                          Purchase authorized on 08/22 Hampton Inn Evanston WY                                        174.30
                                   $467232834797179 Card 6697




    Sheet Seq= 0128746
    Sheet 00002 of 00004
                                                                                                            REDE Page 197 of 206
             Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 113 of 122

Account number:         2153      • August 1, 2017 - August 31, 2017            • Page 4 of 7




Transaction history (continued)

                   Check                                                                        oeposltS/       Withdrawals!    Ending dally
     Date         Number Description                                                              Credits              Debits       balance
     8123                 Purchase authorized on 08/22 Dnh*Godaddy.Com 480-5058855                                    670.76
                          AZ. S307234648343229 Gard 6697
     8123                 Purchase authorized on 08/23 The Home Depot #3307 N Las                                     277.10
                          V~as NV P00307235517474917 Card 6697
     8123                 Purchase authorized on 08/23 Walgreens Store 1445 W CR North                                 22.85
                          Las V!!!! NV P00467235524840329 Card 6697
     8123                 Purchase authorized on 08/23 The Home Depot #3307 N Las                                     195.12       7,894.80
                          V~as NV P00307235733464727 Card 6697
     8124                 Online Transfer From Danzik Applied Sciences LLC Business             7,000.00
                          Checkin~ xxxxxx4350 Ref#lb03P!~lin7 on 08/24117
     8124                 Purchase authorized on 08/22 Hilton Gvc Lv 702-9469210 NV                                   124.21
                          S587234883705902 Card 6697
     8124                 Purchase authorized on 08/23 Red 8 Bistro 702-n0-2540 NV                                    109.31
                          S387235099170574 card 6697
     8124                 Purchase authorized on 08/23 The Home Depot #3307 N Las                                      52.65
                          V~as NV P00307236066457755 Card 6697
     8124                 Purchase authorized on 08/23 Evi•Wynn Las Veg Las Vegas NV                                5,204.95
                          P00467238148421205 Card 6697
     8124                 Purchase authorized on 08/24 The Home Depot #3307 N Las                                     160.43
                          V~as NV ?00307236513979906 Card 6697
     8124                 Purchase authorized on 08/24 The Home Depot #3307 N Las                                      75.80
                          V!!JJaS NV P00587236581359866 Card 6697
     8124                 Purchase authorized on 08/24 Evi*Wynn Las Veg Las Vegas NV                                7,804.95       1,362.50
                          P00467237031911667 Card 6897
     8125                 Online Transfer From Danzik Applied Sciences LLC Business             6,000.00
                          Checkinli! xxxxxx4350 Ref#lb03Pm!bk6 on 08/25/17
     8125                 Purchase authorized on 08/24 Dnh*Godaddy.Com 480-5058855                                      5.84
                          A7. S387236534729419 Card 6697
     8125                 Purchase authorized on 08/24 Dnh*Godaddy.Com 480-5058855                                     38.73
                          A7. S587236535879207 Card 6697
     8125                 Purchase authorized on 08/24 Dnh*Godaddy.Com 480-5058855                                     38.73
                          AZ. $387236539236377 Card 6697
     8125                 Recurring Payment authorized on 08/24 Unkedin-337*24884                                      31.88       7,247.32
                          Lnkd.lN/Bill CA S387236825241359 Card 6697
     8128                 Online Transfer From Danzik Applied Sciences LLC Business             4,000.00
                          Checking xxxxxx4350 Ref #lb03Ppm4xS on 08/26/17
     8128                 Purchase authorized on 08/24 Hilton Gvc Lv Las Vegas NV                                     258.52
                          S467235143838987 Card 6697
     8128                 Purchase authorized on 08/24 Hilton Gvc Lv Las Vegas NV                                     258.52
                          S387235146518500 Card 6697
     8128                 Purchase authorized on 08/25 Gamut Supply LLC Chicago IL                                    765.30
                          S467237859640447 Card 6697
     8128                 Purchase authorized on 08/25 Hilton Advpurch800 Memphis TN                                  599.55
                          S587238169757237 Card 6697
     8128                 Purchase authorized on 08/26 Evi*Wynn Las Veg Las Vegas NV                                5,204.95
                          P00307238274801883 Card 6697
     8128                 Purchase authorized on 08/26 Wynn Las Vegas Hot 702-770-2540                                987.77
                          NV $387235703363022 Card 6697
     8128                 Purchase authorized on 08/26 Wynn Las Vegas Hot 702-770-2540                                 45.00
                          NV $587238793005131 Card 6697
     8128                 Purchase authorized on 08/27 Encirca Domain Nam                                              12.00       3,115.71
                          701-942-9975 MA $587239756385012 Card 6697
     8129                 Online Transfer From Danzik Applied Sciences LLC Business             1,500.00
                          Checkinli! xxxxxx4350 Ref #lb03Pvdpnj on 08/29/17
     8129                 Purchase authorized on 08/28 Hilton Gvc Lv 702-9469210 NV                                   140.60
                          S387240160703450 Card 6697
     8129                 Purchase authorized on 08/28 Hilton Gvc Lv 702-9469210 NV                                   275.01
                          S587240182767 462 Card 6697
     8129                 Purchase authorized on 08/28 Spot Cooler Boca Raton FL                                    2,788.98
                          S467240873903389 Card 6697
     8129                 Purchase authorized on 08/29 lms Phoenix Phoenix AZ                                         944.81         466.31
                          P00587241553543595 Card 6697
                                                                                                                                REDE Page 198 of 206
                   Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 114 of 122

Account number:                    2153     • August 1, 2017 - August 31, 2017              • Page 5 of 7




Transaction history (continued)

                              Check                                                                                 oeposltS/        Withdrawals!          Ending dally
       Date                  Number Description                                                                       Credits                 Debits               balance
       8130                         Online Transfer From Danzik Applied Sciences LLC Business                       2,700.00
                                     Checking xxxxxx4350 Ref #lb03Pyq5PI on 08/30/17
       8130                          Purchase authorized on 08/28 PF Changs #5300 Scottsdale AZ                                                47.90
                                     S587240755117827 Card 6697
       8130                          Purchase authorized on 08/30 Msc 800-645-7270 NY                                                      814.29
                                     S387241658129470 Card 6697
       8130                          Purchase authorized on 08/30 The Home Depot #0472                                                     171.58
                                     Scottsdale AZ. P00387242715881253 Gard 6697
       8130                          Purchase authorized on 08/30 The Home Depot #0472                                                         36.35           2,096.19
                                     Soottsdale AZ. P00387242846005815 Card 6697
       8131                          Purchase authorized on 08/30 Automatlond!rect.C nQ-889-7588                                           427.17              1,669.02
                                     GA $307242784378163 Card 6697
       Ending balance on 8/31                                                                                                                                 1,669.02
       Totals                                                                                                   $66,307.83            $64,638.65
       The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
       transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.


Monthly service fee summary

For a complete list of fees and detailed account information, please see the Wells Fargo Fee and Information Schedule and Account Agreement applicable to
your account or talk to a banker. Go to we!lsfargo.com/feefaq to find answers to common questions about the monthty service fee on your account.



       Fee period 08/01/2017- 08/31/2017                                                    Standard monthly service fee $14.00                  You paid $0.00

       How to avoid the monthly service fee                                                                  Minimum required                    This fee period
       Have any ONE of the following account requirements
           Average ledger balance                                                                                      $7,500.00                       $3,825.00    D
           Qualifying transaction from a linked Wells Fargo Business Payroll Services account                                                                  OD
           Qualifying transaction from a linked Wells Fargo Merchant Services account                                            1                             oD
           Tota! number of posted Wells Fargo Debit Card purchases and/or payments                                              10                            70el
           Enrollment in a linked Direct Pay service through Wells Fargo Business Online                                        1                              OD
           Combined balances in !inked accounts, which may include                                                    $10,000.00                                    D
             Average ledger balances in business checking, savings, and time accounts
                IV!ost recent statement balance in eligible Wells Fargo business credit cards and
                lines of credit, and oombined average daily balances from the previous month
                in eligible Wells Fargo business and commercial loans and lines of credit
                For complete details on how you can avoid the monthly service fee based on
                your combined balances please refer to page 7 of the Business Account Fee and
                Information Schedule atwww.wellsfargo.com/biz/fee-information




Account transaction fees summary
                                                                                            Units          Excess         SeNice charge per                Tof.al service
       SeNice charga description                                    Units usad          Included            units           axcess units ($)                 charge($)
       Gash Deposited ($)                                                    0             7,500                0                    0.0030                           0.00
       Transactions                                                          0               200                0                      0.50                           0.00
       Total service charges                                                                                                                                        $0.00




      Sheet Seq= 0128747
      Sheet 00003 of 00004
                                                                                                                          REDE Page 199 of 206
                  Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 115 of 122

Account number:                 2153     • August 1, 2017 - August 31, 2017             • Page 6 of 7




~ IMPORTANT ACCOUNT INFORMATION
Beginning in August 2017, we are enhancing the description of certain non-consumer ACH debit entries to indude "Business to
Business ACW. This entry description may appear on your statements and online banking transaction histories. The terms governing
these entries remain the same and are found in the Business Account Agreement section titled "Funds transfer service" under the
subsection "ACH transactions". Under ACH rules, a Business to Business ACH debit entry has a return time frame of one business day
from the date the entry posted to your account ln order for the Bank to meet this deadline, you are required to notify us to return any
Business to Business ACH debit entry as unauthorized by the a.doff time which is CUTently 3:00 PM Central Time. If you do not notify
us within one business day from the date the unauthorized entry is posted to your acx:ount, we will not be able to return it without the
cooperation and agreement of the originating bank and the originator of the debit entry. Any other effort to recover the funds must
occur solely between you and the originator of the entry.
                                                                                                                            REDE Page 200 of 206
                     Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 116 of 122

Account number:                       2153       • August 1, 2017 - August 31, 2017   • Page 7 of 7




General statement policies for Wells Fargo Bank

• Notice: Wells Fargo Bank, N.A. may furnish information about accounts          You must describe the specific information that is inaccurate or in dispute
belonging to individuals, including sole proprietorships, to consumer            a,d the basis lbr any dispute with supporting documentation. In the case of
reporting agencies. If this applies to you, you have the right to dispute the    information that relates to an identity theft, you   wm need to provide us with
accuracy of information that we have reported by writing to us at Overdraft      an identity theft report.
Collections and Recovery, P.O. Box 5058, Portland, OR 97208-5058.



Account Balance Calculation Worksheet                                                 Number                    Items Outstanding                        Amount

1.   Use the following worksheet to calculate your overall account balance.

2.   Go through your register and mark each check, withdrawal, ATM
     transaction, payment, deposit or other credit listed on your statement.
     Be sure that your register shows any interest paid into your account and
     any service charges, automatic payments or ATM transactions withdrawn
     from your account during this statement period.

3. Use the chart to the right to list any deposits, transfers to your account,
     outstanding checks, ATM withdrawals, ATM payments or any other
     withdrawals (including any from previous months) which are listed in
     your register but not shown on yo;r statement.


ENTER
A. The ending balance
     shown on your statement ......................$ _ _ _ _ _ __

ADD
B. Any deposits listed in your                                  $ _ _ _ _ __
     register or transfers into                                 $ _ _ _ _ __
     your account which are not                                 $ _ _ _ _ __
     shown on your statement.                                +$ _ _ _ _ __

     .................................... "fO.TAL. $ - - - - - - -

CALCULATE THE SUBTOTAL
     (Add Parts A and B)

     .................................... "fO.TAL. $ - - - - - - -

SUBTRACT
C. The total outstanding checks and
   withdrawals from the chart above ............. - $ _ _ _ _ _ __

CALCULATE THE ENDING BALANCE
     (Part A+ Part B - Part C)
     This amount should be the same


     :~~:i:~er~::tce shown in ............. .                 1L$...a.======~


                                                                                                                                  Tota! amount $




©2010 We Ifs Fargo Bank, NA All rights reserved. Member FDIC. NMLSR ID 399$01




       Sheet Seq= 0128748
       Sheet 00004 of 00004
                                                                                                                                  REDE Page 201 of206
                   Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 117 of 122

Wells Fargo Business Choice Checking
Account number:                   2153      • september 1, 2017 - september 30, 2017                   •   Page 1 of 6




                                                                                                           Questions?

             SOLVERDI WORLDWIDE CORPORATION                                                                Available by phone 24 hours a day, 7 days a week:
                                                                                                           Telecommunications Relay Services calls accepted
             1108 14TH ST
            405                                                                                              1-800-CALL-WELLS (1-800-225-5935)
             CODY WY 82414-3743                                                                              TTY: 1-B00-877-4833
                                                                                                             En espaflol: 1-877-337-7454
                                                                                                           On!Jne: wel!sfargo.com/biz

                                                                                                           Write: Wells Fargo Bank, NA (038)
                                                                                                                  P.O. Box 6995
                                                                                                                    Portland, OR 97226-6995




 Your Business and Wells Fargo                                                                             Account options
 Cash flow is a key indicator of the financial health of your business. Find tips and                      A check mark in the box indicates you have these convenient
                                                                                                           services with your account(s). Go to welfsfargo.comA:iiz or
 strategies for effective cash flow management at wel!sfargoworks.com.
                                                                                                           call the number above if you have questions or if you would
                                                                                                           like to add new seNices.

                                                                                                           Business Online Banking                              D
                                                                                                           Online Statements                                    D
                                                                                                           Business Bill Pay                                    D
                                                                                                           Business Spending Report                             D
                                                                                                           Overdraft Protection                                 D


Activity summary                                                                                           Account number.             2153
       Beginning balance on 9/1                                          $1,669.02                         SOLVERDI WORLDWIDE CORPORATION
       Deposits/Credits                                                  65,056.36                         Arizona account tenns and conditions apply
       Withdrawals/Debits                                            ~    62,885.32                        For Direct Deposit use
       Ending balance on 9/30                                            $3,8"'>.08                        Routing Number (RTN): 122105278

                                                                                                           For Wire Transfers use
       Average ledger balance this period                                $4,104.96                         Routing Number (RTN): 121000248




Overdraft Protection
This account is not currently covered by Overdraft Protection. If you would like more information regarding Overdraft Protection and eligibility requiremenls
please ca!! the number listed on your statement or visit your Wells Fargo store.




      Sheet Seq= 0143723
      Sheet 00001 of 00003
                                                                                                                REDE Page 202 of 206
             Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 118 of 122

Account number:         2153      • September 1, 2017 - September 30, 2017                 • Page 2 of 6




Transaction history

                   Check                                                                            Deposits/       Withdrawals/   Ending daily
     Date         Number Description                                                                  Credfts             Debits       balance
     9/1                   Online Transfer From Danzik Applied Sciences LLC Business                 4,000.00
                           Checkina xxxxxx4350 Ref#lb03Q4Ccts on 08/31/17
     9/1                   Purchase authorized on 08/30 Best Western Scott Scottsdale AZ                                  112.77
                           $307241828761928 Card 6697
     9/1                   Purchase authorized on 09/01 Applied Magnets, I 800-379-6818                                 1,749.66
                           TX 5387243153955955 Card 6697
     9/1                   Purchase authorized on 08/31 Paradise Valley Ac Phoenix AZ                                     140.89
                           $467243547197345 Card 6697
     9/1                   Purchase authorized on 09/01 Applied Magnets, I 800-379-6818                                    46.98
                           TX $387243587202067 Caro 6697
     9/1                   Purchase authorized on 09/01 The Home Depot #3307 N Las                                        238.09
                           V~as NV P00467244536559664 Card 6697
     9/1                   Purchase authorized on 09/01 The Home Depot #3307 N Las                                        214.34
                           V~as NV P00467244565349891 Card 6697
     9/1                   Purchase authorized on 09/01 The Home Depot #3307 N Las                                         74.11       3,092.18
                           V~as NV P00387244843061251 Card 6697
     915                   Online Transfer From Danzik Applied Sciences LLC Business                11,000.00
                           Checkinli xxxxxx4350 Ref#1b03Qh4S4M on 09/03/17
     915                   Online Transfer From Danzik Applied Sciences LLC Business                 8,500.00
                           Checkinli xxxxxx4350 Ref #lb03Qh~w! on 09/04/17
     915                   Online Transfer From Danzik Applied Sciences LLC Business                 5,000.00
                           Checkinli xxxxxx4350 Ref #lb03Q!qdw8 on 09/05/17
     915                   Purchase authorized on 09/01 U-Hau! Center Hyd Scottsdale AZ.                                  329.65
                           $307242707670714 Card 6697
     915                   Purchase authorized on 09/03 U-Hau! Center Hyd Scottsdale AZ.                                   22.74
                           $307244793392310 Card 6697
     915                   Purchase authorized on 09/02 The Home Depot #3307 N Las                                         76.45
                           V~as NV P00467245529217687 Card 6697
     915                   Purchase authorized on 09/03 WM Superc Waf..Mart Sup Las                                       162.55
                           V~as ~Nl NV P00000000849295843 Card 6697
     915                   Purchase authorized on 09/03 Hilton Gvc Lv 702-9469210 NV                                      275.01
                           $467246771279869 Card 6697
     915                   Purchase authorized on 09/03 American Air001214 Fort Worth                                     328.21
                           TX $387246828179888 Caro 6697
     915                   Purchase authorized on 09/03 Evf'Wynn Las Veg   Las Vegas NV                                 8,844.95
                           P00307247058595715 Card 6697
     915                   Purchase authorized on 09/04 Evf'Wynn Las Veg   Las Vegas NV                                 7,804.95
                           P00467247271072442 Card 6697
     915                   Purchase authorized on 09/04 Fry's Electronics #027 Las Vagas                                  627.90
                           NV P00307247569957546 Card 6697
     915                   Purchase authorized on 09/04 The Home Depot #3307 N Las                                        189.66
                           V~as NV P00307247597156790 Card 6697
     915                   Purchase authorized on 09/04 The Home Depot #3307 N Las                                         70.67
                           V~as NV P00387247756715934 Card 6697
     915                   Purchase authorized on 09/04 Evf'Wynn Las Veg Las Vegas NV                                   3,644.95
                           P00467248147094465 Card 6697
     915                   Recurring Payment authorized on 09/05 Amazonprime Member                                        11.86
                           Amzn.Com/Prme WA $387248204586226 Card 6697
     915                   Purchase authorized on 09/05 The Home Depot #3307 N Las                                         29.86
                           V!::i,!aS NV P00587248670003008 Card 6607
     915                   Purchase authorized on 09/05 The Home Depot #3307 N Las                                         23.75       5,149.02
                           V~as NV P00467248711706111 Card 6697
     916                   Purchase authorized on 09/05 Hilton Gvc Lv 702-9469210 NV                                      140.60
                           $307248187939385 Card 6697
     916                   Purchase authorized on 09/05 Fastenal Company01 North Las                                       56.78
                           v~ NV S307248720761483 Gard 6697
     916                   Purchase authorized on 09/05 Wa!greens Store 2427 S LA Las                                      71.19       4,880.45
                           V~as NV P00387249109555516 Card 6697
     917                   Purchase authorized on 09/05 Wynn Las Vegas Hot 702-770-2540                                 1,838.04
                           NV S387244102791766 Card 6697
                                                                                                                       REDE Page 203 of 206
                 Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 119 of 122

Account number:                  2153     • September 1, 2017 - September 30, 2017                • Page 3 of 6




Transaction history (continued)

                            Check                                                                          oeposltS/       Withdrawals!   Ending dally
     Date                  Number Description                                                                Credits             Debits        balance
     917                           Purchase authorized on 09/05 U-Hau! Center Hyd Scottsdale AZ                                  35.39
                                   S387246690911297 card 6697
     917                           Purchase authorized on 09/06 Fastenal Company01 North Las                                      41.95       2,965.07
                                   v!ll NV S467249546913306 Card 6697
     918                           Purchase authorized on 09/07 Automationdirect.C nQ-869-7588                                   616.82       2,348.25
                                   GA $387250639082950 Card 6697
     9/11                          Online Transfer From Danzik Applied Sciences LLC Business                3,500.00
                                   Checkln~ xxxxxx4350 Ref#lb03Q}1ncq on 09/08/17
     9111                          Direct Pai:: Month~ Base                                                                       10.00
     9/11                          Purchase authorized on 09/07 Hilton Gvc Lv Las Vegas NV                                       290.72
                                   S587249123579497 Gard 6697
     9/11                          Purchase authorized on 09/09 Http://Webex.Com 916-861-3174                                    141.50
                                   CA $467250785715098 Card 6697
     9/11                          Purchase authorized on 09/08 Hertz Rent~A-car Las Vegas NV                                  1,420.07
                                   $307251528632260 Card 6697
     9/11                          Purchase authorized on 09/08 Evi*Las Vegas HI Las Vegas NV                                  3,122.95
                                   P00307252159402056 Card 6697
     9/11                          Recurring Payment authorized on 09/09 Adobe 800-833-6687 CA                                    32.37
                                   $307252639815369 Card 6697
     9/11                          Recurring Payment authorized on 09/10 Google .. Google Sto                                      1.99
                                   855<136-3987 CA S587253164693012 Caro 6697
     9/11                          Purchase authorized on 09/09 Hilton Gvc Lv Las Vegas NV                                        50.41         778.24
                                   $587249123154319 Card 6697
     9/12                          Online Transfer From Danzik Applied Sciences LLC Business                1,000.00                           1,778.24
                                   Checkina xxxxxx4350 Ref #lb03R7Krzp on 09/12/17
     9/13                          Purchase authorized on 09/11 Wpy"Ron Millers ME 855469-3729                                 1,500.00         278.24
                                   CA S307255083829227 Caro 6697
     9/14                          Recurring Payment authorized on 09/13 Xero Inc 720-7391670                                    109.65         168.59
                                   CA $467256264498678 Card 6697
     9/15                          Purchase authorized on 09/14 Jasper County Conv 615-730-6367                                    1.95
                                   rn S387257837169373 Card 6697
     9/15                          Purchase authorized on 09/14 Jasper County 417-237-1015 MO                                     10.00         156.64
                                   $467257837174683 Card 6697
     9/18                          Purchase authorized on 09/16 Amazon Mktplace Pm                                                47.70         108.94
                                   Amzn.Com/Bill WA $387259163521328 Card 6697
     9/21                          Online Transfer From Danzik Applied Sciences LLC Business               15,000.00                          15,108.94
                                   Checkina xxxxxx4350 Ref #lb03S259x3 on 09/21/17
     9/25                          Purchase Return authorized on 09/23 Applied Magnets, I                     28.03
                                   BC-0-379--6818 TX $627266582763146 Caro 6697
     9/25                          Online Transfer From Danzik Applied Sciences LLC Business                8,000.00
                                   Checkina xxxxxx4350 Ref #1b03S8Mikl on 09/23/17
     9/25                          Online Transfer From Danzik Applied Sciences LLC Business                4,000.00
                                   Checkina xxxxxx4350 Ref #lb03S9x28Z on 09/24/17
     9/25                          Purchase authorized on 09/21 Wynn Las Vegas Hot 702-770-2540                                  345.81
                                   NV $4672645991397410 Card 6697
     9/25                          Purchase authorized on 09/21 Wynn Las Vegas Hot 702-770-2540                                  345.81
                                   NV $307264599715504 Card 6697
     9/25                          Purchase authorized on 09/21 Wynn Las Vegas Hot 702-770-2540                                  345.81
                                   NV $467264599732090 Card 6697
     9/25                          Purchase authorized on 09/21 Wynn Las Vegas Hot 702-770-2540                                  345.81
                                   NV S587264599783676 Caro 6697
     9/25                          Purchase authorized on 09/21 Wynn Las Vegas Hot 702-770-2540                                  345.01
                                   NV $587264-601198714 Card 6697
     9/25                          Purchase authorized on 09/21 American Air001215 Fort Worth                                  1,304.20
                                   TX $467265125014350 Caro 6697
     9/25                          Purchase authorized on 09/22 Evf"Wynn Las Veg Las Vegas NV                                  5,204.95
                                   P0041l726610452798S Card 6697
     9/25                          Purchase authorized on 09/23 Evi"Wynn Las Veg Las Vegas NV                                  5,204.95
                                   POOS87267079055469 Card 6697
     9/25                          Recurring Payment authorized on 09/24 Unkedin-272*73749                                        31.88
                                   Lnkd.lN/Bill CA $5872678252291361 Card 6697




    Sheet Seq= 0143724
    Sheet 00002 of 00003
                                                                                                                             REDE Page 204 of 206
                  Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 120 of 122

Account number:                 2153      • September 1, 2017 - September 30, 2017                 • Page 4 of 6




Transaction history (continued)

                         Check                                                                                  oeposltS/         Withdrawals!         Ending dally
       Date             Number Description                                                                         Credits               Debits               balance
       9/25                       Purchase authorized on 09/24 Evi*Wynn Las Veg Las Vegas NV                                          5,204.95            8,456.99
                                  P00307268044778208 Gard 6697
       9126                       Purchase Return authorized on 09/19 Hilton Gvc Lv Las Vegas NV                    28.35
                                  S617269543955645 Card 6697
       9(26                       Purchase authorized on 09/24 Wynn Las Vegas Hot 702-770-2540                                          665.54
                                  NV S587265844344364 Caro 6697
       9/26                       Purchase authorized on 09/24 Wynn Las Vegas Hot 702-770-2540                                          725.54
                                  NV $307265845299022 C,ard 6697
       9126                       Purchase authorized on 09/24 Wynn Las Vegas Hot 702-770-2540                                          705.54
                                  NV S307265845635777 Caro 6697
       9(26                       Purchase authorized on 09/24 Wynn Las Vegas Hot 702-770-2540                                          771.11
                                  NV $467265844995985 Caro 6697
       9/26                       Purchase authorized on 09/24 Wynn Las Vegas Hot 702-770-2540                                           30.00
                                  NV $587268025803566 C,ard 6697
       9/26                       Purchase authorized on 09/24 Wynn Las Vegas Hot 702-770-2540                                          670.54
                                  NV S587265845914418 Caro 6697
       9/26                       Purchase authorized on 09/24 Wynn Las Vegas Hot 702-770-2540                                          181.41            4,735.66
                                  NV S387268049437687 Caro 6697
       9127                       Purchase authorized on 09/25 Wynn Las Vegas Hot 702-770-2540                                        1,922.22
                                  NV $307265843080858 C,ard 6697
       9127                       Purchase authorized on 09/25 Hilton Gvc Lv 702-9469210 NV                                             171.37
                                  S307266671745674 Card 6697
       9/27                       Purchase authorized on 09/25 Hilton Advpurch800 Memphis TN                                            321.14
                                  S307266677370237 Card 6697
       9/27                       Purchase authorized on 09/25 Hilton Gvc Lv 702-9469210 NV                                             171.37
                                  $467268720568664 Card 6697
       9127                       Purchase authorized on 09/26 Vistapr*Vistaprint 866-8936743                                           357.23            1,792.33
                                  MA S307269687208755 Card 6697
       9/28                       Online Transfer From Danzik Applied Sciences LLC Business                      5,000.00
                                  Checking xxxxxx4350 Ref#lb03Sl5Xw7 on 09/28/17
       9/28                       Purchase authorized on 09/26 Hilton Gv Lvbs Fr 702-7658300 NV                                         163.27
                                  $467269581310897 Card 6697
       9/28                       Purchase authorized on 09/27 Spot Cooler Boca Raton FL                                              2,788.98            3,840.08
                                  S307270517262866 Card 6697
       Ending balance on 9130                                                                                                                             3,840.08
       Totals                                                                                                 $65,056.33           $62,835.32
       me Ending Daily Balance doe.snot reflect any pending wfthdrawals or hOlds on deposited f/Jnds that may have been outstanding on your account when your
       transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.


Monthly service fee summary

For a complete list of fees and detailed account information, see the Wells Fargo Account Fee and lnfonnation Schedule and Account Agreement applicable to
your account (EasyPay Card Terms and Conditions fbr prepaid cards) or talk to abanker. Go to wellsfargo.oom/feefaq for a !ink to these documents, and answers
to common monthly service fee questions.


       Fee period 09/01/2017- 09/30/2017                                                 Standard monthly service fee $14.00                You paid $0.00

       How to avoid the monthly service fee                                                                Minimum required                 This fee period
       Have any ONE of U,e following account requirements
           Average ledger balance                                                                                   $7,500.00                     $4,105.oo     D
           Qualifying transaction from a linked Wells Fargo Business Payroll Services account                                                             OD
           Qualifying transaction from a linked Wells Fargo Merchant Services account                                                                     OD
           Total number of posted Wells Fargo Debit Card purchases and/or payments                                         10                            66     E'.l
           Enrollment in a !inked Direct Pay service through Wells Fargo Business Online                                    1                             OD
           Combined balances in !inked accounts, which may include                                                 $10,000.00                                   D
           - Average ledger balances in business checking, savings, and time accounts
                                                                                                                            REDE Page 205 of 206
                   Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 121 of 122

Account number:                 2153      • September 1, 2017 - September 30, 2017                  • Page 5 of 6




Monthly service fee summary (continued)
       How to avoid the monthly service fee                                                                Minimum required                 This fee period
             Most recent statement balance in eligible We!!s Fargo business credit cards and
               !Ines of credit, and oomblned average da!ty balances from the previous month
               in eligible Wells Fargo business and commercial loans and lines of credit
               For oomplete details on how you can avoid the monthly service fee based on
               your combined balances please refer to page 7 of the Business Account Fee and
               Information Schedule at www.wellsfargo.com/hiz/l'ee-information
       The Monthly service fee summary fee period ending date shown above includes a Saturday, Sunday, or holiday which are non-business days.
       Transactions occurring after the last business day of the month will be included in your next fee period.
       wxmx




Account transaction fees summary
                                                                                          Units          Excess        SeNice charge per              Total service
       SeNice charge description                                  Units used          included             units         excess units ($)               charge($)
       Gash Deposited ($)                                                  0             7,500                0                   0.0030                       0.00
       Transactions                                                        0                200               0                      0.50                      0.00
       Total service charges                                                                                                                                  $0.00




         IMPORTANT ACCOUNT INFORMATION

As part of our commitment to make things right, we have entered Into a $142 million class action settlement related to the opening of
unauthorized accounts.


If you believe Wells Fargo opened a checking, savings, credit card or line of credit account for you without your permission, or if you
purchased identity theft protection from us, you may be entitled to compensation from this fund.

To find out more, go to www.WFSettlement.com or call 1"'866431-8549. You may be eligible for reimbursement of fees, compensation
for potential impact on your credit and an additional cash payment based on any money remaining in the fund after benefits and
costs are paid out.

If you have specific questions about any of your accounts or services, please visit your Wells Fargo branch or call the toll-free number
that appears on this statement. We realize you have a choice when it comes to banking. It is our privilege to be able to serve you.




Beginning in August 2017, we are enhancing the description of certain non~consumer ACH debit entries to indude "Business to
Business ACW. This entry description may appear on your statements and online banking transaction histories. The terms governing
these entries remain the same and are found in the Business Account Agreement section titled "Funds transfer service" under the
subsection "ACH transactions". Under ACH rules, a Business to Business ACH debit entry has a return time frame of one business day
from tho date the entry posted to your account ln order for tho Bank to meot this doadlino, you oro required to notify uo to return any
Business to Businese ACH debit entry as unauthorized by the rutoff time which is currently 3:00 PM Central Time. If you do not notify
us within one business day from the date the unauthorized entry is pasted to your account, we will not be able to return it withrut the
cooperation and agreement of the originating bank and the originator of the debit entry. Any other effort to recover the funds must
occur solely between you and the originator of the entry.




      Sheet Seq= 0143725
      Sheet 00003 of 00003
                                                                                                                            REDE Page 206 of 206
                     Case 2:17-cv-04140-DWL Document 89-14 Filed 10/09/18 Page 122 of 122

Account number:                        153       • September 1, 2017 - September 30, 2017         • Page 6 of 6




General statement policies for Wells Fargo Bank

• Notice: Wells Fargo Bank, N.A. may furnish information about accounts          You must describe the specific information that is inaccurate or in dispute
belonging to individuals, including sole proprietorships, to consumer            a,d the basis lbr any dispute with supporting documentation. In the case of
reporting agencies. If this applies to you, you have the right to dispute the    information that relates to an identity theft, you   wm need to provide us with
accuracy of information that we have reported by writing to us at Overdraft      an identity theft report.
Collections and Recovery, P.O. Box 5058, Portland, OR 97208-5058.



Account Balance Calculation Worksheet                                                Number                     Items Outstanding                        Amount

1.   Use the following worksheet to calculate your overall account balance.

2.   Go through your register and mark each check, withdrawal, ATM
     transaction, payment, deposit or other credit listed on your statement.
     Be sure that your register shows any interest paid into your account and
     any service charges, automatic payments or ATM transactions withdrawn
     from your account during this statement period.

3. Use the chart to the right to list any deposits, transfers to your account,
     outstanding checks, ATM withdrawals, ATM payments or any other
     withdrawals (including any from previous months) which are listed in
     your register but not shown on yo;r statement.


ENTER
A. The ending balance
     shown on your statement ......................$ _ _ _ _ _ __

AOD
B. Any deposits listed in your                                  $ _ _ _ _ __
     register or transfers into                                 $ _ _ _ _ __
     your account which are not                                 $ _ _ _ _ __
     shown on your statement.                                +$ _ _ _ _ __

     .................................... "fO.TAL. $ - - - - - - -

CALCULATE THE SUBTOTAL
     (Add Parts A and B)

     .................................... "fO.TAL. $ - - - - - - -

SUBTRACT
C. The total outstanding checks and
   withdrawals from the chart above ............. - $ _ _ _ _ _ __

CALCULATE THE ENDING BALANCE
     (Part A+ Part B - Part C)
     This amount should be the same


     :~~:i:~er~::tce shown in ............. .                 1L$...a.======~


                                                                                                                                  Tota! amount $




©2010 We Ifs Fargo Bank, NA All rights reserved. Member FDIC. NMLSR ID 399$01
